

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
dated as of October 19, 2011
 
among
 
ANR RECEIVABLES FUNDING, LLC,
 
as Seller
 
ALPHA NATURAL RESOURCES, LLC,
 
as Servicer
 
THE VARIOUS CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,
 
THE VARIOUS RELATED COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
 
THE VARIOUS PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
 
THE VARIOUS LC PARTICIPANTS FROM TIME TO TIME PARTY HERETO,
and
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrator and LC Bank
 


 




 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

 
Page
 




ARTICLE I
 
AMOUNTS AND TERMS OF THE PURCHASES
 

Section 1.1
Purchase Facility. 
2
Section 1.2
Making Purchases. 
4
Section 1.3
Purchased Interest Computation. 
8
Section 1.4
Settlement Procedures. 
8
Section 1.5
Fees. 
13
Section 1.6
Payments and Computations, Etc. 
13
Section 1.7
Increased Costs. 
13
Section 1.8
Requirements of Law 
15
Section 1.9
Funding Losses 
15
Section 1.10
Taxes 
16
Section 1.11
Inability to Determine Euro-Rate or LMIR 
17
Section 1.12
Letters of Credit 
18
Section 1.13
Issuance of Letters of Credit 
18 Section 1.14
Requirements For Issuance of Letters of Credit 
19 Section 1.15
Disbursements, Reimbursement 
19 Section 1.16
Repayment of Participation Advances 
20 Section 1.17
Documentation 
20 Section 1.18
Determination to Honor Drawing Request 
21 Section 1.19 
Nature of Participation and Reimbursement Obligations 
21 Section 1.20 
Indemnity 
22 Section 1.21
Liability for Acts and Omissions 
23 Section 1.22
Extension of Termination Date 
24

 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
 

Section 2.1
Representations and Warranties; Covenants 
25
Section 2.2
Termination Events 
25

 
ARTICLE III
 
INDEMNIFICATION
 
Section 3.1
Indemnities by the Seller 
25

Section 3.2
Indemnities by the Servicer 
27

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
Page
 


ARTICLE IV
 
ADMINISTRATION AND COLLECTIONS
 
Section 4.1
Appointment of the Servicer 
27

Section 4.2
Duties of the Servicer 
28

Section 4.3
Lock-Box Account Arrangements 
29

Section 4.4
Enforcement Rights 
30

Section 4.5
Responsibilities of the Seller 
31

Section 4.6
Servicing Fee 
31

 
ARTICLE V
 
THE AGENTS
 
Section 5.1
Appointment and Authorization 
32

Section 5.2
Delegation of Duties 
33

Section 5.3
Exculpatory Provisions 
33

Section 5.4
Reliance by Agents 
33

Section 5.5
Notice of Termination Events 
34

Section 5.6
Non-Reliance on Administrator, Purchaser Agents and Other Purchasers 
34

Section 5.7
Administrator, Purchasers, Purchaser Agents and Affiliates 
35

Section 5.8
Indemnification 
35

Section 5.9
Successor Administrator 
35

 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1
Amendments, Etc 
36

Section 6.2
Notices, Etc 
36

Section 6.3
Successors and Assigns; Participations; Assignments 
37

Section 6.4
Costs, Expenses and Taxes 
39

Section 6.5
No Proceedings; Limitation on Payments 
40

Section 6.6
GOVERNING LAW AND JURISDICTION 
40

Section 6.7
Confidentiality 
41

Section 6.8
Execution in Counterparts 
41

Section 6.9
Survival of Termination 
41

Section 6.10
WAIVER OF JURY TRIAL 
41













 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
Page
 



Section 6.11
Sharing of Recoveries 
42

Section 6.12
Right of Setoff 
42

Section 6.13
Entire Agreement 
42

Section 6.14
Headings 
42

Section 6.15
Purchaser Groups’ Liabilities 
42

Section 6.16
USA Patriot Act 
43

 
 

EXHIBIT I Definitions
EXHIBIT II
Conditions of Purchases
EXHIBIT III
Representations and Warranties 
EXHIBIT IV
Covenants 
EXHIBIT V
Termination Events
SCHEDULE I
Credit and Collection Policy
SCHEDULE II
Lock-Box Banks and Lock-Box Accounts
SCHEDULE III
Trade Names
SCHEDULE IV          
 Actions and Proceedings
SCHEDULE V
 Addresses for Notice
SCHEDULE VI
 Group Commitments
ANNEX A
 Form of Information Package
ANNEX B
 Form of Purchase Notice
ANNEX C
 Form of Assumption Agreement
ANNEX D
 Form of Transfer Supplement
ANNEX E
 Form of Paydown Notice
ANNEX F
 Form of Letter of Credit Application

 
 
 
 

--------------------------------------------------------------------------------

 
 
This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of October 19, 2011, among ANR RECEIVABLES
FUNDING, LLC, a Delaware limited liability company, as seller (the “Seller”),
ALPHA NATURAL RESOURCES, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “ANR”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the various Conduit Purchasers from time to time party hereto,
the various Related Committed Purchasers from time to time party hereto, the
various LC Participants from time to time party hereto (the “LC Participants”)
and PNC BANK, NATIONAL ASSOCIATION, as Administrator (in such capacity, together
with its successors and assigns in such capacity, the “Administrator”) and as
issuer of Letters of Credit (in such capacity, together with its successors and
assigns in such capacity, the “LC Bank”).
 
PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I.  References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.
 
This Agreement amends and restates in its entirety, as of the Closing Date, the
Amended and Restated Receivables Purchase Agreement, dated as of December 9,
2009 (as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Agreement”), among the Seller, the Servicer, the Purchaser
Agents, the Purchasers from time to time party thereto and the
Administrator.  Upon the effectiveness of this Agreement, the terms and
provisions of the Existing Agreement shall, subject to this paragraph, be
superseded hereby in their entirety.  Notwithstanding the amendment and
restatement of the Existing Agreement by this Agreement, (i) the Seller and
Servicer shall continue to be liable to each of the parties to the Existing
Agreement or any other Indemnified Party or Affected Person (as such terms are
defined in the Existing Agreement) for fees and expenses which are accrued and
unpaid under the Existing Agreement on the date hereof (collectively, the
“Existing Agreement Outstanding Amounts”) and all agreements to indemnify such
parties in connection with events or conditions arising or existing prior to the
effective date of this Agreement and (ii) the security interest created under
the Existing Agreement shall remain in full force and effect as security for
such Existing Agreement Outstanding Amounts until such Existing Agreement
Outstanding Amounts shall have been paid in full.  Upon the effectiveness of
this Agreement, each reference to the Existing Agreement in any other document,
instrument or agreement shall mean and be a reference to this
Agreement.  Nothing contained herein, unless expressly herein stated to the
contrary, is intended to amend, modify or otherwise affect any other instrument,
document or agreement executed and/or delivered in connection with the Existing
Agreement.
 
The Seller (i) desires to sell, transfer and assign an undivided variable
percentage interest in a pool of receivables, and the Purchasers desire to
acquire such undivided variable percentage interest, as such percentage interest
shall be adjusted from time to time based upon, in part, reinvestment payments
that are made by such Purchasers and (ii) may, subject to the terms and
conditions hereof, request that the LC Bank issue or cause the issuance of one
or more Letters of Credit.
 
 
 

--------------------------------------------------------------------------------

 
 
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I
 
AMOUNTS AND TERMS OF THE PURCHASES
   
    Section 1.1 Purchase Facility.
 
    (a) On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Facility Termination Date, (i) ratably (based on the
aggregate Commitments of the Related Committed Purchasers in their respective
Purchaser Groups) request that the Conduit Purchasers, or, only if a Conduit
Purchaser denies such request or is unable to fund (and provides notice of such
denial or inability to the Seller, the Administrator and its Purchaser Agent),
ratably request that the Related Committed Purchasers, make purchases of and
reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller from time to time from the date hereof to the
Facility Termination Date and (ii) request that the LC Bank issue or cause the
issuance of Letters of Credit, in each case subject to the terms hereof (each
such purchase, reinvestment or issuance is referred to herein as a
“Purchase”).  If any such Purchase occurs when the Group Commitment Percentage
of any Purchaser Group exceeds its Group Capital Percentage due to an increase
in any Commitment pursuant to Sections 1.1(d) and (e), the initial portion of
such Purchase necessary to cause such Purchaser Group’s Group Commitment
Percentage to be equal to its Group Capital Percentage shall be funded solely by
the Purchasers in such Purchaser Group (or if there are more than one such
Purchaser Groups whose Group Commitment Percentages exceed their Group Capital
Percentages, ratably by the Purchasers in such Purchaser Groups) and the
remaining portion (if any) of such Purchase shall be funded ratably (based on
the relative Group Commitment Percentages of the various Purchaser Groups) by
the Purchasers in all Purchaser Groups.  Subject to Section 1.4(b), concerning
reinvestments, at no time will a Conduit Purchaser have any obligation to make a
purchase.  Each Related Committed Purchaser severally hereby agrees, on the
terms and subject to the conditions hereof, to make purchases of and
reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller from time to time from the date hereof to the
Facility Termination Date, based on the applicable Purchaser Group’s Group
Commitment Percentage of each purchase requested pursuant to Section
1.2(a) (and, in the case of each Related Committed Purchaser, its Commitment
Percentage of its Purchaser Group’s Group Commitment Percentage of such
Purchase) and, on the terms of and subject to the conditions of this Agreement,
the LC Bank agrees to issue Letters of Credit in return for (and each LC
Participant hereby severally agrees to make Participation Advances in connection
with any draws under such Letters of Credit equal to such LC Participant’s Pro
Rata Share of such draws), undivided percentage ownership interests with regard
to the Purchased Interest from the Seller from time to time from the date hereof
to the Facility Termination Date; provided, that under no circumstances shall
any Purchaser make any purchase or reinvestment (including, without limitation,
any mandatory deemed Purchases pursuant to Section 1.1(b)) or issue any Letters
of Credit hereunder, as applicable, if, after giving effect to such Purchase:
 
       (i) the aggregate outstanding amount of the Capital funded by such
Purchaser, when included in the Group Capital of such Purchaser’s Purchaser
Group
 
-2-
 
 

--------------------------------------------------------------------------------

 
 
    would exceed (A) its Purchaser Group’s Group Commitment (as the same may be
reduced from time to time pursuant to Section 1.1(c)) minus (B) the related LC
Participant’s Pro Rata Share of the face amount of any outstanding Letters of
Credit;
 
       (ii) the Aggregate Capital plus the LC Participation Amount would exceed
the Purchase Limit; or
 
       (iii) the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Participants.
 
       The Seller may, subject to the requirements and conditions herein, use
the proceeds of any purchase by the Purchasers, hereunder, to satisfy its
Reimbursement Obligation to the LC Bank and the LC Participants (ratably, based
on the outstanding amounts funded by  the LC Bank and each such LC Participant)
pursuant to Section 1.15 below.
 
Each of the parties hereto hereby acknowledges and agrees that from and after
the date hereof, the Purchaser Group that includes Wells, as Purchaser Agent and
Purchaser, shall not include a Conduit Purchaser (unless and until a Conduit
Purchaser shall later join such Purchaser Group pursuant to the terms hereof),
and each request by the Seller for ratable Purchases by the Conduit Purchasers
pursuant to Section 1.1(a)(i) shall be deemed to be a request that the Related
Committed Purchasers in Wells’ Purchaser Group make their ratable share of such
Purchase.  For the avoidance of doubt, the Discount with respect to each Portion
of Capital funded or maintained by such Related Committed Purchasers shall
accrue at the Alternate Rate, rather than the CP Rate.
 
    (b) In addition, in the event the Seller fails to reimburse the LC Bank for
the full amount of any drawing under any Letter of Credit on the applicable
Drawing Date (out of its own funds available therefor) pursuant to Section 1.15,
then the Seller shall, automatically (and without the requirement of any further
action on the part of any Person hereunder), be deemed to have requested a new
purchase from the Conduit Purchasers or Related Committed Purchasers, as
applicable, on such date, on the terms and subject to the conditions hereof, in
an amount equal to the amount of such Reimbursement Obligation at such time.
Subject to the limitations on funding set forth in paragraph (a) above (and the
other requirements and conditions herein), the Conduit Purchasers or Related
Committed Purchasers, as applicable, shall fund such deemed purchase request and
deliver the proceeds thereof directly to the Administrator to be immediately
distributed (ratably) to the LC Bank and the applicable LC Participants in
satisfaction of the Seller’s Reimbursement Obligation pursuant to Section 1.15,
below, to the extent of the amounts permitted to be funded by the Conduit
Purchasers or Related Committed Purchasers, as applicable, at such time,
hereunder.
 
    (c) The Seller may, upon 30 days’ written notice to the Administrator,
terminate the purchase facility in whole or reduce the unfunded portion of the
Purchase Limit in whole or in part (but not below the amount which would cause
the Group Capital of any Purchaser Group to exceed its Group Commitment (after
giving effect to such reduction)); provided that each partial reduction shall be
in the amount of at least $5,000,000, or an integral multiple of $1,000,000 in
excess thereof and that, unless terminated in whole, the Purchase Limit shall in
no event be reduced below $20,000,000.  Each reduction in the Purchase Limit
hereunder shall reduce the
 
-3-
 
 

--------------------------------------------------------------------------------

 
 
Commitments of the Purchasers ratably in accordance with their respective
Commitments and shall reduce the Group Commitments of the Purchaser Groups
ratably in accordance with their respective Group Commitments. The Administrator
shall advise the Purchaser Agents of any notice received by it pursuant to this
Section 1.1(c); it being understood that (in addition to and without limiting
any other requirements for termination, prepayment and/or the funding of the LC
Collateral Account hereunder) no such termination or reduction shall be
effective unless and until (i) in the case of a termination, the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
LC Participation Amount and (ii) in the case of a partial reduction, the amount
on deposit in the LC Collateral Account is at least equal to the positive
difference between the then outstanding LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.
 
    (d) Requests for Increase.  So long as no Termination Event or Unmatured
Termination Event has occurred and is continuing, the Seller may, from time to
time prior to the Facility Termination Date, request an increase in the Group
Commitment with respect to any existing Purchaser Group by providing written
notice of such request to the Administrator and each Purchaser Agent; provided,
that all such increases requested by the Seller pursuant to this Section 1.1(d)
and Section 1.1(e) below shall not exceed $50,000,000 in the aggregate with
respect to all Purchaser Groups; provided, further, that each request for an
increase shall specify (i) the requested amount of such increase that shall be
in a minimum amount of $10,000,000 and increments of $5,000,000 above such
minimum amount, (ii) the requested effective date for such increase and (iii)
the time period within which such Purchaser Agent, on behalf of its related
Purchaser Group, is requested to respond to the Seller’s request (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the Administrator and such Purchaser Agent).
 
    (e) Elections to Increase.  Each Purchaser Agent being asked to increase the
Group Commitment of its related Purchaser Group may, in its respective sole
discretion (on behalf of, and with the written consent of, the LC Participants
and Related Committed Purchasers in its Purchaser Group), accept or reject such
request.  To accept such request, the applicable Purchaser Agent being asked to
increase the Group Commitment of its related Purchaser Group shall notify the
Seller, the Servicer and the Administrator within the applicable specified time
period of its election (on behalf of the LC Participants and Related Committed
Purchasers in its Purchaser Group).  No Person shall be under any obligation to
respond to any request by the Seller pursuant to Section 1.1(d) and any Person
not responding within the time period specified in the applicable increase
request shall be deemed to have declined to consent to such increase
request.  If any Purchaser Agent (on behalf of the LC Participants and Related
Committed Purchasers in its Purchaser Group) accepts any such increase request
in accordance with Section 1.1(d), then the Group Commitment of such Purchaser
Agent’s Purchaser Group as well as the Commitments of the Related Committed
Purchasers and LC Participants in such Purchaser Group shall be increased
accordingly.  For the avoidance of doubt, only the consent of the Purchaser
Agent then being asked to increase the Group Commitment of its related Purchaser
Group shall be required in order to approve any such request and effect an
increase in such Purchaser Group’s Group Commitment.
 
    Section 1.2 Making Purchases. (a) Each Funded Purchase (but not
reinvestment) of undivided percentage ownership interests with regard to the
Purchased Interest hereunder may be
 
-4-
 
 

--------------------------------------------------------------------------------

 
 
made on any day upon the Seller’s irrevocable written notice in the form of
Annex B (each, a “Purchase Notice”) delivered to the Administrator and each
Purchaser Agent in accordance with Section 6.2 (which notice must be received by
the Administrator and each Purchaser Agent before 2:00 p.m., New York City time)
at least two Business Days before the requested Purchase Date, which notice
shall specify: (A) in the case of a Funded Purchase (other than one made
pursuant to Section 1.15(b)), the amount requested to be paid to the Seller
(which amount shall not be less than $300,000 (or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000) with respect to each Purchaser Group, (B) the
date of such Funded Purchase (which shall be a Business Day) and (C) the pro
forma calculation of the Purchased Interest after giving effect to the increase
in the Aggregate Capital.
 
    (b) On the date of each Funded Purchase (but not reinvestment, issuance of a
Letter of Credit or a Funded Purchase pursuant to Section 1.2(e)) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder,
each applicable Conduit Purchaser or Related Committed Purchaser, as the case
may be, shall, upon satisfaction of the applicable conditions set forth in
Exhibit II, make available to the Seller in same day funds, at Bank of America,
N.A., account number 5801048595, ABA# 026009593 (or such other account as may be
so designated in writing by the Seller to the Administrator and each Purchaser
Agent) an amount equal to the portion of Capital relating to the undivided
percentage ownership interest then being funded by such Purchaser.
 
    (c) Effective on the date of each Funded Purchase or other Purchase pursuant
to this Section 1.2 and each reinvestment pursuant to Section 1.4, the Seller
hereby sells and assigns to the Administrator for the benefit of the Purchasers
(ratably, based on the sum of the Capital plus the LC Participation Amount
outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest in: (i) each Pool Receivable then existing, (ii)
all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.
 
    (d) To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator,
for the benefit of the Purchasers, a security interest in all of the Seller’s
right, title and interest (including any undivided interest of the Seller) in,
to and under all of the following, whether now or hereafter owned, existing or
arising: (i) all Pool Receivables, (ii) all Related Security with respect to
such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein, and
all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of the Seller under the Purchase and Sale Agreement and the
Sale Agreement, (vi) all proceeds of, and all amounts received or receivable
under any or all of, the foregoing and (vii) all of its other property
(collectively, the “Pool Assets”).  The Seller hereby authorizes the
Administrator to file financing statements describing as the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement.  The Administrator, for the benefit of
the
 
-5-
 
 

--------------------------------------------------------------------------------

 
 
Purchasers, shall have, with respect to the Pool Assets, and in addition to all
the other rights and remedies available to the Administrator and the Purchasers,
all the rights and remedies of a secured party under any applicable UCC.
 
    (e) Whenever the LC Bank issues a Letter of Credit pursuant to Section
1.12 hereof, each LC Participant shall, automatically and without further action
of any kind upon the effective date of issuance of such Letter of Credit, have
irrevocably been deemed to make a Funded Purchase hereunder in the event that
such Letter of Credit is subsequently drawn and such drawn amount shall not have
been reimbursed pursuant to Section 1.15 upon such draw in an amount equal to
its Pro Rata Share of such unreimbursed draw.  If the LC Bank pays a drawing
under a Letter of Credit that is not reimbursed by the Seller on the applicable
Drawing Date, the LC Bank shall be deemed to have made a Funded Purchase in an
amount equal to its Pro Rata Share of such unreimbursed drawing.  All such
Funded Purchases shall accrue Discount from the date of such draw.  In the event
that any Letter of Credit expires or is surrendered without being drawn (in
whole or in part) then, in such event, the foregoing commitment to make Funded
Purchases shall expire with respect to such Letter of Credit and the LC
Participation Amount shall automatically reduce by the amount of the Letter of
Credit which is no longer outstanding.
 
    (f) The Seller may, with the written consent of the Administrator and each
Purchaser Agent (and, in the case of a new related LC Participant, the LC Bank),
add additional Persons as Purchasers (either to an existing Purchaser Group or
by creating new Purchaser Groups) or cause an existing Related Committed
Purchaser or related LC Participant to increase its Commitment in connection
with a corresponding increase in the Purchase Limit; provided, that the
Commitment of any Related Committed Purchaser or related LC Participant may only
be increased with the prior written consent of such Purchaser.  Each new Conduit
Purchaser, Related Committed Purchaser or related LC Participant (or Purchaser
Group) shall become a party hereto, by executing and delivering to the
Administrator and the Seller, an Assumption Agreement in the form of Annex C
hereto (which Assumption Agreement shall, in the case of any new Conduit
Purchaser, Related Committed Purchaser or related LC Participant, be executed by
each Person in such new Purchaser’s Purchaser Group).
 
    (g) Each Related Committed Purchaser’s and related LC Participant’s
obligations hereunder shall be several, such that the failure of any Related
Committed Purchaser or related LC Participant to make a payment in connection
with any purchase hereunder, or drawing under a Letter of Credit hereunder, as
the case may be, shall not relieve any other Related Committed Purchaser or
related LC Participant of its obligation hereunder to make payment for any
Funded Purchase or such drawing. Further, in the event any Related Committed
Purchaser or related LC Participant fails to satisfy its obligation to make a
purchase or payment with respect to such drawing as required hereunder, upon
receipt of notice of such failure from the Administrator (or any relevant
Purchaser Agent), subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers or related LC Participants in such
defaulting Related Committed Purchaser’s or related LC Participant’s Purchaser
Group shall fund the defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of the related Purchase or drawing pro rata
in proportion to their relative remaining Commitment Percentages (determined
without regard to the Commitment Percentage of the defaulting Related Committed
Purchaser or related LC Participant; it being understood that a defaulting
Related Committed Purchaser’s or related LC Participant’s Commitment Percentage
of any Purchase or drawing
 
-6-
 
 

--------------------------------------------------------------------------------

 
 
shall be first funded by the Related Committed Purchasers or related LC
Participants in such defaulting Related Committed Purchaser’s or related LC
Participant’s Purchaser Group and thereafter if there are no other Related
Committed Purchasers or related LC Participants in such Purchaser Group or if
such other Related Committed Purchasers or related LC Participants are also
defaulting Related Committed Purchasers or related LC Participants, then such
defaulting Related Committed Purchaser’s or related LC Participant’s Commitment
Percentage of such Purchase or drawing shall be funded by each other Purchaser
Group ratably and applied in accordance with this paragraph (g)).
Notwithstanding anything in this paragraph (g) to the contrary, no Related
Committed Purchaser or related LC Participant shall be required to make a
Purchase or payment with respect to such drawing pursuant to this paragraph for
an amount which would cause the aggregate Capital of such Related Committed
Purchaser or Pro Rata Share of the face amount of any outstanding Letter of
Credit of such related LC Participant (after giving effect to such Purchase or
payment with respect to such drawing) to exceed its Commitment.
 
    (h) PNC (as an LC Participant) hereby assigns (without recourse,
representation or warranty ) to Wells (as an LC Participant), and Wells (as an
LC Participant) accepts and assumes from PNC (as an LC Participant),
$44,215,144.44 of the $151,989,559 LC Participation Amount, including a ratable
portion of PNC’s related participation in the Letters of Credit outstanding on
the Closing Date.
 
    (i) Immediately upon the effectiveness of this Agreement in accordance with
its terms and after giving effect to Section 1.2(h) above:
 
       (i) there shall be two Purchaser Groups as follows, one of which consists
of Market Street, as a Conduit Purchaser and as a Related Committed Purchaser,
and PNC, as LC Bank and as an LC Participant and the other of which consists of
Wells, as a Related Committed Purchaser and as an LC Participant;
 
       (ii) the Group Commitment of Market Street’s Purchaser Group shall  be
$195,000,000 and the Group Commitment of Wells’ Purchaser Group shall be
$80,000,000;
 
       (iii) the Commitment of Market Street, as a Related Committed Purchaser
shall be $195,000,000 and the Commitment of Wells, as a Related Committed
Purchaser shall be $80,000,000;
 
       (iv) the Commitment of PNC, as LC Bank and as an LC Participant shall be
$195,000,000 and the Commitment of Wells, as an LC Participant shall be
$80,000,000;
 
       (v) the Aggregate Capital shall be $0, the Capital funded by Market
Street shall be $0 and the Capital funded by Wells shall be $0;
 
       (vi) the LC Participation Amount shall be $151,989,559, PNC’s Pro Rata
Share shall be $107,774,414.56 and Wells’ Pro Rata Share shall be
$44,215,144.44; and
 
       (vii) Wells shall have the rights and obligations of a Related Committed
Purchaser and an LC Participant hereunder.
 
-7-
 
 

--------------------------------------------------------------------------------

 
 
    Section 1.3 Purchased Interest Computation.  The Purchased Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter,
until the Facility Termination Date, such Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence of any Termination Day,
the Purchased Interest shall (until the event(s) giving rise to such Termination
Day are satisfied or are waived by the Administrator in accordance with
Section 2.2) be deemed to be 100%. The Purchased Interest shall become zero when
(a) the Aggregate Capital thereof and Aggregate Discount thereon shall have been
paid in full, (b) an amount equal to 100% of the LC Participation Amount shall
have been deposited in the LC Collateral Account, or all Letters of Credit shall
have expired and (c) all the amounts owed by the Seller and the Servicer
hereunder to each Purchaser, the Administrator and any other Indemnified Party
or Affected Person are paid in full, and the Servicer shall have received the
accrued Servicing Fee thereon.
 
    Section 1.4 Settlement Procedures.
 
    (a) The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.
 
    (b) The Servicer shall, on each day on which Collections of Pool Receivables
are received (or deemed received) by the Seller or the Servicer:
 
       (i) set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of each Purchaser Group, out of such Collections, first, an
amount equal to the Aggregate Discount accrued through such day for each Portion
of Capital and not previously set aside, second, an amount equal to the Fees
accrued and unpaid through such day, and third, to the extent funds are
available therefor, an amount equal to the aggregate of each Purchasers’ Share
of the Servicing Fee accrued through such day and not previously set aside,
 
       (ii) subject to Section 1.4(f), if such day is not a Termination Day,
remit to the Seller, ratably, on behalf of each Purchaser Group, the remainder
of such Collections.  Such remainder shall, to the extent representing a return
on the Aggregate Capital, ratably, according to each Purchaser’s Capital, be
automatically reinvested in Pool Receivables, and in the Related Security,
Collections and other proceeds with respect thereto; provided, that if the
Purchased Interest would exceed 100%, then the Servicer shall not remit such
remainder to the Seller or reinvest it, but shall set aside and hold in trust
for the benefit of the Purchasers (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator) a
portion of such Collections that, together with the other Collections set aside
pursuant to this paragraph, shall equal the amount necessary to reduce the
Purchased Interest to 100% (determined as if such Collections set aside had been
applied to reduce the Aggregate Capital at such time), which amount shall be
deposited ratably to each Purchaser Agent’s account (for the benefit of its
related Purchasers) on the next Settlement Date in accordance with
Section 1.4(c); provided, further, that (x) in the case of any Purchaser that is
a Conduit
 
-8-
 
 

--------------------------------------------------------------------------------

 
 
Purchaser, if such Purchaser has provided notice (a “Declining Notice”) to its
Purchaser Agent, the Administrator, and the Servicer that such Purchaser (a
“Declining Conduit Purchaser”) no longer wishes Collections with respect to any
Portion of Capital funded or maintained by such Purchaser to be reinvested
pursuant to this clause (ii), and (y) in the case of any Purchaser that has
provided notice (an “Exiting Notice”) to its Purchaser Agent of its refusal,
pursuant to Section 1.22, to extend its Commitment hereunder (an “Exiting
Purchaser”) then in either case set forth in subclauses (x) or (y), above, such
Collections shall not be reinvested and shall instead be held in trust for the
benefit of such Purchaser and applied in accordance with clause (iii) below,
 
       (iii) if such day is a Termination Day (or any day following the
provision of a Declining Notice or an Exiting Notice), set aside, segregate and
hold in trust (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) for the benefit of each
Purchaser Group the entire remainder of such Collections (or in the case of a
Declining Conduit Purchaser or an Exiting Purchaser an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated)); provided, further, that if amounts
are set aside and held in trust on any Termination Day of the type described in
clause (a) of the definition of “Termination Day” (or any day following the
provision of a Declining Notice or an Exiting Notice) and, thereafter, the
conditions set forth in Section 2 of Exhibit II are satisfied or waived by the
Administrator and the Majority Purchaser Agents (or in the case of a Declining
Notice or an Exiting Notice, such Declining Notice or Exiting Notice, as the
case may be, has been revoked by the related Declining Conduit Purchaser or
Exiting Purchaser, respectively and written notice thereof has been provided to
the Administrator, the related Purchaser Agent and the Servicer), such
previously set-aside amounts shall, to the extent representing a return on
Aggregate Capital (or the Capital of the Declining Conduit Purchaser or Exiting
Purchaser, as the case may be) and ratably in accordance with each Purchaser’s
Capital, be reinvested in accordance with clause (ii) on the day of such
subsequent satisfaction or waiver of conditions or revocation of Declining
Notice or Exiting Notice, as the case may be, and
 
       (iv) release to the Seller (subject to Section 1.4(f)) for its own
account any Collections in excess, if any, of: (w) amounts required to be
reinvested in accordance with clause (ii)or the proviso to clause (iii) plus (x)
the amounts that are required to be set aside pursuant to clause (i), the
provisos to clause (ii) and clause (iii) plus (y) the Seller’s Share of the
Servicing Fee accrued and unpaid through such day and all reasonable and
appropriate out-of-pocket costs and expenses of the Servicer for servicing,
collecting and administering the Pool Receivables plus (z) all other amounts
then due and payable by the Seller under this Agreement to the Purchasers, the
LC Bank, the Administrator and any other Indemnified Party or Affected Person.
 
-9-
 
 

--------------------------------------------------------------------------------

 
 
    (c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit into each applicable Purchaser Agent’s account
(or such other account designated by such applicable Purchaser or its Purchaser
Agent), on each Settlement Date (for any Portion of Investment), Collections
held for each Purchaser with respect to such Purchaser’s Portion(s) of Capital
pursuant to clause (b)(i)or (f), plus the amount of Collections then held for
the related Purchasers pursuant to clauses (b)(ii) and (iii) of Section 1.4;
provided, that if ANR or an Affiliate thereof is the Servicer, such day is not a
Termination Day and the Administrator has not notified ANR (or such Affiliate)
that such right is revoked, ANR (or such Affiliate) may retain the portion of
the Collections set aside pursuant to clause (b)(i) that represents the
aggregate of each Purchasers’ Share of the Servicing Fee.  On or prior to the
last day of each Yield Period, each Purchaser Agent will notify the Servicer by
facsimile of the amount of Discount accrued during such Yield Period or portion
thereof with respect to each Portion of Capital for each Purchaser within such
Purchaser Agent’s Purchaser Group.
 
    (d) The Servicer shall distribute the amounts described (and at the times
set forth) in Section 1.4(c), as follows:
 
       (i) if such distribution occurs on a day that is not a Termination Day
and the Purchased Interest does not exceed 100%, first to each Purchaser Agent
ratably according to the Discount accrued during such Yield Period (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount and Fees with respect to each
Portion of Capital maintained by such Purchasers; it being understood that each
Purchaser Agent shall distribute such amounts to the Purchasers within its
Purchaser Group ratably according to Discount, and second, if the Servicer has
set aside amounts in respect of the Servicing Fee pursuant to clause (b)(i) and
has not retained such amounts pursuant to clause (c), to the Servicer’s own
account (payable in arrears on each Settlement Date) in payment in full of the
aggregate of the Purchasers’ Share of accrued Servicing Fees so set aside, and
 
       (ii) if such distribution occurs on a Termination Day or on a day when
the Purchased Interest exceeds 100%, first if ANR or an Affiliate thereof is not
the Servicer, to the Servicer’s own account in payment in full of the
Purchasers’ Share of all accrued Servicing Fees, second to each Purchaser Agent
ratably (based on the aggregate accrued and unpaid Discount and Fees payable to
all Purchasers at such time) (for the benefit of the relevant Purchasers within
such Purchaser Agent’s Purchaser Group) in payment in full of all accrued
Discount and Fees with respect to each Portion of Capital funded or maintained
by the Purchasers within such Purchaser Agent’s Purchaser Group, third to each
Purchaser Agent ratably according to the aggregate of the Capital of each
Purchaser in each such Purchaser Agent’s Purchaser Group (for the benefit of the
relevant Purchasers within such Purchaser Agent’s Purchaser Group) in payment in
full of each Purchaser’s Capital (or, if such day is not a Termination Day, the
amount necessary to reduce the Purchased Interest to 100%) (determined as if
such Collections had been applied to reduce the Aggregate Capital); it being
understood that each Purchaser Agent shall distribute the amounts described in
the first and second clauses of this Section 1.4(d)(ii) to the Purchasers within
its Purchaser Group ratably according to Discount and Capital, respectively,
fourth, to the LC Collateral Account for the benefit of the LC Bank and the LC
Participants, the amount necessary to cash collateralize the LC Participation
 
-10-
 
 

--------------------------------------------------------------------------------

 
 
Amount until the amount of cash collateral held in such LC Collateral Account
equals 100% of the LC Participation Amount (or, if such day is not a Termination
Day, the amount necessary to reduce the Purchased Interest to 100%) (determined
as if such Collections had been applied to reduce the aggregate outstanding
amount of the LC Participation Amount), fifth, if the Aggregate Capital and
accrued Aggregate Discount with respect to each Portion of Capital for all
Purchaser Groups have been reduced to zero, and the Purchasers’ Share of all
accrued Servicing Fees payable to the Servicer (if other than ANR or an
Affiliate thereof) have been paid in full, to each Purchaser Group ratably,
based on the amounts payable to each (for the benefit of the Purchasers within
such Purchaser Group), the Administrator and any other Indemnified Party or
Affected Person in payment in full of any other amounts owed thereto by the
Seller or Servicer hereunder and, sixth, to the Servicer’s own account (if the
Servicer is ANR or an Affiliate thereof) in payment in full of the aggregate of
the Purchasers’ Share of all accrued Servicing Fees.
 
After the Aggregate Capital, Aggregate Discount, Fees and Servicing Fees with
respect to the Purchased Interest, and any other amounts payable by the Seller
and the Servicer to each Purchaser Group, the Administrator or any other
Indemnified Party or Affected Person hereunder, have been paid in full, and (on
and after a Termination Day) after an amount equal to 100% of the LC
Participation Amount has been deposited in the LC Collateral Account, all
additional Collections with respect to the Purchased Interest shall be paid to
the Seller for its own account.
 
    (e) For the purposes of this Section 1.4:
 
       (i) if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Seller or any
Affiliate of the Seller, or the Servicer or any Affiliate of the Servicer, or
any setoff or dispute between the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall immediately pay any and all
such amounts in respect thereof to a Lock-Box Account for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
 
       (ii) if on any day any of the representations or warranties in Sections
1(j) or 3(a) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall immediately pay any and all such amounts in respect
thereof to a Lock-Box Account (or as otherwise directed by the Administrator at
such time) for the benefit of the Purchasers and their assigns and for
application pursuant to this Section 1.4 (Collections deemed to have been
received pursuant to clause (i)or (ii) of this paragraph (e) are hereinafter
sometimes referred to as “Deemed Collections”);
 
       (iii) except as provided in clause (i)or (ii) otherwise required by
applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivable
 
-11-
 
 

--------------------------------------------------------------------------------

 
 
shall be applied to the Receivables of such Obligor in the order of the age of
such Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables; and
 
       (iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.
 
    (f) If at any time the Seller shall wish to cause the reduction of Aggregate
Capital (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Capital) the Seller may do so as follows:
 
       (i) the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in the form of Annex E (each, a “Paydown Notice”) (A) at
least two Business Days prior to the date of such reduction for any reduction of
the Aggregate Capital less than or equal to $25,000,000 (or such greater amount
as agreed to by the Administrator and the Majority Purchaser Agents) and (B) at
least five Business Days prior to the date of such reduction for any reduction
of the Aggregate Capital greater than $25,000,000, and each such Paydown Notice
shall include, among other things, the amount of such proposed reduction and the
proposed date on which such reduction will commence;
 
       (ii) on the proposed date of the commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections not to be reinvested
until the amount thereof not so reinvested shall equal the desired amount of
reduction; and
 
       (iii) the Servicer shall hold such Collections in trust for the benefit
of each Purchaser ratably according to its Capital, for payment to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) on
the next Settlement Date (or such other date as agreed to by the Administrator)
with respect to any Portions of Capital maintained by such Purchaser immediately
following the related current Yield Period, and the Aggregate Capital (together
with the Capital of any related Purchaser) shall be deemed reduced in the amount
to be paid to such Purchaser (or its related Purchaser Agent for the benefit of
such Purchaser) only when in fact finally so paid;
 
provided, that:
 
       (A) the amount of any such reduction shall be not less than $100,000 for
each Purchaser Group and shall be an integral multiple of $100,000, and the
entire Aggregate Capital after giving effect to such reduction shall be not less
than $20,000,000; and
 
       (B) with respect to any Portion of Capital, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.
 
-12-
 
 

--------------------------------------------------------------------------------

 
 
    Section 1.5 Fees. The Seller shall pay to each Purchaser Agent for the
benefit of the Purchasers and Liquidity Providers in the related Purchaser Group
in accordance with the provisions set forth in Section 1.4(d) certain fees in
the amounts and on the dates set forth in one or more fee letter agreements,
dated the Closing Date (or dated the date any such Purchaser and member of its
related Purchaser Group become a party hereto pursuant to an Assumption
Agreement, a Transfer Supplement or otherwise), among the Servicer, the Seller,
and the applicable Purchaser Agent, respectively (as any such fee letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time, each, a “Purchaser Group Fee Letter” and each of the Purchaser Group
Fee Letters may be referred to collectively as, the “Fee Letters”).
 
    Section 1.6 Payments and Computations, Etc.
 
    (a) All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than 2:00 p.m. (New York City time) on the day when due in same day funds to the
account for each Purchaser maintained by the applicable Purchaser Agent (or such
other account as may be designated from time to time by such Purchaser Agent to
the Seller and the Servicer).  All amounts received after 2:00 p.m. (New York
City time) will be deemed to have been received on the next Business Day.
 
    (b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
 
    (c) All computations of interest under paragraph (b) and all computations of
Discount, Fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
 
    Section 1.7 Increased Costs.  (a) If the Administrator, any Purchaser Agent,
any Purchaser, any Liquidity Provider or any other Program Support Provider or
any of their respective Affiliates (each an “Affected Person”) reasonably
determines that the adoption, amendment, change in interpretation or application
of any of the laws, rules, regulations, accounting principles, requests,
guidance, interpretations or directives described in clauses (i), (ii) and (iii)
below (collectively, “Regulatory Changes”) or the existence of or compliance
with any of the laws, rules, regulations, accounting principles, requests,
guidance, interpretations or directives described in clause (iii) below
(collectively, “Specified Regulations”):
 
       (i) any law, rule, regulation or generally accepted accounting principle
(including any applicable law, rule or regulation regarding capital adequacy) or
any change therein or in the interpretation or application thereof;
 
-13-
 
 

--------------------------------------------------------------------------------

 
      
       (ii) any request, guideline or directive from the Financial Accounting
Standards Board, or any central bank or other Governmental Authority (whether or
not having the force of law); or
 
       (iii) without limiting the generality of the foregoing, (A) the final
rule titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modifications to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted by the United States bank regulatory agencies
on December 15, 2009 (the “FAS 166/167 Capital Guidelines”), (B) the Dodd-Frank
Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), (C) the
BASEL Accord, or (D) any existing or future rules, regulations, guidance,
interpretations or directives from any Governmental Authority relating to the
FAS 166/167 Capital Guidelines, the Dodd-Frank Act or the BASEL Accord (whether
or not having the force of law);
 
increases or would increase the amount of capital required or expected to be
maintained by such Affected Person based upon the existence of any commitment to
make purchases of (or otherwise to maintain the investment in) Pool Receivables
or issue any Letter of Credit or any related liquidity facility, credit
enhancement facility and other commitments of the same type, then, upon demand
by such Affected Person (with a copy to the Administrator), the Seller shall
promptly pay such Affected Person, from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person for both increased costs and maintenance of bargained for yield in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital is allocable to the existence of any of such
commitments
 
    (b) If, after the date hereof, due to any Regulatory Change or Specified
Regulation, there shall be any increase in the cost to any Affected Person of
agreeing to purchase or purchasing, or maintaining the ownership of, the
Purchased Interest (or its portion thereof) in respect of which Discount is
computed by reference to the Euro-Rate or LMIR, then, upon demand by such
Affected Person, the Seller shall promptly pay to such Affected Person, from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for both increased costs and maintenance of
bargained for yield.
 
    (c) If an Affected Person requests compensation under this Section 1.7, a
certificate describing in reasonable detail such amounts and the basis for such
Affected Person’s demand for such amounts shall be submitted to the Seller and
the applicable Purchaser Agent by such Affected Person and shall be conclusive
and binding for all purposes, absent manifest error.
 
    (d) Within a reasonable time period after any Affected Person has actual
knowledge that it is subject to increased capital requirements or incurs other
increased costs pursuant to this Section 1.7, such Affected Person shall use
reasonable efforts to notify the Servicer of such fact; provided, that any
failure to give such notice shall not preclude such Affected Person from
asserting any claim for compensation at any time or relieve the Seller from its
obligations under this Section 1.7; providedfurther, that if such increased
costs affect the related Affected Person’s portfolio of financing transactions,
such Affected Person shall use reasonable averaging and
 
-14-
 
 

--------------------------------------------------------------------------------

 
 
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.
 
    (e) Notwithstanding anything in this Section 1.7 to the contrary, (i) if any
Affected Person fails to give demand for amounts or losses incurred in
connection with this Section 1.7 within 180 days after it obtains knowledge that
it is subject to increased capital requirements or has incurred other increased
costs, such Affected Person shall, with respect to amounts payable pursuant to
this Section 1.7, only be entitled to payment under this Section 1.7 for amounts
or losses incurred from and after the date 180 days prior to the date that such
Affected Person does give such demand and (ii) the Seller shall not be required
to pay to any Affected Person (x) any amount that has been fully and finally
paid in cash to such Affected Person pursuant to any other provision of this
Agreement or any other Transaction Document, (y) any amount, if the payment of
such amount is expressly excluded by any provision of this Agreement or any
other Transaction Document or (z) any amount, if such amount constitutes Taxes
(which shall be governed by Section 1.10).
 
    Section 1.8 Requirements of Law.  If, after the date hereof, any Affected
Person determines that any Regulatory Change or Specified Regulation:
 
    (a) does or shall subject such Affected Person to any increase in the
Purchased Interest (or its portion thereof) or in the amount of Capital relating
thereto,
 
    (b) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or LMIR hereunder, or
 
    (c) does or shall impose on such Affected Person any other condition,
 
and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of agreeing to purchase or purchasing or maintaining the
ownership of undivided percentage ownership interests with regard to, or issuing
any Letter of Credit in respect of, the Purchased Interest (or interests
therein) or any Portion of Capital, or (B) to reduce any amount receivable
hereunder (whether directly or indirectly), then, in any such case, upon demand
by such Affected Person, the Seller shall promptly pay to such Affected Person
additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable.  All such amounts shall be payable
as incurred.  A certificate as to such amounts submitted to the Seller and the
Administrator by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.
 
    Section 1.9 Funding Losses.
 
    (a) The Seller shall compensate each Affected Person, upon written request
by such Person for all losses, expenses and liabilities (including any interest
paid by such Affected Person to lenders of funds borrowed by it to fund or
maintain any Portion of Capital hereunder at an interest rate determined by
reference to the Euro-Rate or LMIR and any loss sustained by such Person in
connection with the re-employment of such funds), which such Affected Person
 
-15-
 
 

--------------------------------------------------------------------------------

 
 
may sustain with respect to funding or maintaining such Portion of Capital at
the Euro-Rate or LMIR if, after the applicable request by the Seller to fund or
maintain such Portion of Capital at an interest rate determined by reference to
the Euro-Rate or LMIR, such funding or maintenance does not occur, as a result
of (i) a breach by the Seller of this Agreement or any other Transaction
Document or (ii) any failure by the Seller to consummate such requested funding
or maintenance in accordance with the terms of such request, in each case, on a
date specified therefor.
 
    (b) If an Affected Person requests compensation under this Section 1.9, a
certificate describing in reasonable detail such amounts and the basis for such
Affected Person’s demand for such amounts shall be submitted to the Seller and
the applicable Purchaser Agent by such Affected Person and shall be conclusive
and binding for all purposes, absent manifest error.
 
    Section 1.10 Taxes.  The Seller agrees that:
 
    (a) Any and all payments by the Seller under this Agreement and any other
Transaction Document shall be made free and clear of and without deduction for
any Taxes or Other Taxes; provided, however that such payments shall exclude
overall income or franchise taxes, in either case, imposed on the Person
receiving such payment by the Seller hereunder by the jurisdiction under whose
laws such Person is organized, the jurisdiction of such Person’s principal place
of business or the jurisdiction in which such Person holds its undivided
percentage ownership interest in the Purchased Interest, or any political
subdivision thereof (all such Taxes other than those referred to in the proviso
above shall hereinafter be referred to as “Indemnified Taxes”).  If the Seller
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder to any Purchaser, any Liquidity Provider, Program
Support Provider or the Administrator, then the sum payable shall be increased
by the amount necessary to yield to such Person (after payment of all Taxes) an
amount equal to the sum it would have received had no such deductions been made.
 
    (b) Whenever any Indemnified Taxes are payable by the Seller, as promptly as
possible thereafter, the Seller shall send to the Administrator for its own
account or for the account of any Purchaser or any Liquidity Provider or other
Program Support Provider, as the case may be, a certified copy of an original
official receipt showing payment thereof or such other evidence of such payment
as may be available to the Seller and acceptable to the taxing authorities
having jurisdiction over such Person.  If the Seller fails to pay any
Indemnified Taxes when due to the appropriate taxing authority or fails to remit
to the Administrator the required receipts or other required documentary
evidence, the Seller shall indemnify the Administrator and/or any other Affected
Person, as applicable, for any incremental Taxes, interest or penalties that may
become payable by such party as a result of any such failure.
 
    (c) The Seller shall indemnify each Affected Person within ten Business Days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by such Affected Party on or with respect to any payment by or on account of any
obligation of the Seller hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 1.10) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or
 
-16-
 
 

--------------------------------------------------------------------------------

 
 
legally imposed or asserted by the relevant Governmental Authority.  None of
Sections 1.7, 1.8, 3.1, 3.2 or 6.4(a) shall apply to Taxes, which shall be
governed exclusively by this Section 1.10.
 
    (d) If an Affected Person determines, in its sole discretion, that it has
received a refund or credit of any Taxes or Other Taxes as to which it has been
indemnified by the Seller, it shall pay over such refund or credit to the Seller
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Seller under this Section 1.10 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Affected
Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any applicable Taxes
payable in respect of such interest); provided, that the Seller agrees to repay
each such Affected Person, within ten Business Days after the request of such
Affected Person, the amount paid over to the Seller (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Affected Person is required to repay such refund to such Governmental
Authority.  This Section 1.10 shall not be construed to require any Affected
Person to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Seller or any other Person.
 
    (e) If an Affected Person requests indemnification or repayment under this
Section 1.10, a certificate describing in reasonable detail such amounts and the
basis for such Affected Person’s demand for such amounts shall be submitted to
the Seller and the applicable Purchaser Agent by such Affected Person and shall
be conclusive and binding for all purposes, absent manifest error.
 
    Section 1.11 Inability to Determine Euro-Rate or LMIR. (a) If the
Administrator (or any Purchaser Agent) determines before the first day of any
Yield Period (or, solely with respect to LMIR, any day) (which determination
shall be final and conclusive) that, by reason of circumstances affecting the
interbank eurodollar market generally (i) deposits in dollars (in the relevant
amounts for such Yield Period) are not being offered to banks in the interbank
eurodollar market for such Yield Period, (ii) adequate means do not exist for
ascertaining the Euro-Rate or LMIR for such Yield Period (or portion thereof) or
(iii) the Euro-Rate or LMIR does not accurately reflect the cost to any
Purchaser (as determined by the related Purchaser or the applicable Purchaser
Agent) of maintaining any Portion of Capital during such Yield Period (or
portion thereof), then the Administrator shall give notice thereof to the
Seller.  Thereafter, until the Administrator or such Purchaser Agent notifies
the Seller that the circumstances giving rise to such suspension no longer
exist, (a) no Portion of Capital shall be funded at the Alternate Rate
determined by reference to the Euro-Rate or LMIR and (b) the Discount for any
outstanding Portions of Capital then funded at the Alternate Rate determined by
reference to the Euro-Rate or LMIR shall, on the last day of the then current
Yield Period (or, solely with respect to LMIR, immediately), be converted to the
Alternate Rate determined by reference to the Base Rate.
 
    (b) If, on or before the first day of any Yield Period (or, solely with
respect to LMIR, any day), the Administrator shall have been notified by any
Affected Person that such Affected Person has determined (which determination
shall be final and conclusive) that any Regulatory Change or Specified
Regulation, or compliance by such Affected Person with any Regulatory Change or
Specified Regulation, shall make it unlawful or impossible for such Affected
Person to fund or maintain any Portion of Capital at the Alternate Rate and
based upon the Euro-Rate or
 
-17-
 
 

--------------------------------------------------------------------------------

 
 
LMIR, the Administrator shall notify the Seller thereof.  Upon receipt of such
notice, until the Administrator notifies the Seller that the circumstances
giving rise to such determination no longer apply, (a) no Portion of Capital
shall be funded at the Alternate Rate determined by reference to the Euro-Rate
or LMIR and (b) the Discount for any outstanding Portions of Capital then funded
at the Alternate Rate determined by reference to the Euro-Rate or LMIR shall be
converted to the Alternate Rate determined by reference to the Base Rate either
(i) on the last day of the then current Yield Period (or, solely with respect to
LMIR, any day) if such Affected Person may lawfully continue to maintain such
Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate or LMIR to such day, or (ii) immediately, if such Affected Person may
not lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate or LMIR to such day.
 
    Section 1.12 Letters of Credit.
 
    On the terms and subject to the conditions hereof, the LC Bank shall issue
or cause the issuance of stand-by letters of credit (“Letters of Credit”) on
behalf of Seller (or, if requested by the Seller, on behalf of the Originator or
an Affiliate of the Seller and the Originator) in favor of the beneficiaries
specified by the Seller; provided, that the LC Bank will not be required to
issue or cause to be issued any Letters of Credit to the extent that after
giving effect thereto the issuance of such Letters of Credit would then cause
(a) the sum of (i) the Aggregate Capital plus (ii) the LC Participation Amount
to exceed the Purchase Limit or (b) the LC Participation Amount to exceed the
aggregate of the Commitments of the LC Bank and the LC Participants.  All
amounts drawn upon Letters of Credit shall accrue Discount. Letters of Credit
that have not been drawn upon shall not accrue Discount.
 
    Section 1.13 Issuance of Letters of Credit.
 
    (a) The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., Pennsylvania time, to issue a
Letter of Credit by delivering to the Administrator, the LC Bank’s form of
Letter of Credit Application (the “Letter of Credit Application”), substantially
in the form of Annex F attached hereto and a Purchase Notice, in the form of
Annex B hereto, in each case completed to the satisfaction of the Administrator
and the LC Bank; and, such other certificates, documents and other papers and
information as the Administrator may reasonably request.  The Seller also has
the right to give instructions and make agreements with respect to any Letter of
Credit Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.
 
    (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) except with the prior written consent
of the Administrator, have an expiry date not later than twelve (12) months
after such Letter of Credit’s date of issuance, extension or renewal, as the
case may be, and in no event later than twelve (12) months after the Facility
Termination Date.  Each Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, and any amendments or revisions thereof
adhered to by the LC Bank or the International
 
-18-
 
 

--------------------------------------------------------------------------------

 
 
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the LC Bank, as
determined by the LC Bank.
 
    (c) The Administrator shall promptly notify the LC Bank and LC Participants,
at such Person’s respective address for notices hereunder, of the request by the
Seller for a Letter of Credit hereunder, and shall provide the LC Bank and LC
Participants with the Letter of Credit Application delivered to the
Administrator by the Seller pursuant to paragraph (a), above, by the close of
business on the day received or if received on a day that is not a Business Day
or on any Business Day after 11:00 a.m. Pennsylvania time on such day, on the
next Business Day.
 
    Section 1.14 Requirements For Issuance of Letters of Credit.
 
    The Seller shall authorize and direct the LC Bank to name the Seller, the
Originator or an Affiliate of the Seller and the Originator as the “Applicant”
or “Account Party” of each Letter of Credit.
 
    Section 1.15 Disbursements, Reimbursement.
 
    (a) Immediately upon the issuance of each Letter of Credit, each LC
Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.
 
    (b) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request.  Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., Pennsylvania time on each date that an amount is
paid by the LC Bank under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by the LC Bank.  In the event
the Seller fails to reimburse the LC Bank for the full amount of any drawing
under any Letter of Credit by 12:00 p.m., Pennsylvania time, on the Drawing
Date, the LC Bank will promptly notify each LC Participant thereof, and the
Seller shall be deemed to have requested that a Funded Purchase be made by the
Purchasers in the Purchaser Group for the LC Bank and the LC Participants to be
disbursed on the Drawing Date under such Letter of Credit in accordance with
Section 1.1(b).  Any notice given by the LC Bank pursuant to this Section may be
oral if immediately confirmed in writing; provided that the lack of any such
written confirmation shall not affect the conclusiveness or binding effect of
the oral notice.
 
    (c) Each LC Participant shall upon any notice pursuant to paragraph (b)
above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall  each be deemed to have made a
Funded Purchase in that amount.  If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., Pennsylvania time on the Drawing Date,
then interest shall accrue on such LC Participant’s obligation to make such
payment, from the
 
-19-
 
 

--------------------------------------------------------------------------------

 
 
Drawing Date to the date on which such LC Participant makes such payment (i) at
a rate per annum equal to the Federal Funds Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Capital on and after the fourth day following the Drawing
Date.  The LC Bank will promptly give notice of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this
paragraph (c), provided that such LC Participant shall not be obligated to pay
interest as provided in clauses (i) and (ii) above until and commencing from the
date of receipt of notice from the LC Bank or the Administrator of a
drawing.  Each LC Participant’s Commitment shall continue until the last to
occur of any of the following events:  (A) the LC Bank ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Persons (other
than the Seller) have been fully reimbursed for all payments made under or
relating to Letters of Credit.
 
    Section 1.16 Repayment of Participation Advances.
 
    (a) Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Seller in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank, the LC Bank (or the Administrator on its behalf) will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.
 
    (b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate,
from the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.
 
    Section 1.17 Documentation.
 
    The Seller agrees to be bound by, and to cause any other Person on whose
behalf a Letter of Credit is issued hereunder (including any “Account Party” or
“Applicant” thereof) to comply with, and be bound by, (i) the terms of the
Letter of Credit Application, (ii) by the LC Bank’s interpretations of any
Letter of Credit issued for the Seller and (iii) by the LC Bank’s written
regulations and customary practices relating to letters of credit, though the LC
Bank’s interpretation of such regulations and practices may be different from
the Seller’s own.  In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern.  It is understood
and agreed that, except in the case of gross negligence or willful misconduct by
the LC Bank, the LC Bank shall not be liable for any error, negligence and/or
 
-20-
 
 

--------------------------------------------------------------------------------

 
 
mistakes, whether of omission or commission, in following the Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
 
    Section 1.18 Determination to Honor Drawing Request.
 
    In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
 
    Section 1.19 Nature of Participation and Reimbursement Obligations.
 
    Each LC Participant’s obligation in accordance with this Agreement to make
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I  under all
circumstances, including the following circumstances:
 
    (a) any set-off, counterclaim, recoupment, defense or other right which such
LC Participant may have against the LC Bank, the Administrator, the Purchasers,
the Purchaser Agents, the Seller or any other Person for any reason whatsoever;
 
    (b) the failure of the Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;
 
    (c) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which Seller or the
Originator on behalf of which a Letter of Credit has been issued may have
against the LC Bank, the Administrator, any Purchaser, or any other Person for
any reason whatsoever;
 
    (d) any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such beneficiary or transferee may be
acting), the LC Bank, any LC Participant, the Purchasers or Purchaser Agents or
any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Seller or any Subsidiaries of the Seller or any
Affiliates of the Seller and the beneficiary for which any Letter of Credit was
procured);
 
    (e) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate
 
-21-
 
 

--------------------------------------------------------------------------------

 
 
or other document proving to be forged, fraudulent, invalid, defective or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, even if the Administrator or the LC Bank has been notified
thereof;
 
    (f) payment by the LC Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit other than as a result of the gross
negligence or willful misconduct of the LC Bank;
 
    (g) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
    (h) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of  Credit in the form requested by the Seller, unless the LC Bank
has received written notice from the Seller of such failure within three
Business Days after the LC Bank shall have furnished the Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;
 
    (i) any Material Adverse Effect on the Seller, the Originator or any
Affiliates thereof;
 
    (j) any breach of this Agreement or any Transaction Document by any party
thereto;
 
    (k) the occurrence or continuance of an Insolvency Proceeding with respect
to the Seller, the Originator or any Affiliate thereof;
 
    (l) the fact that a Termination Event or an Unmatured Termination Event
shall have occurred and be continuing;
 
    (m) the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and
 
    (n) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
 
    Nothing in this Section 1.19 shall relieve the LC Bank from liability for
its gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction.
 
    Section 1.20 Indemnity.
 
    In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence,
 
-22-
 
 

--------------------------------------------------------------------------------

 
 
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence or willful misconduct of the party to be
indemnified as determined by a final judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”).
 
    Section 1.21 Liability for Acts and Omissions.
 
    As between the Seller, on the one hand, and the Administrator, the LC Bank,
the LC Participants, the Purchasers and the Purchaser Agents, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, any beneficiary, “Applicant” or “Account Party” of such Letter of
Credit.  In furtherance and not in limitation of the respective foregoing, none
of the Administrator, the LC Bank, the LC Participants, the Purchasers or the
Purchaser Agents shall be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile, electronic mail or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Administrator,
the LC Bank, the LC Participants, the Purchasers and the Purchaser Agents,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of the LC Bank’s rights or powers hereunder.
Nothing in the preceding sentence shall relieve the LC Bank from liability for
its gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (i) through (viii) of the
preceding sentence.  In no event shall the Administrator, the LC Bank, the LC
Participants, the Purchasers or the Purchaser Agents or their respective
Affiliates, be liable to the Seller or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation Attorney Costs), or for any damages resulting from
any change in the value of any property relating to a Letter of Credit.
 
    Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchasers and the Purchaser Agents and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or
 
-23-
 
 

--------------------------------------------------------------------------------

 
 
given by or on behalf of the applicant for a Letter of Credit; (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Bank or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of  Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Administrator, the LC Bank, the LC Participants, the
Purchasers or the Purchaser Agents or their respective Affiliates, in any way
related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and may honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
 
    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.
 
    Section 1.22 Extension of Termination Date.  The Seller may request the
extension of the Facility Termination Date by providing written notice to the
Administrator and each Purchaser Agent; provided such request is made not more
than 120 days prior to, and not less than 60 days prior to, the then current
Facility Termination Date.  In the event that the Purchasers are all agreeable
to such extension, the Administrator shall so notify the Seller and the Servicer
in writing (it being understood that the Purchasers may accept or decline such a
request in their sole discretion and on such terms as they may elect) not less
than 30 days prior to the then current Facility Termination Date and the Seller,
the Servicer, the Administrator, the Purchaser Agents and the Purchasers shall
enter into such documents as the Purchasers may deem necessary or appropriate to
reflect such extension, and all reasonable costs and expenses incurred by the
Purchasers, the Administrator and the Purchaser Agents in connection therewith
(including reasonable Attorney Costs) shall be paid by the Seller.  In the event
any Purchaser declines the request for such extension, such Purchaser (or the
applicable Purchaser Agent on its behalf) shall so notify the Administrator and
the Administrator shall so notify the Seller of such determination; provided,
that the failure of the Administrator to notify the Seller of the determination
to decline such extension shall not affect the understanding and agreement that
the applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event the Administrator fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension.
 
-24-
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
 
    Section 2.1 Representations and Warranties; Covenants.  Each of the Seller
and the Servicer hereby makes the representations and warranties, and hereby
agrees to perform and observe the covenants, applicable to it set forth in
Exhibits III and IV, respectively.
 
    Section 2.2 Termination Events.  If any of the Termination Events set forth
in Exhibit V shall occur, the Administrator may (with the consent of the
Majority Purchaser Agents) or shall (at the direction of the Majority Purchaser
Agents), by notice to the Seller, declare the Facility Termination Date to have
occurred (in which case the Facility Termination Date shall be deemed to have
occurred); provided, that automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (f) of Exhibit V, the Facility Termination Date shall
occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Administrator, each Purchaser Agent and each
Purchaser shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided after default under
the UCC and under other applicable law, which rights and remedies shall be
cumulative.
 
ARTICLE III
 
INDEMNIFICATION
 
    Section 3.1 Indemnities by the Seller.  Without limiting any other rights
any such Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-tax basis, the Administrator, each
Purchaser Agent, each Liquidity Provider, each Program Support Provider and each
Purchaser and their respective officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including reasonable
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Amounts”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or the acquisition of any portion of the
Purchased Interest, or any action taken or omitted by any of the Indemnified
Parties (including any action taken by the Administrator as attorney-in-fact for
the Seller, any Transferor or the Originator hereunder or under any other
Transaction Document), whether arising by reason of the acts to be performed by
the Seller hereunder or otherwise, excluding only Indemnified Amounts to the
extent (a) a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) due to the credit risk of the
Obligor and for which reimbursement would constitute recourse to the Originator,
any Transferor, the Seller or the Servicer for uncollectible Receivables or (c)
such Indemnified Amounts include Taxes imposed or based on, or measured by, the
gross or net income or receipts of such Indemnified Party by the jurisdiction
under the laws of which such Indemnified Party is organized (or any political
subdivision thereof); provided, that nothing contained in this sentence shall
limit the liability of the Seller or the Servicer or limit the recourse of any
Indemnified Party to the Seller
 
-25-
 
 

--------------------------------------------------------------------------------

 
 
or the Servicer for any amounts otherwise specifically provided to be paid by
the Seller or the Servicer hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b)
and (c) of the previous sentence, the Seller shall indemnify each Indemnified
Party for Amounts (including losses in respect of uncollectible Receivables,
regardless, for purposes of these specific matters, whether reimbursement
therefor would constitute recourse to the Seller or the Servicer) relating to or
resulting from:
 
       (i) The failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in any Information Package to be true
and correct, or the failure of any other information provided to any Purchaser
or the Administrator with respect to the Receivables or this Agreement to be
true and correct;
 
       (ii) the failure of any representation, warranty or statement made or
deemed made by the Seller (or any employee, officer or agent of the Seller)
under or in connection with this Agreement, any other Transaction Document, or
any Information Package or any other information or report delivered by or on
behalf of the Seller pursuant hereto to have been true and correct as of the
date made or deemed made in all respects;
 
       (iii) the failure by the Seller to comply with any applicable law, rule
or regulation with respect to any Receivable or the related Contract, or the
nonconformity of any Receivable or related Contract with any such applicable
law, rule or regulation;
 
       (iv) the failure of the Seller to vest and maintain vested in the
Administrator, for the benefit of the Purchasers, a first priority perfected
ownership or security interest in the Purchased Interest and the property
conveyed hereunder, free and clear of any Adverse Claim;
 
       (v) any commingling of funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled hereunder with any other funds;
 
       (vi) the failure to have filed, or any delay in filing, financing
statements (including fixture filings and as extracted collateral filings) or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any Purchase or at any subsequent time;
 
       (vii) any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement;
 
       (viii) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale or lease
of goods or the rendering of services related to such Receivable or the
furnishing or failure to furnish any such goods or services or relating to
collection activities (if such collection activities were performed by the
Seller
 
-26-
 
 

--------------------------------------------------------------------------------

 
   
    or any of its Affiliates acting as the Servicer or by any agent or
independent contractor retained by the Seller or any of its Affiliates) with
respect to such Receivable;
 
       (ix) any failure of the Seller (or any of its Affiliates acting as the
Servicer) to perform its duties or obligations in accordance with the provisions
of this Agreement, any Contract or any other Transaction Document to which it is
a party;
 
       (x) any action taken by the Administrator as attorney-in-fact for the
Seller, any Transferor or the Originator pursuant to this Agreement or any other
Transaction Document;
 
       (xi) any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.4(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;
 
       (xii) the use of proceeds of purchase or reinvestment or the issuance of
any Letter of Credit on behalf of Seller (and, if applicable, on behalf of, or
for the account of, the Originator); or
 
       (xiii) any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents.
 
    Section 3.2 Indemnities by the Servicer.  Without limiting any other rights
that any Indemnified Party may have hereunder or under applicable law, rules or
regulations, the Servicer hereby agrees to indemnify each Indemnified Party from
and against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly): (a) the failure of any information contained
in any Information Package to be true and correct, or the failure of any other
information provided to such Indemnified Party by, or on behalf of, the Servicer
to be true and correct, (b) the failure of any representation, warranty or
statement made or deemed made by the Servicer (or any of its officers) under or
in connection with this Agreement or any other Transaction Document to which it
is a party to have been true and correct as of the date made or deemed made in
all respects when made, (c) the failure by the Servicer to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract, (d) any dispute, claim, offset or defense of the Obligor
(other than as a result of discharge in bankruptcy with respect to such Obligor)
to the payment of any Receivable in, or purporting to be in, the Receivables
Pool resulting from or related to the collection activities with respect to such
Receivable or (e) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof or any other Transaction
Document to which it is a party.
 
ARTICLE IV

 
ADMINISTRATION AND COLLECTIONS
 
    Section 4.1 Appointment of the Servicer.
 
-27-
 
 

--------------------------------------------------------------------------------

 
 
    (a) The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section 4.1. Until the Administrator gives notice to ANR
(in accordance with this Section 4.1) of the designation of a new Servicer, ANR
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (at the direction of the Majority Purchaser Agents)
designate as Servicer any Person (including itself) to succeed ANR or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.
 
    (b) Upon the designation of a successor Servicer as set forth in clause (a),
ANR agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and ANR shall cooperate with
and assist such new Servicer. Such cooperation shall include access to and
transfer of related records (including all Contracts) and use by the new
Servicer of all licenses (or the obtaining of new licenses), hardware or
software necessary or desirable to collect the Pool Receivables and the Related
Security.
 
    (c) ANR acknowledges that, in making their decision to execute and deliver
this Agreement, the Administrator and each member in each Purchaser Group have
relied on ANR’s agreement to act as Servicer hereunder. Accordingly, ANR agrees
that it will not voluntarily resign as Servicer.
 
    (d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrator and each Purchaser Group shall
have the right to look solely to the Servicer for performance, (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) the
Administrator and the Majority Purchaser Agents shall have consented in writing
in advance to such delegation.
 
    Section 4.2 Duties of the Servicer.
 
    (a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.  The Servicer shall set aside for the accounts of
the Seller and each Purchaser Group the amount of Collections to which each such
Purchaser Group is entitled in accordance with Article I hereof.  The Servicer
may, in accordance with the applicable Credit and Collection Policy, extend the
maturity of any Pool Receivable and extend the maturity or adjust the
Outstanding Balance of any Defaulted Receivable, as the Servicer may reasonably
determine to be appropriate to maximize Collections
 
-28-
 
 

--------------------------------------------------------------------------------

 
 
thereof or reflect adjustments expressly permitted under the Credit and
Collection Policy or as expressly required under applicable laws, rules or
regulations or the applicable Contract; provided, that for purposes of this
Agreement: (i) such extension shall not, and shall not be deemed to, change the
number of days such Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such extension or
adjustment shall not alter the status of such Pool Receivable as a Delinquent
Receivable or a Defaulted Receivable or limit the rights of any Purchaser,
Purchaser Agent or the Administrator under this Agreement or any other
Transaction Document and (iii) if a Termination Event has occurred and is
continuing and ANR or an Affiliate thereof is serving as the Servicer, ANR or
such Affiliate may take such action only upon the prior approval of the
Administrator.  The Seller shall deliver to the Servicer and the Servicer shall
hold for the benefit of the Seller and the Administrator (individually and for
the benefit of each Purchaser Group), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, if a Termination Event has occurred and is continuing, the
Administrator may direct the Servicer (whether the Servicer is ANR or any other
Person) to commence or settle any legal action to enforce collection of any Pool
Receivable or to foreclose upon or repossess any Related Security.
 
    (b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if ANR or an Affiliate thereof is not the
Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than ANR or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Seller all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.
 
    (c) The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date, (ii) the date on which no Capital or Discount
in respect of the Purchased Interest shall be outstanding, (iii) the date on
which an amount equal to 100% of the LC Participation Amount has been deposited
in the LC Collateral Account or all Letters of Credit have expired, and (iv) the
date on which all amounts required to be paid to the Purchaser Agents, each
Purchaser, the Administrator and any other Indemnified Party or Affected Person
hereunder shall have been paid in full.
 
    After such termination, if ANR or an Affiliate thereof was not the Servicer
on the date of such termination, the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
 
    Section 4.3 Lock-Box Account Arrangements.  Prior to the Closing Date, the
Seller shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrator.  Upon
the occurrence and during the continuation of a Termination Event, the
Administrator may (with the consent of any Purchaser Agent) or shall (upon the
direction of any Purchaser Agent) at any time thereafter give notice to each
Lock-Box Bank that the Administrator is exercising its rights under the Lock-Box
Agreements to do any or all of the following: (a) to have the exclusive
ownership and control of
 
-29-
 
 

--------------------------------------------------------------------------------

 
 
the Lock-Box Accounts transferred to the Administrator (for the benefit of the
Purchasers) and to exercise exclusive dominion and control over the funds
deposited therein, (b) to have the proceeds that are sent to the respective
Lock-Box Accounts redirected pursuant to the Administrator’s instructions rather
than deposited in the applicable Lock-Box Account, and (c) to take any or all
other actions permitted under the applicable Lock-Box Agreement. The Seller
hereby agrees that if the Administrator at any time takes any action set forth
in the preceding sentence, the Administrator shall have exclusive control (for
the benefit of the Purchasers) of the proceeds (including Collections) of all
Pool Receivables and the Seller hereby further agrees to take any other action
that the Administrator or any Purchaser Agent may reasonably request to transfer
such control. Any proceeds of Pool Receivables received by the Seller or the
Servicer thereafter shall be sent immediately to, or as otherwise instructed by,
the Administrator. The parties hereto hereby acknowledge that if at any time the
Administrator takes control of any Lock-Box Account, the Administrator shall not
have any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, any member of any Purchaser Group, any Indemnified Party or
Affected Person or any other Person hereunder, and the Administrator shall
distribute or cause to be distributed such funds in accordance with Section
4.2(b) and Article I (in each case as if such funds were held by the Servicer
thereunder).
 
    Section 4.4 Enforcement Rights.
 
    (a) At any time following the occurrence and during the continuation of a
Termination Event:
 
       (i) the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee,
 
       (ii) the Administrator may instruct the Seller or the Servicer to give
notice of the Purchaser Groups’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrator or
its designee (on behalf of such Purchaser Groups), and the Seller or the
Servicer, as the case may be, shall give such notice at the expense of the
Seller or the Servicer, as the case may be; provided, that if the Seller or the
Servicer, as the case may be, fails to so notify each Obligor, the Administrator
(at the Seller’s or the Servicer’s, as the case may be, expense) may so notify
the Obligors,
 
       (iii) the Administrator may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee, and
 
-30-
 
 

--------------------------------------------------------------------------------

 
 
       (iv) the Administrator may collect any amounts due from the Originator
under the Purchase and Sale Agreement.
 
    (b) The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, after the
occurrence and during the continuation of a Termination Event, to collect any
and all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
 
    Section 4.5 Responsibilities of the Seller.
 
    (a) Anything herein to the contrary notwithstanding, the Seller shall: (i)
perform all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if interests in such Pool Receivables had not
been transferred hereunder, and the exercise by the Administrator, the Purchaser
Agents or the Purchasers of their respective rights hereunder shall not relieve
the Seller from such obligations, and (ii) pay when due any taxes, including any
sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. None of the Administrator, the Purchaser Agents or any of the
Purchasers shall have any obligation or liability with respect to any Pool
Asset, nor shall any of them be obligated to perform any of the obligations of
any Transferor, Seller, Servicer, ANR or the Originator thereunder.
 
    (b) ANR hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, ANR shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that ANR conducted
such data-processing functions while it acted as the Servicer.
 
    Section 4.6 Servicing Fee.  (a) Subject to clause (b), the Servicer shall be
paid a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee
Rate”) of the daily average aggregate Outstanding Balance of the Pool
Receivables.  The Purchasers’ Share of such fee shall be paid through the
distributions contemplated by Section 1.4(d), and the Seller’s Share of such fee
shall be paid directly by the Seller.
 
    (b) If the Servicer ceases to be ANR or an Affiliate thereof, the servicing
fee shall be the greater of: (i) the amount calculated pursuant to clause (a),
and (ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer.
 
-31-
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
THE AGENTS
 
    Section 5.1 Appointment and Authorization.  (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints PNC Bank, National Association,
as the “Administrator” hereunder and authorizes the Administrator to take such
actions and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto.  The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest.  The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator.  The Administrator does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller or Servicer.  Notwithstanding any provision of this Agreement or any
other Transaction Document to the contrary, in no event shall the Administrator
ever be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.
 
    (b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.
 
    (c) Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Administrator and the Purchasers, and none of the Seller or Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which any Purchaser Agent, the Administrator or any Purchaser may
have to the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.
 
    (d) In performing its functions and duties hereunder, the Administrator
shall act solely as the agent of the Purchasers and the Purchaser Agents and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not
 
-32-
 
 

--------------------------------------------------------------------------------

 
 
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.
 
    Section 5.2 Delegation of Duties.  The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
    Section 5.3 Exculpatory Provisions.  None of the Purchaser Agents, the
Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitments of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct.  The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by any
Transferor, the Seller, the Servicer, the Originator or any of their Affiliates,
(ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any Transaction Document, (iii) any failure of any Transferor,
the Seller, the Servicer, the Originator or any of their Affiliates to perform
any obligation hereunder or under the other Transaction Documents to which it is
a party (or under any Contract), or (iv) the satisfaction of any condition
specified in Exhibit II.  The Administrator shall not have any obligation to any
Purchaser or Purchaser Agent to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of any Transferor, the Seller, the Servicer,
the Originator or any of their respective Affiliates.
 
    Section 5.4 Reliance by Agents.  (a) Each Purchaser Agent and the
Administrator shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrator.  Each Purchaser Agent and the Administrator shall in all
cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchaser Agents (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group), and assurance of its indemnification, as it
deems appropriate.
 
    (b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.
 
    (c) The Purchasers within each Purchaser Group with a majority of the
Commitments of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such Majority Purchaser Agents, and
such
 
-33-
 
 

--------------------------------------------------------------------------------

 
 
request and any action taken or failure to act pursuant thereto shall be binding
upon all of such Purchaser Agent’s Purchasers.
 
    (d) Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.
 
    Section 5.5 Notice of Termination Events.  Neither any Purchaser Agent nor
the Administrator shall be deemed to have knowledge or notice of the occurrence
of any Termination Event or Unmatured Termination Event unless the Administrator
and the Purchaser Agents have received notice from any Purchaser, the Servicer
or the Seller stating that a Termination Event or an Unmatured Termination Event
has occurred hereunder and describing such Termination Event or Unmatured
Termination Event.  In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its related
Purchasers.  In the event that a Purchaser Agent receives such a notice (other
than from the Administrator), it shall promptly give notice thereof to the
Administrator.  The Administrator shall take such action concerning a
Termination Event or an Unmatured Termination Event as may be directed by the
Majority Purchaser Agents (unless such action otherwise requires the consent of
all Purchasers, the LC Bank and/or the Required LC Participants), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
the Purchaser Agents.
 
    Section 5.6 Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers.  Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Transferors, the Seller, ANR, the Servicer or the Originator, shall be deemed to
constitute any representation or warranty by the Administrator or such Purchaser
Agent, as applicable.  Each Purchaser represents and warrants to the
Administrator and the Purchaser Agents that, independently and without reliance
upon the Administrator, Purchaser Agents or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, ANR, the Transferors, the Servicer or the
Originator, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document.  Except
for items specifically required to be delivered hereunder, the Administrator
shall not have any duty or responsibility to provide any Purchaser Agent with
any information concerning the Seller, ANR, the Servicer, the
 
-34-
 
 

--------------------------------------------------------------------------------

 
 
Transferors or the Originator or any of their Affiliates that comes into the
possession of the Administrator or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
 
    Section 5.7 Administrator, Purchasers, Purchaser Agents and
Affiliates.  Each of the Administrator, the Purchasers and the Purchaser Agents
and any of their respective Affiliates may extend credit to, accept deposits
from and generally engage in any kind of banking, trust, debt, equity or other
business with any Transferor, the Seller, ANR, the Servicer or the Originator or
any of their Affiliates.  With respect to the acquisition of the Eligible
Receivables pursuant to this Agreement, each of the Purchaser Agents and the
Administrator shall have the same rights and powers under this Agreement as any
Purchaser and may exercise the same as though it were not such an agent, and the
terms “Purchaser” and “Purchasers” shall include, to the extent applicable, each
of the Purchaser Agents and the Administrator in their individual capacities.
 
    Section 5.8 Indemnification.  Each LC Participant and Related Committed
Purchaser shall indemnify and hold harmless the Administrator (but solely in its
capacity as Administrator) and the LC Bank and their respective officers,
directors, employees, representatives and agents (to the extent not reimbursed
by any Transferor, the Seller, the Servicer or the Originator and without
limiting the obligation of any Transferor, the Seller, the Servicer, or the
Originator to do so), ratably (based on its Commitment) from and against any and
all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Administrator, the LC Bank or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrator, the LC Bank or such Person as a result of, or related to, any of
the transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Administrator, the LC Bank or such Person as finally
determined by a court of competent jurisdiction).  Without limiting the
generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to its Pro Rata Shares,
promptly upon demand, for any out of pocket expenses (including reasonable
counsel fees) incurred by the Administrator or the LC Bank in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of,
its rights and responsibilities under this Agreement.
 
    Section 5.9 Successor Administrator.  The Administrator may, upon at least
thirty (30) days’ prior written notice to the Seller, each Purchaser and
Purchaser Agent, resign as Administrator.  Such resignation shall not become
effective until (x) a successor Administrator is appointed by the Majority
Purchaser Agents and has accepted such appointment and (y) so long as no
Termination Event or Unmatured Termination Event has occurred and is continuing,
the Seller and the Servicer shall have consented to such successor Administrator
(such consent not to be unreasonably withheld or delayed).  Upon such acceptance
of its appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the retiring Administrator, and the retiring Administrator shall
be discharged from its duties and obligations under the Transaction
 
-35-
 
 

--------------------------------------------------------------------------------

 
 
Documents.  After any retiring Administrator’s resignation hereunder, the
provisions of Sections 3.1 and 3.2 and this Article V shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrator.
 
ARTICLE VI
 
MISCELLANEOUS
 
    Section 6.1 Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Transaction Document, or consent to any departure by
the Seller or the Servicer therefrom, shall be effective unless in a writing
signed by the Administrator, the LC Bank and each of the Majority LC
Participants and Majority Purchaser Agents, and, in the case of any amendment,
by the other parties thereto; and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that, to the extent required by the securitization
program of any Conduit Purchaser, no such material amendment shall be effective
until the Rating Agency Condition shall have been satisfied with respect thereto
(the Administrator hereby agrees to provide executed copies of any material
amendment to or waiver of any provision of this Agreement to the Rating
Agencies); provided, further that no such amendment or waiver shall, without the
consent of each affected Purchaser, (A) extend the date of any payment or
deposit of Collections by the Seller or the Servicer, (B) reduce the rate or
extend the time of payment of Discount, (C) reduce any fees payable to the
Administrator, any Purchaser Agent or any Purchaser pursuant to the applicable
Purchaser Group Fee Letter, (D) change the amount of Capital of any Purchaser,
any Purchaser’s pro rata share of the Purchased Interest or any Related
Committed Purchaser’s or LC Participant’s Commitment, (E) amend, modify or waive
any provision of the definition of “Majority Purchaser Agents” or this Section
6.1, (F) consent to or permit the assignment or transfer by the Seller of any of
its rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable,” “Loss Reserve,” “Loss Reserve Percentage,” “Dilution
Reserve,” “Dilution Reserve Percentage”, “Total Reserves”, “Net Receivables Pool
Balance” or “Termination Event”, or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses. No failure on the part of the
Purchasers, the Purchaser Agents or the Administrator to exercise, and no delay
in exercising any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.
 
    Section 6.2 Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communications) and shall be personally delivered or sent by
facsimile or email, or by overnight mail, to the intended party at the mailing
or email address or facsimile number of such party set forth on Schedule V
hereto, under its name on the signature pages hereof (or in any other document
or agreement pursuant to which it is or became a party hereto), or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall
be effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile or email, when sent, receipt confirmed by telephone or
electronic means.
 
-36-
 
 

--------------------------------------------------------------------------------

 
 
    Section 6.3 Successors and Assigns; Participations; Assignments.
 
    (a) Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Except as otherwise provided in Section 4.1(d), neither the Seller nor
the Servicer may assign or transfer any of its rights or delegate any of its
duties hereunder or under any Transaction Document without the prior consent of
the Administrator, the LC Bank, the Required LC Participants and the Purchaser
Agents.
 
    (b) Participations.  (i) Except as otherwise specifically provided herein,
any Purchaser may sell to one or more Persons (each a “Participant”)
participating interests in the interests of such Purchaser hereunder; provided,
that no Purchaser shall grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Transaction Document.  Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder.  A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments that
require the consent of all Purchasers.  (ii) Notwithstanding anything contained
in paragraph (a) or clause (i) of paragraph (b) of this Section 6.3, each of the
LC Bank and each LC Participant may sell participations in all or any part of
any Funded Purchase made by such LC Participant to another bank or other entity
so long as (i) no such grant of a participation shall, without the consent of
the Seller, require the Seller to file a registration statement with the SEC and
(ii) no holder of any such participation shall be entitled to require such LC
Participant to take or omit to take any action hereunder except that such LC
Participant may agree with such participant that, without such Participant’s
consent, such LC Participant will not consent to an amendment, modification or
waiver referred to in Section 6.1.  Any such Participant shall not have any
rights hereunder or under the Transaction Documents.
 
    (c) Assignments by Certain Related Committed Purchasers.  Any Related
Committed Purchaser may assign to one or more Persons (each a “Purchasing
Related Committed Purchaser”), reasonably acceptable to the Administrator, the
LC Bank and the related Purchaser Agent in its sole discretion, any portion of
its Commitment (which shall be inclusive of its Commitment as an LC Participant)
pursuant to a supplement hereto, substantially in the form of Annex D with any
changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Related Committed Purchaser, such
selling Related Committed Purchaser, such related Purchaser Agent and the
Administrator and with the consent of the Seller (provided, that the consent of
the Seller shall not be unreasonably withheld or delayed and that no such
consent shall be required if a Termination Event or Unmatured Termination Event
has occurred and is continuing; provided, further, that no consent of the Seller
shall be required if the assignment is made by any Related Committed Purchaser
to the Administrator, to any other Related Committed Purchaser, to any Affiliate
of the Administrator or any Related Committed Purchaser, to any Program Support
Provider or any Person which (i) is in the business of issuing commercial paper
notes and (ii) is associated with or administered by the Administrator or any
Affiliate of the Administrator).  Any such assignment by Related Committed
Purchaser cannot be for an amount less than $10,000,000.  Upon (i) the execution
of the Transfer Supplement, (ii) delivery of an executed copy thereof to the
Seller, the Servicer,
 
-37-
 
 

--------------------------------------------------------------------------------

 
 
such related Purchaser Agent and the Administrator and (iii) payment by the
Purchasing Related Committed Purchaser to the selling Related Committed
Purchaser of the agreed purchase price, if any, such selling Related Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Related Committed Purchaser shall for all
purposes be a Related Committed Purchaser party hereto and shall have all the
rights and obligations of a Related Committed Purchaser hereunder to the same
extent as if it were an original party hereto.  The amount of the Commitment of
the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor.  The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and a related “LC
Participant” and any resulting adjustment of the selling Related Committed
Purchaser’s Commitment.
 
    (d) Assignments to Liquidity Providers and other Program Support
Providers.  Any Conduit Purchaser may at any time grant to one or more of its
Liquidity Providers or other Program Support Providers, participating interests
in its portion of the Purchased Interest.  In the event of any such grant by
such Conduit Purchaser of a participating interest to a Liquidity Provider or
other Program Support Provider, such Conduit Purchaser shall remain responsible
for the performance of its obligations hereunder.  The Seller agrees that each
Liquidity Provider and Program Support Provider of any Conduit Purchaser
hereunder shall be entitled to the benefits of Section 1.7.
 
    (e) Other Assignment by Conduit Purchasers.  Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (i) is principally engaged
in the purchase of assets similar to the assets being purchased hereunder, (ii)
has as its Purchaser Agent the Purchaser Agent of the assigning Conduit
Purchaser and (iii) issues commercial paper or other Notes with credit ratings
substantially comparable to the ratings of the assigning Conduit Purchaser.  Any
assigning Conduit Purchaser shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Purchaser, assigning any portion of its interest in the Purchased
Interest to its assignee.  Such Conduit Purchaser shall promptly (i) notify each
of the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser
hereunder.  Upon the assignment of any portion of its interest in the Purchased
Interest, the assignee shall have all of the rights hereunder with respect to
such interest (except that the Discount therefor shall thereafter accrue at the
rate, determined with respect to the assigning Conduit Purchaser unless the
Seller, the related Purchaser Agent and the assignee shall have agreed upon a
different Discount).
 
-38-
 
 

--------------------------------------------------------------------------------

 
 
    (f) Certain Pledges.  Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Section 6.3, any Purchaser may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure its obligations as a Purchaser hereunder, including any pledge or
assignment to secure obligations to a Federal Reserve Bank;  provided that no
such pledge or assignment shall release such Purchaser from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Purchaser as a party hereto.
 
    (g) Opinions of Counsel.  If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of the Notes of any Conduit
Purchaser, each Transfer Supplement or other assignment and acceptance agreement
must be accompanied by an opinion of counsel of the assignee as to such matters
as the Administrator or such Purchaser Agent may reasonably request.
 
    Section 6.4 Costs, Expenses and Taxes.  (a) By way of clarification, and not
of limitation, of Sections 1.7, 1.20 or 3.1, the Seller shall pay to the
Administrator, each Purchaser Agent and/or any Purchaser on demand all costs and
expenses in connection with (i) the preparation, execution, delivery and
administration of this Agreement or the other Transaction Documents and the
other documents and agreements to be delivered hereunder and thereunder (and all
reasonable costs and expenses in connection with any amendment, waiver or
modification of any thereof), (ii) the sale of the Purchased Interest (or any
portion thereof), (iii) the perfection (and continuation) of the Administrator’s
rights in the Receivables, Collections and other Pool Assets, (iv) the
enforcement by the Administrator, any Purchaser Agent or any member of any
Purchaser Group of the obligations of any Transferor, the Seller, the Servicer
or the Originator under the Transaction Documents or of any Obligor under a
Receivable and (v) the maintenance by the Administrator of the Lock-Box Accounts
(and any related lock-box or post office box), including fees, costs and
expenses of legal counsel for the Administrator, the Purchaser Agents and the
Purchasers relating to any of the foregoing or to advising the Administrator or
any member of any Purchaser Group (including, any related Liquidity Provider or
any other related Program Support Provider) about its rights and remedies under
any Transaction Document or any other document, agreement or instrument related
thereto and all costs and expenses (including counsel fees and expenses) of the
Administrator, any Purchaser Agent and any Purchaser in connection with the
enforcement or administration of the Transaction Documents or any other
document, agreement or instrument related thereto.  The Administrator and each
member of each Purchaser Group agree, however, that unless a Termination Event
has occurred and is continuing, all of such entities will be represented by a
single law firm.  The Seller shall, subject to the provisos in clause (e) of
each of Sections 1 and 2 of Exhibit IV, reimburse the Administrator, each
Purchaser Agent and each Purchaser for the cost of such Person’s auditors (which
may be employees of such Person) auditing the books, records and procedures of
the Seller or the Servicer.  The Seller shall reimburse each Conduit Purchaser
for any amounts such Conduit Purchaser must pay to any related Liquidity
Provider or other related Program Support Provider pursuant to any Funding
Agreement on account of any Tax.  The Seller shall reimburse each Purchaser on
demand for all out of pocket costs and expenses incurred by such Purchaser in
connection with the Transaction Documents or the transactions contemplated
thereby.
 
-39-
 
 

--------------------------------------------------------------------------------

 
 
    (b) In addition, the Seller shall pay on demand any and all stamp, franchise
and other taxes and fees payable in connection with the execution, delivery,
filing and recording of this Agreement or the other documents or agreements to
be delivered hereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.
 
    Section 6.5 No Proceedings; Limitation on Payments.  (a) Each of the Seller,
ANR, the Servicer, the Administrator, the Purchaser Agents, the Purchasers, each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such Conduit Purchaser is
paid in full.  The provisions of this paragraph shall survive any termination of
this Agreement.  Each party hereto agrees that it will not institute against, or
join any Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or any other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after which all other indebtedness and other obligations of the
Seller hereunder and under each other Transaction Document shall have been paid
in full; provided that the Administrator may take any such action with the prior
written consent of the Majority Purchaser Agents and the LC Bank.
 
    (b) Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay the Notes when
due and (ii) after giving effect to such payment, either (x) such Conduit
Purchaser could issue Notes to refinance all outstanding Notes (assuming such
outstanding Notes matured at such time) in accordance with the program documents
governing such Conduit Purchaser’s securitization program or (y) all Notes are
paid in full.  Any amount which such Conduit Purchaser does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim (as defined
in §101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above.  The provisions of this
paragraph shall survive any termination of this Agreement.
 
    Section 6.6 GOVERNING LAW AND JURISDICTION.
 
    (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
 
-40-
 
 

--------------------------------------------------------------------------------

 
 
    (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
 
    Section 6.7 Confidentiality.  Unless otherwise required by applicable law,
each of the Seller and the Servicer agrees to maintain the confidentiality of
this Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided, that this Agreement
may be disclosed (a) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator and each Purchaser Agent and (b) to
the Seller’s and Servicer’s legal counsel and auditors if they agree to hold it
confidential.  Unless otherwise required by applicable law, rules or
regulations, the Administrator, the Purchaser Agents and the Purchasers agree to
maintain the confidentiality of non-public financial information regarding the
Transferors, the Seller, the Servicer and the Originator; provided, that such
information may be disclosed (i) to third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Servicer, (ii) to legal counsel and auditors of
the Purchasers, the Purchaser Agents or the Administrator if they agree to hold
it confidential, (iii) to any nationally recognized statistical rating agency,
(iv) to any Program Support Provider or potential Program Support Provider (if
they agree to hold it confidential), (v) to any placement agency placing the
Notes, and (vi) to any regulatory authorities having jurisdiction over the
Administrator, the Purchaser Agents, any Purchaser, any Program Support Provider
or any Liquidity Provider.
 
    Section 6.8 Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which, when so executed, shall be deemed to
be an original, and all of which, when taken together, shall constitute one and
the same agreement.
 
    Section 6.9 Survival of Termination.  The provisions of Sections 1.7, 1.8,
1.9, 1.10, 1.19, 1.20, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive
any termination of this Agreement.
 
    Section 6.10 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES
 
-41-
 
 

--------------------------------------------------------------------------------

 
 
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
    Section 6.11 Sharing of Recoveries.  Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Capital or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery.  If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.
 
    Section 6.12 Right of Setoff.  Each Purchaser is hereby authorized (in
addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice which are hereby expressly
waived) any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured).
 
    Section 6.13 Entire Agreement.  This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.
 
    Section 6.14 Headings.  The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.
 
    Section 6.15 Purchaser Groups’ Liabilities.  The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of
 
-42-
 
 

--------------------------------------------------------------------------------

 
 
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Transaction Document,
or any act, omission or event occurring in connection therewith; and each of
Seller and Servicer hereby waives, releases, and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
    Section 6.16 USA Patriot Act.  Each of the Administrator and each of the
Purchasers hereby notifies the Seller and the Servicer that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), the Administrator and the Purchasers
may be required to obtain, verify and record information that identifies the
Seller, the Servicer and the Performance Guarantor, which information includes
the name, address, tax identification number and other information regarding the
Seller, the Servicer and the Performance Guarantor that will allow the
Administrator and the Purchasers to identify the Seller, the Servicer and the
Performance Guarantor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act.  Each of the Seller and
the Servicer agrees to provide the Administrator and the Purchasers, from time
to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-43-
 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


 
 
ANR RECEIVABLES FUNDING, LLC, as Seller       By:   Name:   Title:

 
S-1
 
 

--------------------------------------------------------------------------------

 
 

 
ALPHA NATURAL RESOURCES, LLC, as Servicer
      By:                               
Name:
 
Title:

 
S-2
 
 

--------------------------------------------------------------------------------

 
 

 
THE PURCHASER GROUPS:
     
PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Market Street
Purchaser Group
      By:   Name:   Title:      
Address:  PNC Bank, National Association
 
Three PNC P1aza
 
225 Fifth Avenue
 
Pittsburgh, Pennsylvania  15222
     
Attention:   William P. Falcon
 
Telephone:   (412) 762-5442
 
Facsimile:      (412)762-9184
 
E-mail:          William.falcon@pnc.com

 
S-3
 
 

--------------------------------------------------------------------------------

 
 

  MARKET STREET FUNDING LLC,   as Related Committed Purchaser      
By:                           Name:                         
Title:                    
Address:  c/o AMACAR Group, L.L.C.
 
6525 Morrison Blvd., Suite 318
  Charlotte, North Carolina  28211      
Attention:    Doris J. Hearn
  Telephone:  (704) 365-0569  
Facsimile:     (704) 365-1362

 

 
MARKET STREET FUNDING LLC,
 
as Conduit Purchaser
      By:                              Name:                                    
Title:                                       
Address:  c/o AMACAR Group, L.L.C.
 
6525 Morrison Blvd., Suite 318
 
Charlotte, North Carolina  28211
     
Attention:    Doris J. Hearn
 
Telephone:  (704) 365-0569
 
Facsimile:     (704) 365-1362

 
S-4
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as a Related Committed Purchaser
      By:   Name:   Title:       
Address:  Wells Fargo Bank, National Association
 
6 Concourse Parkway
 
Suite 1450
 
Atlanta, Georgia  30328
     
Attention:    William P. Rutkowski
 
Telephone:   (404) 732-0816
 
Facsimile:      (404) 732-0802
 
E-mail:            rsgglobal@wachovia.com

 
S-5
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as an LC Participant
      By:                 
Name:
 
Title:
     
Address:  Wells Fargo Bank, National Association
 
6 Concourse Parkway
 
Suite 1450
 
Atlanta, Georgia  30328
 
Attention:    William P. Rutkowski
 
Telephone:   (404) 732-0816
 
Facsimile:      (404) 732-0802
 
E-mail:            rsgglobal@wachovia.com

 
S-6
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as a Purchaser Agent
      By:            
Name:
 
Title:
     
Address:  Wells Fargo Bank, National Association
 
6 Concourse Parkway
 
Suite 1450
 
Atlanta, Georgia  30328
     
Attention:    William P. Rutkowski
 
Telephone:   (404) 732-0816
 
Facsimile:      (404) 732-0802
 
E-mail:            rsgglobal@wachovia.com

 
S-7
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as
 
Administrator
      By:                      Name:                         
Title: 
     
Address:                      PNC Bank, National Association
  Three PNC Plaza  
225 Fifth Avenue
 
Pittsburgh, Pennsylvania 15222
     
Attention:   William Falcon
 
Telephone:  (412) 762-5442
 
Facsimile:     (412) 762-9184
 
Email:           William.falcon@pnc.com

 
S-8
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as
 
the LC Bank and as an LC Participant
      By:                   Name:    Title:       
Address:  PNC Bank, National Association
 
Three PNC Plaza
 
225 Fifth Avenue
 
Pittsburgh, PA 15222-2707
     
Attention:    Richard Munsick
 
Telephone:  412.762.4299
 
Facsimile:     412.762.6484
 
email:             richard.munsick@pnc.com

 
S-9
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
DEFINITIONS
 
    As used in this Agreement (including its Exhibits, Schedules and Annexes),
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
Unless otherwise indicated, all Section, Annex, Exhibit and Schedule references
in this Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.
 
    “Additional Mortgage” has the meaning set forth in the Credit Agreement.
 
    “Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount less the amount of cash collateral held in the LC Collateral Account at
such time.
 
    “Administrator” has the meaning set forth in the preamble to this Agreement.
 
    “Adverse Claim” means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement; it being understood
that any thereof in favor of the Administrator (for the benefit of the
Purchasers ) shall not constitute an Adverse Claim.
 
    “Affected Person” has the meaning set forth in Section 1.7 of this
Agreement.
 
    “Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.
 
    “Affiliate Collections” means, with respect to any Affiliate Receivable: (a)
all funds that are received by the Originator, any Transferor, ANR, the Seller
or the Servicer in payment of any amounts owed in respect of such Affiliate
Receivable (including purchase price, finance charges, interest and all other
charges), or applied to amounts owed in respect of such Affiliate
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of the related
obligor or any other Person directly or indirectly liable for the payment of
such Affiliate Receivable and available to be applied thereon) and (b) all other
proceeds of such Affiliate Receivable.
 
    “Affiliate Receivable” means any indebtedness and other obligations owed to
Alpha Appalachia Holdings, Inc. (formerly known as Massey Energy Company) or any
Subsidiary of Alpha Appalachia Holdings, Inc. arising from the sale of coal by
or on behalf of Alpha Appalachia Holdings, Inc. or any Subsidiary of Alpha
Appalachia Holdings, Inc.; other than any indebtedness or other obligations owed
to the Originator, any Transferor or the Seller.
 
I-1
 
 

--------------------------------------------------------------------------------

 
 
    “Aggregate Capital” means the amount paid to the Seller in respect of the
Purchased Interest or portion thereof by each Purchaser pursuant to this
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Capital pursuant to Section 1.4(d) of this
Agreement; provided, that if such Aggregate Capital shall have been reduced by
any distribution, and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Aggregate Capital
shall be increased by the amount of such rescinded or returned distribution as
though it had not been made.
 
    “Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
 
    “Agreement” has the meaning set forth in the preamble hereto.
 
    “Alternate Rate” for any Yield Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to, at the option of such Purchaser: (a) solely
with respect to Wells, as a Purchaser, the average LMIR for all days in such
Yield Period, or, (b) with respect to any Purchaser other than Wells, 2.00% per
annum above the Euro-Rate for such Yield Period, only to the extent that the
Euro-Rate is available or (c) the Base Rate for such Yield Period; provided,
that the “Alternate Rate” for any day while a Termination Event exists shall be
an interest rate equal to the greater of (i) 2.0% per annum above the Base Rate
in effect on such day and (ii) the “Alternate Rate” as calculated in clause
(a) or clause (b) above, as applicable.
 
    “ANR” has the meaning set forth in the preamble to this Agreement.
 
    “Assumption Agreement” means an agreement substantially in the form set
forth in Annex C to this Agreement.
 
    “Attorney Costs” means and includes all reasonable fees and disbursements of
any law firm or other external counsel, the reasonable allocated cost of
internal legal services and all reasonable disbursements of internal counsel.
 
    “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
 
    “Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:
 
       (a) the rate of interest in effect for such day as publicly announced
from time to time by the applicable Purchaser Agent (or applicable Related
Committed Purchaser) as its “reference rate”.  Such “reference rate” is set by
the applicable Purchaser Agent based upon various factors, including the
applicable Purchaser Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate, and
 
       (b) 0.50% per annum above the latest Federal Funds Rate.
 
I-2
 
 

--------------------------------------------------------------------------------

 
 
    “Benefit Plan” means any employee benefit pension plan as defined in Section
3(2) of ERISA in respect of which any Transferor, the Seller, the Originator,
ANR or any ERISA Affiliate is, or at any time during the immediately preceding
six years was, an “employer” as defined in Section 3(5) of ERISA.
 
    “Black Dog” means Black Dog Coal Corp., a Virginia corporation.
 
    “Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.
 
    “Capital” means with respect to any Purchaser, (a) the amount paid to the
Seller by such Purchaser pursuant to Section 1.1(a) or (b) of this Agreement or
(b) such Purchaser’s Pro Rata Share of the aggregate amount of all unreimbursed
draws deemed to be Funded Purchases pursuant to Section 1.2(e) of this
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Capital pursuant to Section 1.4(d) of this Agreement;
provided, that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution as though it had not been made.
 
    “Change in Control” means (a) that ANR ceases to own, directly or
indirectly, (i) 100% of the membership interests of the Seller free and clear of
all Adverse Claims or (ii) 100% of the membership interests, voting stock or
other equity interests of Black Dog, the Originator or any Transferor free and
clear of all Adverse Claims (other than the pledge of such interest therein
solely pursuant to the Credit Agreement and the other “Loan Documents” (as such
term is defined in the Credit Agreement)), (b) the Performance Guarantor ceases
to own, directly or indirectly, 100% of the membership interests of ANR free and
clear of all Adverse Claims (other than the pledge of any such interest therein
of the Originator solely pursuant to the Credit Agreement and the other “Loan
Documents” (as such term is defined in the Credit Agreement)), (c) the
acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act) of 20% or more of the outstanding
voting stock of the Performance Guarantor or (d) a “Change in Control” (as such
term is defined in the Credit Agreement, without giving effect to any amendment,
supplement, modification or waiver of such definition to which the
Administrator, the LC Bank and each of the Majority LC Participants and Majority
Purchaser Agents have not consented).
 
    “Citibank Release Letter” has the meaning set forth in Section 1(d) of
Exhibit II.
 
    “Closing Date” means October 19, 2011.
 
    “Collections” means, with respect to any Pool Receivable: (a) all funds that
are received by the Originator, any Transferor, ANR, the Seller or the Servicer
in payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance
 
I-3
 
 

--------------------------------------------------------------------------------

 
 
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections and (c) all other
proceeds of such Pool Receivable.
 
    “Commitment” means, with respect to any Related Committed Purchaser or LC
Participant, as applicable, the maximum aggregate amount which such Purchaser is
obligated to pay hereunder on account of all Funded Purchases and all drawings
under all Letters of Credit, on a combined basis, as set forth on Schedule VI or
in the Assumption Agreement or other agreement pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 6.3(c) or in connection with a change in the
Purchase Limit pursuant to Section 1.1(c) or in connection with an increase
pursuant to Sections 1.1(d) and (e).
 
    “Commitment Percentage” means, for each Related Committed Purchaser or
related LC Participant in a Purchaser Group, the Commitment of such Related
Committed Purchaser or related LC Participant, as the case may be, divided by
the total of all Commitments of all Related Committed Purchasers or related LC
Participants, as the case may be, in such Purchaser Group.
 
    “Company Note” means the promissory note issued by the Seller to the
Originator on March 25, 2009 in the form of Exhibit B to the Purchase and Sale
Agreement (as it may be amended, supplemented, endorsed or otherwise modified
from time to time, together with all promissory notes issued from time to time
in substitution therefor or renewal thereof in accordance with the Transaction
Documents and in substantially the form of Exhibit B to the Purchase and Sale
Agreement).
 
    “Concentration Percentage” means, at any time: (a) for any Group A Obligor,
25.0%, (b) for any Group B Obligor, 12.5%, (c) for any Group C Obligor, 8.3% and
(d) for any Group D Obligor, 5.0%; provided, that the Administrator (with the
prior written consent of each Purchaser Agent) may (to the extent the Rating
Agency Condition has been satisfied with respect thereto if required by the
securitization program of any Conduit Purchaser) approve higher Concentration
Percentages for selected Obligors.
 
    “Concentration Reserve” means at any time, the product of (a) the sum of (i)
the Aggregate Capital plus (ii) the LC Participation Amount, multiplied by
(b)(i) the Concentration Reserve Percentage divided by (ii) 1 minus the
Concentration Reserve Percentage.
 
    “Concentration Reserve Percentage” means, at any time, the (a) largest of
the following (i) the sum of the five (5) largest Group D Obligor Receivables
balances (up to the Concentration Percentage for each such Obligor), (ii) the
sum of the three (3) largest Group C Obligor Receivables balances (up to the
Concentration Percentage for each such Obligor), (iii) the sum of the two (2)
largest Group B Obligor Receivables balance (up to the Concentration Percentage
for each such Obligor), and (iv) the largest Group A Obligor Receivables balance
(up to the Concentration Percentage for such Obligor), divided by (b) the sum of
the outstanding balances of all Eligible Receivables.
 
I-4
 
 

--------------------------------------------------------------------------------

 
 
    “Conduit Purchaser” means each commercial paper conduit that is a party to
this Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or otherwise.
 
    “Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
 
    “CP Rate” means, for any Conduit Purchaser and for any Yield Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Purchaser
Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such Portion of Capital for such Yield Period, the applicable
Purchaser Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum; provided,
further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to the Purchasers in respect of Discount for any Yield Period with
respect to any Portion of Capital funded by such Purchaser at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Purchaser had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Purchaser from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Purchaser in an Assumption
Agreement or Transfer Supplement pursuant to which such Person becomes a party
as a Conduit Purchaser to this Agreement, or any other writing or agreement
provided by such Conduit Purchaser to the Seller, the Servicer and the
applicable Purchaser Agent from time to time.  The “CP Rate” for any day while a
Termination Event exists shall be an interest rate equal to the greater of (a)
2.0% per annum above the Base Rate as in effect on such day and (b) the
Alternate Rate as calculated in the definition thereof.
 
    “Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of May 19, 2011, by and among Alpha Natural Resources, Inc.,
Citicorp North America, Inc., as administrative agent, and the institutions from
time to time party thereto as lenders, (as the same may be amended, amended and
restated, supplemented, replaced, refinanced or otherwise modified from time to
time); provided, that if PNC is no longer a lender or agent under such
agreement, at the request of the Administrator or any Purchaser Agent, the
Servicer and
 
I-5
 
 

--------------------------------------------------------------------------------

 
 
Seller agree that the definition of “Change in Control” herein shall be amended,
within 60 days of such request, on terms reasonably satisfactory to the
Administrator and each Purchaser Agent so as to conform in material respects to
the corresponding term in such agreement.
 
    “Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Transferor, the
Originator and of ANR in effect on the date of this Agreement and described in
Schedule I to this Agreement, as modified in compliance with this Agreement.
 
    “Days’ Sales Outstanding” means, for any calendar month, an amount computed
as of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b)(i) the aggregate credit sales made by the Transferors and the
Originator during the three calendar months ended on the last day of such
calendar month divided by (ii) 90.
 
    “Debt” of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities and current intercompany liabilities (but not any
refinancings, extensions, renewals or replacements thereof) incurred in the
ordinary course of business and maturing within 365 days after the incurrence
thereof), (e) all guarantees by such Person of Debt of others, (f) all capital
lease obligations of such Person, (g) all payments that such Person would have
to make in the event of an early termination, on the date Debt of such Person is
being determined, in respect of outstanding swap agreements, (h) the principal
component of all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and (i) the principal component of
all obligations of such person in respect of bankers’ acceptances.  The Debt of
any person shall include the Debt of any partnership in which such Person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Debt expressly limits the liability of such person in respect
thereof.
 
    “Declining Conduit Purchaser” has the meaning set forth in Section
1.4(b)(ii) of this Agreement.
 
    “Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
 
    “Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.
 
    “Default Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing: (i) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such month (other than Receivables that
became Defaulted Receivables solely pursuant to clause (b)(i) of the definition
of “Defaulted Receivable”) by (ii) the aggregate credit sales made by the
Transferors and the Originator during the month that is four calendar months
before such month.
 
    “Defaulted Receivable” means a Receivable:
 
I-6
 
 

--------------------------------------------------------------------------------

 
 
       (a) as to which any payment, or part thereof, remains unpaid for more
than 60 days from the original due date for such payment, or
 
       (b) without duplication (i) as to which an Insolvency Proceeding shall
have occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.
 
    “Delinquency Ratio” means the ratio (expressed as a percentage and rounded
to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of
the last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.
 
    “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.
 
    “Determination Date” means, with respect to any calendar month, the last
Business Day of such calendar month.
 
    “Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%) computed as of the last day
of such calendar month of: (a) the aggregate credit sales made by all the
Transferors and the Originator during the two most recent calendar months, to
(b) the Net Receivables Pool Balance at the last day of such calendar month.
 
    “Dilution Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of
the last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of this
Agreement during such calendar month by (b) the aggregate credit sales made by
the Transferors and the Originator during the calendar month that is two months
prior to such calendar month.
 
    “Dilution Reserve” means, on any day, an amount equal to: (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such day multiplied by (b) (i) the Dilution Reserve Percentage
on such day, divided by (ii) 100% minus the Dilution Reserve Percentage on such
day.
 
    “Dilution Reserve Percentage” means on any date, the product of (i) the
Dilution Horizon multiplied by (ii) the sum of (x) 2.5 times the average of the
Dilution Ratios for the twelve most recent calendar months and (y) the Dilution
Spike Factor.
 
    “Dilution Spike Factor” means, for any calendar month, the product of (a)
the positive difference, if any, between: (i) the highest Dilution Ratio for any
calendar month during the twelve most recent calendar months and (ii) the
arithmetic average of the Dilution Ratios for such twelve months and (b) (i) the
highest Dilution Ratio for any calendar month during the twelve most recent
calendar months, divided by (ii) the arithmetic average of the Dilution Ratios
for such twelve months.
 
I-7
 
 

--------------------------------------------------------------------------------

 
 
    “Discount” means with respect to any Purchaser:
 
       (a) for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Yield Period through the issuance of Notes:
 
CPR x C x ED/360 + YPF
 
       (b) for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Yield Period through the issuance of Notes or, if the LC
Bank and/or any LC Participant has deemed to have made a Funded Purchase in
connection with any drawing under a Letter of Credit which accrues Discount
pursuant to Section 1.2(e) of this Agreement:
 
AR x C x ED/Year + YPF
 
    where:
 
 
AR
=
the Alternate Rate for such Portion of Capital for such Yield Period with
respect to such Purchaser,

 
 
C
=
the Capital with respect to such Portion of Capital during such Yield Period
with respect to such Purchaser,

 
 
CPR
=
the CP Rate for the Portion of Capital for such Yield Period with respect to
such Purchaser,

 
 
ED
=
the actual number of days during such Yield Period,

 
 
Year
=
if such Portion of Capital is funded based upon: (i) the Euro-Rate or LMIR, 360
days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

 
 
YPF
=
the Yield Protection Fee, if any, for the Portion of Capital for such Yield
Period with respect to such Purchaser;

 
provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
applicable law; and providedfurther, that Discount for any Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.
 
    “Dodd-Frank Act” has the meaning set forth in Section 1.7.
 
    “Drawing Date” has the meaning set forth in Section 1.15(b) of the
Agreement.
 
I-8
 
 

--------------------------------------------------------------------------------

 
 
    “Effective Period” means the period commencing on the Closing Date and
ending on March 31, 2012.
 
    “Eligible Assignee” means any bank or financial institution acceptable to
the LC Bank and the Administrator.
 
    “Eligible Foreign Obligor” means an Obligor which is a resident of (i) any
country (other than the United States of America, Canada or any Eurozone
Country) that has a foreign currency rating of at least “AAA” by Standard &
Poor’s and “Aaa” by Moody’s, (ii) a territory of the United States of America or
(iii) any Eurozone Country that has a foreign currency rating of at least “A” by
Standard & Poor’s and “A2” by Moody’s.
 
    “Eligible Receivable” means, at any time, a Pool Receivable:
 
       (a) the Obligor of which is (i) a United States resident, a Canadian
resident or an Eligible Foreign Obligor; provided that with respect to any
Receivable the Obligor of which is a Canadian resident or an Eligible Foreign
Obligor, the Seller shall have taken all actions, at its own expense, and shall
have delivered (or caused to be delivered) to the Administrator all further
instruments, opinions and documents, that may be necessary or desirable in the
sole determination of the Administrator, as the Administrator may reasonably
request, to perfect, protect or more fully evidence such Receivable and the
security interest granted therein and in the Related Security and Collections
with respect thereto, or to enable the Administrator, any Purchaser Agent or any
Purchaser to exercise and enforce their respective rights and remedies under
this Agreement, (ii) not a federal governmental subdivision or department,
affiliate, agency or other entity; provided, that TVA shall not be subject to
the restriction set forth in this sub-clause (ii), (iii) not subject to any
action of the type described in paragraph (f) of Exhibit V to this Agreement and
(iv) not an Affiliate of ANR or any Affiliate of ANR;
 
       (b) that is denominated and payable in U.S. dollars to a Lock-Box Account
in the United States, and the Obligor with respect to which has been instructed
on or prior to the Closing Date to remit Collections in respect thereof to a
Lock-Box Account in the United States;
 
       (c) that does not have a stated maturity which is more than sixty (60)
days after the original invoice date of such Receivable;
 
       (d) that arises under a duly authorized Contract for the sale and
delivery of goods and services in the ordinary course of the applicable
Transferor’s or the Originator’s business;
 
       (e) that arises under a duly authorized Contract that is in full force
and effect and that is a legal, valid and binding obligation of the related
Obligor, enforceable against such Obligor in accordance with its terms;
 
       (f) that conforms in all material respects with all applicable laws,
rulings and regulations in effect;
 
I-9
 
 

--------------------------------------------------------------------------------

 
 
       (g) that is not the subject of any asserted dispute, offset, hold back,
defense, Adverse Claim or other claim, but any such Pool Receivable shall be
ineligible only to the extent of the amount of such asserted dispute, offset,
hold back, defense, Adverse Claim or other claim;
 
       (h) that satisfies all applicable requirements of the applicable Credit
and Collection Policy;
 
       (i) that has not been modified, waived or restructured since its
creation, except as permitted pursuant to Section 4.2 of this Agreement;
 
       (j) in which the Seller owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable by the Seller (including
without any consent of the related Obligor unless such consent has already been
obtained);
 
       (k) for which the Administrator (for the benefit of each Purchaser) shall
have a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, and a valid and enforceable
first priority perfected security interest therein and in the Related Security
and Collections with respect thereto, in each case free and clear of any Adverse
Claim;
 
       (l) that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper;
 
       (m) that is not a Defaulted Receivable or a Delinquent Receivable;
 
       (n) for which none of the Transferor thereof, the Originator, the Seller
and the Servicer has established any offset arrangements with the related
Obligor;
 
       (o) for which Defaulted Receivables of the related Obligor do not exceed
50% of the Outstanding Balance of all such Obligor’s Receivables;
 
       (p) that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by the Transferor thereof
or the Originator;
 
       (q) that if such Receivable has not yet been billed, the related coal has
been shipped within the last sixty (60) days; and
 
       (r) that satisfies all applicable requirements of clause (g) of Section
6.1 of the Sale Agreement.
 
    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the rulings and regulations thereunder, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.
 
I-10
 
 

--------------------------------------------------------------------------------

 
 
    “ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as any Transferor, the Seller, the Originator or ANR,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with any
Transferor, the Seller, the Originator or ANR, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as any Transferor, the Seller, the Originator, any corporation
described in clause (a)or any trade or business described in clause (b).
 
    “Euro-Rate” means with respect to any Yield Period, the interest rate per
annum determined by the applicable Purchaser Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by such Purchaser Agent in accordance with
its usual procedures (which determination shall be conclusive absent manifest
error) to be the rate per annum for deposits in U.S. dollars as reported by
Bloomberg Finance L.P. and shown on US0001M Screen as the composite offered rate
for London interbank deposits for such period (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by such Purchaser Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at or about 11:00 a.m. (London time) on the
Business Day which is two (2) Business Days prior to the first day of such Yield
Period for an amount comparable to the Portion of Capital to be funded at the
Alternate Rate and based upon the Euro-Rate during such Yield Period by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may
also be expressed by the following formula:
 
Composite of London interbank offered rates shown on
Bloomberg Finance L.P. Screen US0001M
or appropriate successor
Euro-Rate
=                                                                                                                
 
1.00 - Euro-Rate Reserve Percentage
 
where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).
 
    “Eurozone Country” means any country in the collective group of countries
that use the euro as their common currency.
 
    “Excess Concentration” means the sum of the following, without duplication:
 
I-11
 
 

--------------------------------------------------------------------------------

 
 
    (a) the sum of the amounts by which the Outstanding Balance of Eligible
Receivables of each Obligor then in the Receivables Pool exceeds an amount equal
to the sum of, without duplication:
 
    (i) an amount equal to (a) the applicable Concentration Percentage for such
Obligor multiplied by (b) the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus
 
    (ii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is a resident of
Canada exceeds 5% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus
 
    (iii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is an Eligible
Foreign Obligor exceeds 25% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool (or, if ANR does not have a rating of
“B” or better by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities and a rating of “B2” or better by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities, 15%); plus
 
    (iv) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is a Eurozone
Country that has a foreign currency rating of less than “AAA” by Standard &
Poor’s and “Aaa” by Moody’s exceeds 3% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus
 
    (b)  the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool that have a stated maturity which is
more than 45 days but not more than 60 days after the original invoice date of
such Receivable exceeds 5.0% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus
 
    (c)  the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the coal with respect to which has
been shipped but such Receivable has not yet been billed for more than 30 days
but not more than 60 days since the date of such shipment exceeds 3.0% of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool.
 
    “Existing Agreement” has the meaning set forth in the Preliminary Statements
of this Agreement.
 
    “Existing Agreement Outstanding Amounts” has the meaning set forth in the
Preliminary Statements of this Agreement.
 
    “Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
 
    “Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
 
    “Facility Termination Date” means the earliest to occur of: (a) with respect
to each Purchaser October 17, 2014, subject to any extension pursuant to Section
1.22 of this Agreement (it being understood that if any such Purchaser does not
extend its Commitment hereunder then
 
I-12
 
 

--------------------------------------------------------------------------------

 
 
the Purchase Limit shall be reduced ratably with respect to the Purchasers in
each Purchaser Group by an amount equal to the Commitment of such Exiting
Purchaser and the Commitment Percentages and Group Commitments of the Purchasers
within each Purchaser Group shall be appropriately adjusted), (b) the date
determined pursuant to Section 2.2 of this Agreement, (c) the date the Purchase
Limit reduces to zero pursuant to Section 1.1(c) of this Agreement, (d) with
respect to each Purchaser Group, the date that the commitments of all of the
Liquidity Providers terminate under the related Liquidity Agreement, (e) with
respect to each Purchaser Group, the date that the commitment, of all of the
Related Committed Purchasers of such Purchaser Group terminate pursuant to
Section 1.22, (f) the date which is 60 days after the date on which the
Administrator has received written notice from the Seller of its election to
terminate the Purchase Facility and (g) the Seller shall fail to cause the
amendment or modification of any Transaction Document as reasonably requested by
Moody’s or Standard & Poor’s, and such failure shall continue for 30 days after
such amendment or modification is initially requested.
 
    “Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
Time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.
 
    “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
    “Fee Letters” has the meaning set forth in Section 1.5 of the Agreement.
 
    “Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Purchaser Group Fee Letter.
 
    “Funded Purchase” shall mean a purchase or deemed purchase of undivided
percentage ownership interests in the Purchased Interest under the Agreement
which (i) is paid for in cash, including pursuant to Section 1.1(b) (other than
through reinvestment of Collections pursuant to Section 1.4(b) of the Agreement)
or (ii) is treated as a Funded Purchase pursuant to Section 1.2(e) of the
Agreement.
 
    “GAAP” means the generally accepted accounting principles and practices in
the United States, consistently applied.
 
    “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any
 
I-13
 
 

--------------------------------------------------------------------------------

 
 
body or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any court,
and any Person owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.
 
    “Group A Obligor” means any Obligor with a short-term rating of at least:
(a) “A-1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities, and (b)
“P-1” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “A1” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.
 
    “Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa1” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities.
 
    “Group C Obligor” means an Obligor, not a Group A Obligor or  Group B
Obligor, with a short-term rating of at least: (a) “A-3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by
Moody’s on its long-term senior unsecured and uncredit-enhanced debt securities.
 
    “Group Capital” means with respect to any Purchaser Group, an amount equal
to the aggregate of all Capital of the Purchasers within such Purchaser Group.
 
    “Group Capital Percentage” means with respect to any Purchaser Group, a
fraction (expressed as a percentage) (i) the numerator of which is the Group
Capital of such Purchaser Group and (ii) the denominator of which is the
Aggregate Capital.
 
    “Group Commitment” means with respect to any Purchaser Group, the amount
which is set forth opposite the name of such Purchaser Group on Schedule VI, as
such amount may be modified in connection with a change in the Purchase Limit
pursuant to Section 1.1(c) or in connection with an increase pursuant to
Sections 1.1(d) and (e)
 
    “Group Commitment Percentage” means with respect to any Purchaser Group, a
fraction (expressed as a percentage) (i) the numerator of which is the Group
Commitment of such Purchaser Group and (ii) the denominator of which is the
aggregate Group Commitments of all Purchaser Groups.
 
    “Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.
 
    “Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.
 
    “Indemnified Party” has the meaning set forth in Section 3.1 of this
Agreement.
 
I-14
 
 

--------------------------------------------------------------------------------

 
 
    “Indemnified Taxes” has the meaning set forth in Section 1.10 of this
Agreement.
 
    “Independent Director” has the meaning set forth in paragraph 3(c) of
Exhibit IV to this Agreement.
 
    “Information Package” means each report, in substantially the form of Annex
A to this Agreement, furnished by or on behalf of the Servicer to the
Administrator and each Purchaser Agent pursuant to this Agreement.
 
    “Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
    “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of the Internal Revenue Code also refer to any successor
sections.
 
    “LC Bank” has the meaning set forth in the preamble to the Agreement.
 
    “LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator with notice to the Seller and the Servicer.
 
    “LC Participant” has the meaning set forth in the preamble to the Agreement.
   
    “LC Participation Amount” shall mean, at any time, the then sum of the
undrawn amounts of all outstanding Letters of Credit.
 
    “Letter of Credit Application” has the meaning set forth in Section 1.13(a)
of the Agreement.
 
    “Letters of Credit” has the meaning set forth in Section 1.12 of the
Agreement.
 
    “Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.
 
    “Liquidity Agreement” means any agreement entered into in connection with
this Agreement pursuant to which a Liquidity Provider agrees to make purchases
or advances to, or purchase assets from, any Conduit Purchaser in order to
provide liquidity for such Conduit Purchaser’s Purchases.
 
I-15
 
 

--------------------------------------------------------------------------------

 
 
    “Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
 
    “LMIR” means for any day during any Yield Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the applicable Purchaser Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.
 
    “Lock-Box Account” means each account listed on Schedule II to this
Agreement and maintained, in each case in the name of the Seller and maintained
by the Seller at a bank or other financial institution acting as a Lock-Box Bank
pursuant to a Lock-Box Agreement for the purpose of receiving Collections.
 
    “Lock-Box Agreement” means an agreement, among the Seller, the Servicer, a
Lock-Box Bank and the Administrator, governing the terms of the related Lock-Box
Accounts, in each case acceptable to the Administrator.
 
    “Lock-Box Bank” means any of the banks or other financial institutions
holding one or more Lock-Box Accounts.
 
    “Loss Reserve” means, on any date, an amount equal to (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such date multiplied by (b)(i) the Loss Reserve Percentage on
such date divided by (ii) 1, minus the Loss Reserve Percentage on such date.
 
    “Loss Reserve Percentage” means, on any date, an amount equal to (a) the
product of (i) 2.5 times the highest average of the Default Ratios for any
twelve consecutive calendar months during the twelve most recent calendar months
multiplied by (ii) the sum of (A) the aggregate credit sales made by the
Transferors and the Originator during the five most recent calendar months and
(B) 50% of the aggregate credit sales made by the Transferors and the Originator
during the sixth most recent calendar month, divided by (b) the Net Receivables
Pool Balance as of such date.
 
    “Majority LC Participants” shall mean LC Participants whose Pro Rata Shares
aggregate 51% or more.
 
    “Majority Purchaser Agents” means, at any time, the Purchaser Agents which
in their related Purchaser Group have Related Committed Purchasers whose
Commitments aggregate more than 50% of the aggregate of the Commitments of all
Related Committed Purchasers in all Purchaser Groups; provided, that so long as
any one Related Committed Purchaser’s Commitment is greater than 50% of the
aggregate Commitments and there is more than one Purchaser Group, then “Majority
Purchaser Agents” shall mean a minimum of two Purchaser Agents which in their
related Purchaser Group have Related Committed Purchasers whose Commitments
aggregate more than 50% of the aggregate Commitment of all Related Committed
Purchasers in all Purchaser Groups.
 
I-16
 
 

--------------------------------------------------------------------------------

 
 
    “Market Street” means Market Street Funding LLC.
 
    “Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:
 
       (a) the assets, operations, business or financial condition of any
Transferor, the Originator, the Performance Guarantor, the Seller or the
Servicer,
 
       (b) the ability of any of the Originator, any Transferor, the Performance
Guarantor, the Seller or Servicer to perform its obligations under this
Agreement or any other Transaction Document to which it is a party,
 
       (c) the validity or enforceability of any of the Transaction Documents,
or the validity, enforceability or collectibility of the Pool Receivables, or
 
       (d) the status, perfection, enforceability or priority of the
Administrator’s, any Purchaser’s or the Seller’s interest in the Pool Assets.
 
    “Minimum Dilution Reserve” means at any time, the product of (a) the
Aggregate Capital plus the LC Participation Amount, and (b)(i) the Minimum
Dilution Reserve Percentage divided by (ii) 1 minus the Minimum Dilution Reserve
Percentage.
 
    “Minimum Dilution Reserve Percentage” means, at any time, the product of (a)
the 12-month rolling average of the Dilution Ratio at such time multiplied by
(b) the Dilution Horizon.
 
    “Moody’s” means Moody’s Investors Service, Inc.
 
    “Net Receivables Pool Balance” means, at any time: (a) the Outstanding
Balance of Eligible Receivables then in the Receivables Pool minus (b) the
Excess Concentration.
 
    “Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
 
    “Obligor” means, with respect to any Receivable, the Person obligated to
make payments pursuant to the Contract relating to such Receivable.
 
    “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
    “Order” has the meaning set forth in Section 1.21 of the Agreement.
 
    “Originator” means Alpha Coal Sales Co., LLC.
 
    “Other Taxes” means any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Transaction Document.
 
    “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
 
I-17
 
 

--------------------------------------------------------------------------------

 
 
    “Participant” has the meaning set forth in Section 6.3(b) of this Agreement.
 
    “Participation Advance” has the meaning set forth in Section 1.15.
 
    “Performance Guarantor” means Alpha Natural Resources, Inc., a Delaware
corporation.
 
    “Performance Guaranty” means the Second Amended and Restated Performance
Guaranty, dated as of the Closing Date, by the Performance Guarantor, in favor
of the Administrator for the benefit of the Purchasers, the Purchaser Agents and
each other Indemnified Party and Affected Person, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
    “Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
    “PNC” means PNC Bank, National Association.
 
    “Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.
 
    “Pool Receivable” means a Receivable in the Receivables Pool.
 
    “Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
 
    “Pro Rata Share” shall mean, as to any LC Participant, a fraction, the
numerator of which equals the Commitment of such LC Participant at such time and
the denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.
 
    “Program Support Agreement” means and includes any Liquidity Agreement and
any other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.
 
    “Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
 
    “Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.
 
I-18
 
 

--------------------------------------------------------------------------------

 
 
    “Purchase and Sale Agreement” means the Amended and Restated Purchase and
Sale Agreement, dated as of the Closing Date between the Originator and the
Seller, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
    “Purchase and Sale Indemnified Amounts” has the meaning set forth in Section
9.1 of the Purchase and Sale Agreement.
 
    “Purchase and Sale Indemnified Party” has the meaning set forth in Section
9.1 of the Purchase and Sale Agreement.
 
    “Purchase and Sale Termination Date” has the meaning set forth in Section
1.4 of the Purchase and Sale Agreement.
 
    “Purchase and Sale Termination Event” has the meaning set forth in Section
8.1 of the Purchase and Sale Agreement.
 
    “Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to this Agreement.
 
    “Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase
and Sale Agreement.
 
    “Purchase Limit” means two hundred seventy-five million dollars
($275,000,000), as such amount may be reduced pursuant to Section 1.1(c) of this
Agreement or otherwise in connection with any Exiting Purchaser, or increased
pursuant to Sections 1.1(d) and (e) or Section 1.2(f) of this
Agreement.  References to the unfunded portion of the Purchase Limit shall mean,
at any time, the Purchase Limit minus the sum of the then outstanding Aggregate
Capital plus the LC Participation Amount.
 
    “Purchase Notice” has the meaning set forth in Section 1.2(a) to this
Agreement.
 
    “Purchase Price” has the meaning set forth in Section 2.1 of the Purchase
and Sale Agreement.
 
    “Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and (c)
all Collections with respect to, and other proceeds of, such Pool Receivables
and Related Security. Such undivided percentage interest shall be computed as:
 
Aggregate Capital + Adjusted LC Participation Amount + Total Reserves
Net Receivables Pool Balance
 
The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of this Agreement.
 
    “Purchaser” means each Conduit Purchaser, each Related Committed Purchaser,
each LC Participant and/or the LC Bank, as applicable.
 
I-19
 
 

--------------------------------------------------------------------------------

 
 
    “Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.
 
    “Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit
Purchaser, together with such Conduit Purchaser’s Related Committed Purchasers,
related Purchaser Agent and related LC Participants, and (ii) for Wells, Wells,
as Purchaser Agent, together with the Conduit Purchasers and Related Committed
Purchasers for which Wells is acting as Purchaser Agent, and as LC Participant.
 
    “Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of
this Agreement.
 
    “Purchasers’ Share” of any amount, at any time, means such amount multiplied
by the Purchased Interest at such time.
 
    “Purchasing Related Committed Purchaser” has the meaning set forth in
Section 6.3(c) of this Agreement.
 
    “Rating Agency” means each of Standard & Poor’s and Moody’s.
 
    “Rating Agency Condition” means, when applicable, with respect to any
material event or occurrence, receipt by the Administrator (or the applicable
Purchaser Agent) of written confirmation from each of Standard & Poor’s and
Moody’s (and/or each other rating agency then rating the Notes of the applicable
Conduit Purchaser) that such event or occurrence shall not cause the rating on
the then outstanding Notes of any applicable Purchaser to be downgraded or
withdrawn.
 
    “Receivable” means any indebtedness and other obligations owed to any
Transferor, the Originator or the Seller or any right of any Transferor, the
Seller, or the Originator to payment from or on behalf of an Obligor or any
right to reimbursement for funds paid or advanced by any Transferor, the Seller
or the Originator on behalf of an Obligor, whether constituting an account,
chattel paper, payment intangible, instrument, general intangible or
as-extracted collateral, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto. Indebtedness and other obligations
arising from any one transaction, including, without limitation, indebtedness
and other obligations represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other obligations arising from any other transaction.
 
    “Receivables Pool” means, at any time, all of the then outstanding
Receivables purchased by the Seller pursuant to the Purchase and Sale Agreement
prior to the Facility Termination Date.
 
    “Regulatory Changes” has the meaning set forth in Section 1.7.
 
    “Reimbursement Obligation” has the meaning set forth in Section 1.15(b) of
the Agreement.
 
I-20
 
 

--------------------------------------------------------------------------------

 
 
    “Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for each Conduit Purchaser as set forth on the signature
pages of this Agreement or in any Assumption Agreement or Transfer Supplement.
 
    “Related Rights” has the meaning set forth in Section 1.1 of the Purchase
and Sale Agreement.
 
    “Related Security” means, with respect to any Receivable:
 
       (a) all of the Seller’s, the Originator’s and each Transferor’s interest
in any goods (including returned goods), and documentation of title evidencing
the shipment or storage of any goods (including returned goods), the sale of
which gave rise to such Receivable,
 
       (b) all instruments and chattel paper that may evidence such Receivable
(and do not evidence any asset that is not a Receivable),
 
       (c) all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto,
 
       (d) solely to the extent applicable to such Receivable, all of the
Seller’s, the Originator’s and each Transferor’s rights, interests and claims
under the Contracts relating to such Receivable, and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, and
 
       (e) all of the Seller’s rights, interests and claims under the Purchase
and Sale Agreement and the other Transaction Documents.
 
    “Required LC Participants” means the LC Participants whose Pro Rata Shares
aggregate 66⅔% or more; provided, that so long as any one LC Participant’s Pro
Rata Share aggregates 66⅔% or more and there is more than one LC Participant,
then “Required LC Participants” shall mean a minimum of two LC Participants
whose Pro Rata Shares aggregate 66⅔% or more.
 
    “Restricted Payments” has the meaning set forth in Section 1(o) of Exhibit
IV to the Agreement.
 
    “Sale Agreement” means the Amended and Restated Sale Agreement, dated as of
the Closing Date, among the Originator and the Transferors, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.
 
    “Sales Agency Agreement” means the Sales Agency Agreement, dated as of the
Closing Date, among the Originator, as sales agent and the Transferors, as
sellers, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
I-21
 
 

--------------------------------------------------------------------------------

 
 
    “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at:
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
 
    “Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
    “Seller” has the meaning set forth in the preamble to this Agreement.
 
    “Seller’s Share” of any amount means the greater of: (a) $0 and (b) such
amount minus the product of (i) such amount multiplied by (ii) the Purchased
Interest.
 
    “Servicer” has the meaning set forth in the preamble to this Agreement.
 
    “Servicing Fee” shall mean the fee referred to in Section 4.6 of this
Agreement.
 
    “Servicing Fee Rate” shall have the meaning set forth in Section 4.6 of this
Agreement.
 
    “Settlement Date” means (i) solely with respect to September, October and
November of 2011 (and, for the avoidance of doubt, not with respect to any
calendar month thereafter), the 30th day of each calendar month (or if such day
is not a Business Day, the next occurring Business Day), and (ii) for all other
calendar months, the 23rd day of each calendar month (or if such day is not a
Business Day, the next occurring Business Day); provided, that on and after the
occurrence and continuation of any Termination Event, the Settlement Date shall
be the date selected as such by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) from time to time (it being
understood that the Administrator (with the consent or at the direction of the
Majority Purchaser Agents) may select such Settlement Date to occur as
frequently as daily) or, in the absence of any such selection, the date which
would be the Settlement Date pursuant to this definition.
 
    “Solvent” means, with respect to any Person at any time, a condition under
which:
 
       (i) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
 
       (ii) the fair value and present fair saleable value of such Person’s
assets is greater than the amount that will be required to pay such Person’s
probable liability on its existing debts as they become absolute and matured
(“debts,” for this purpose, includes all legal liabilities, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed, or contingent);
 
I-22
 
 

--------------------------------------------------------------------------------

 
 
       (iii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
 
       (iv) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
 
    For purposes of this definition:
 
       (A) the amount of a Person’s contingent or unliquidated liabilities at
any time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
 
       (B) the “fair value” of an asset shall be the amount which may be
realized within a reasonable time either through collection or sale of such
asset at its regular market value;
 
       (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and
 
       (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.
 
    “Specified Regulations” has the meaning set forth in Section 1.7.
 
    “Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business.
 
    “Sub-Servicer” has the meaning set forth in Section 4.1(d) of this
Agreement.
   
    “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
 
    “Tangible Net Worth” means, with respect to any Person, the tangible net
worth of such Person as determined in accordance with GAAP.
 
    “Taxes” means, with respect to any Person, any and all present or future
taxes, charges, fees, levies or other assessments (including income, gross
receipts, profits, withholding, excise, property, sales, use, license,
occupation and franchise taxes and including any related interest, penalties or
other additions) imposed by any jurisdiction or taxing authority (whether
foreign or domestic) under the laws of which such Person is organized.
 
I-23
 
 

--------------------------------------------------------------------------------

 
   
    “Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.
 
    “Termination Event” has the meaning specified in Exhibit V to this
Agreement.
 
    “Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the sum of the Loss Reserve plus the Dilution Reserve and
(ii) the sum of the Minimum Dilution Reserve plus the Concentration Reserve.
   
    “Transaction Documents” means this Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Purchase and Sale Agreement, the Sale Agreement,
the Performance Guaranty, the Sales Agency Agreement and all other certificates,
instruments, reports, notices, agreements and documents executed or delivered
under or in connection with this Agreement, in each case as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
 
    “Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.
 
    “Transferor” and “Transferors” have the meanings set forth in the Sale
Agreement, as the same may be modified from time to time by adding new
Transferors or removing Transferors, in each case in accordance with the terms
and conditions thereof.
 
    “TVA” means Tennessee Valley Authority, an Obligor of certain of the
Transferors and the Originator.
 
    “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction.
 
    “Unmatured Purchase and Sale Termination Event” means any event which, with
the giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.
 
    “Unmatured Termination Event” means an event that, with the giving of notice
or lapse of time, or both, would constitute a Termination Event.
 
    “Wells” means Wells Fargo Bank, National Association.
 
    “Yield Period” means (a) with respect to any Portion of Capital funded by
the issuance of Notes (or with respect to any Portion of Capital funded by
Wells, as a Purchaser), (i) initially the period commencing on (and including)
the date of the initial purchase or funding of such Portion of Capital and
ending on (but not including) the next occurring Settlement Date, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Yield Period for such Portion of
Capital and ending on (but not including) the next occurring Settlement Date;
and (b) with respect to any Portion of Capital not funded by the issuance of
Notes (other than any Portion of Capital funded by Wells, as a Purchaser), (i)
initially the period commencing on (and including) the date of the initial
purchase or funding of such Portion of Capital and ending such number of days
later (including a period of one day) as the Administrator (with the consent or
at the direction of the applicable Purchaser
 
I-24
 
 

--------------------------------------------------------------------------------

 
 
Agent) shall select, and (ii) thereafter, each period commencing on the last day
of the immediately preceding Yield Period for such Portion of Capital and ending
such number of days later (including a period of one day) as the Administrator
(with the consent or at the direction of the applicable Purchaser Agent) shall
select; provided, that
 
       (i) any Yield Period (other than of one day) which would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, if Discount in respect of such Yield Period is computed
by reference to the Euro-Rate or LMIR, and such Yield Period would otherwise end
on a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Yield Period shall end on the next
preceding Business Day;
 
       (ii) in the case of any Yield Period of one day, (A) if such Yield Period
is the initial Yield Period for a purchase hereunder (other than a
reinvestment), such Yield Period shall be the day of such purchase; (B) any
subsequently occurring Yield Period which is one day shall, if the immediately
preceding Yield Period is more than one day, be the last day of such immediately
preceding Yield Period, and, if the immediately preceding Yield Period is one
day, be the day next following such immediately preceding Yield Period; and (C)
if such Yield Period occurs on a day immediately preceding a day which is not a
Business Day, such Yield Period shall be extended to the next succeeding
Business Day; and
 
       (iii) in the case of any Yield Period for any Portion of Capital which
commences before the Facility Termination Date and would otherwise end on a date
occurring after the Facility Termination Date, such Yield Period shall end on
such Facility Termination Date and the duration of each Yield Period which
commences on or after the Facility Termination Date shall be of such duration as
shall be selected by the Administrator (with the consent or at the direction of
the applicable Purchaser Agent).
 
    “Yield Protection Fee” means, for any Yield Period, with respect to any
Portion of Capital, to the extent that (i) any payments are made by the Seller
to the related Purchaser in respect of such Capital hereunder prior to the
applicable maturity date of any Notes or other instruments or obligations used
or incurred by such Purchaser to fund or maintain such Portion of Capital or
(ii) any failure by the Seller to borrow, continue or prepay any Portion of
Capital on the date specified in any Purchase Notice delivered pursuant to
Section 1.2 of this Agreement, the amount, if any, by which: (a) the additional
Discount related to such Portion of Capital that would have accrued through the
maturity date of such Notes or other instruments on the portion thereof for
which payments were received from the Seller (or with respect to which the
Seller failed to borrow such amounts), exceeds (b) the income, if any, received
by such Purchaser from investing the proceeds so received in respect of such
Portion of Capital, as determined by the applicable Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.
 
    “Yield Reserve” means, on any date, an amount equal to (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such date multiplied by (b)(i) the Yield Reserve Percentage on
such date divided by (ii) 1, minus the Yield Reserve Percentage on such date.
 
I-25
 
 

--------------------------------------------------------------------------------

 
 
    “Yield Reserve Percentage” means, at any time the sum of (a) all accrued and
unpaid Discount at such time, plus (b) the following amount:
 

  {(BR + SFR) x 1.5(DSO) x Aggregate Capital}       360 

   
    where:
 
 
BR
=
the Base Rate in effect at such time,

 
 
DSO
=
the Days’ Sales Outstanding, and

 
 
SFR
=
the Servicing Fee Rate.

 
    Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.
 
I-26
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT II
 
CONDITIONS OF PURCHASES
 
    1. Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement is subject to the condition precedent that the Administrator and each
Purchaser Agent shall have received on or before the Closing Date, the
following, each in form and substance (including the date  thereof) satisfactory
to the Administrator and each Purchaser Agent:
 
    (a) A counterpart of this Agreement and the other Transaction Documents duly
executed by the parties thereto.
 
    (b) Copies of: (i) the resolutions of the board of directors or other
governing body of each of the Transferors, the Seller, the Originator, the
Performance Guarantor and the Servicer authorizing the execution, delivery and
performance by such Transferor, the Seller, Originator, the Performance
Guarantor and the Servicer, as the case may be, of this Agreement and the other
Transaction Documents to which it is a party; (ii) all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the other Transaction Documents and (iii) the
organizational documents of each of the Transferors, the Seller, each
Originator, the Performance Guarantor and the Servicer, in each case, certified
by the Secretary or Assistant Secretary of the applicable party and, in the case
of good standing certificates, certificates of qualification, certificate of
formation or similar documents, the applicable secretary of state.
 
    (c) A certificate of the Secretary or Assistant Secretary of each of the
Transferors, the Seller, the Originator, the Performance Guarantor and the
Servicer certifying the names and true signatures of its officers who are
authorized to sign this Agreement and the other Transaction Documents to which
it is a party. Until the Administrator and each Purchaser Agent receives a
subsequent incumbency certificate from each of the Transferors, the Seller, the
Originator, the Performance Guarantor or the Servicer, as the case may be, the
Administrator and each Purchaser Agent shall be entitled to rely on the last
such certificate delivered to it by the Transferors, the Seller, the Originator,
the Performance Guarantor or the Servicer, as the case may be.
 
    (d) Executed counterparts of that certain release letter, dated as of May
19, 2011, by and among the Performance Guarantor, the Servicer and Citicorp
North America, Inc., in form and substance reasonably satisfactory to the
Administrator (such letter, the “Citibank Release Letter”).
 
    (e) Copies of proper financing statements, ready for filing under the UCC of
all jurisdictions that the Administrator may deem necessary or desirable in
order to perfect the interests of the Seller, the Originator and the
Administrator (for the benefit of the Purchasers) contemplated by this
Agreement, the Purchase and Sale Agreement and the Sale Agreement.
 
    (f) Copies of proper amendments or releases to financing statements,
mortgages or other applicable instruments, if any, ready for filing or
recording, as applicable (except that releases of mortgages have not been signed
by Citicorp North America, Inc.), necessary to release all security interests
and other rights of any Person in the Receivables, Contracts or
 
II-1
 
 

--------------------------------------------------------------------------------

 
 
Related Security previously granted by the Transferors, the Originator or the
Seller in any applicable UCC filing office or other filing office and as shown
in the search reports described in clause (g) below or, in the case of mortgages
or other instruments, all mortgages or other instruments recorded in connection
with the Credit Agreement as of the Closing Date.
 
    (g) Completed UCC search reports (other than those search reports identified
in section 4(c) of Exhibit IV) from all applicable jurisdictions, dated on or
shortly before the Closing Date, listing all financing statements filed with the
secretary of state or other responsible public official in all such
jurisdictions, that name the Transferors, the Originator or the Seller as
debtor, and similar search reports from all applicable jurisdictions with
respect to judgment, tax, ERISA and other liens as the Administrator may
request, showing no Adverse Claims on any Pool Assets (other than those which
have been released pursuant to the Citibank Release Letter and for which
financing statement amendments and amendments and/or releases to mortgages or
other instruments have been delivered to the Administrator, in form ready to be
filed or recorded, pursuant to clause (f) above).
 
    (h) Favorable opinions, addressed to each Rating Agency, the Administrator,
each Purchaser, each Purchaser Agent and each Liquidity Provider, in form and
substance satisfactory to the Administrator and each Purchaser Agent, of Vedder
Price, P.C., counsel for Seller, the Originator, the Transferors, the Servicer
and the Performance Guarantor, and/or in-house counsel for Seller, the
Originator, the Transferors, the Servicer and the Performance Guarantor,
covering such matters as the Administrator or any Purchaser Agent may reasonably
request, including, without limitation, organizational and enforceability
matters, certain bankruptcy matters, and certain UCC perfection and priority
matters (based on the search results referred to in clause (g) above and the
officer’s certificate referred to in clause (c) above).
 
    (i) Satisfactory results of a review, field examination and audit (performed
by representatives of the Administrator) of the Servicer’s collection, operating
and reporting systems, the Credit and Collection Policy of each Transferor and
the Originator, historical receivables data and accounts, including satisfactory
results of a review of the Servicer’s operating location(s) and satisfactory
review and approval of the Eligible Receivables in existence on the date of the
initial purchase under this Agreement.
 
    (j) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.
 
    (k) Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by each Purchaser Group Fee Letter), costs and
expenses to the extent then due and payable on the date thereof, including any
such costs, fees and expenses arising under or referenced in Section 6.4 of this
Agreement and the applicable Purchaser Group Fee Letters.
 
    (l) Good standing certificates with respect to each of the Transferors, the
Seller, the Originator, the Servicer and the Performance Guarantor issued by the
Secretary of State (or similar official) of the state of each such Person’s
organization or formation and principal place of business.
 
II-2
 
 

--------------------------------------------------------------------------------

 
 
    (m) To the extent required by each Conduit Purchaser’s commercial paper
program, letters from each of the rating agencies then rating the Notes
confirming the rating of such Notes after giving effect to the transaction
contemplated by this Agreement.
 
    (n) A computer file containing all information with respect to the
Receivables as the Administrator or any Purchaser Agent may reasonably request.
 
    (o) Such other approvals, opinions or documents as the Administrator or any
Purchaser Agent may reasonably request.
 
    2. Conditions Precedent to All Funded Purchases, Reinvestments and Issuance
of Letters of Credit.  Each Funded Purchase, including the initial Funded
Purchase (but excluding any deemed Funded Purchase pursuant to Section 1.2(e)),
reinvestment and issuance of any Letters of Credit shall be subject to the
further conditions precedent that:
 
    (a) in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance satisfactory to the Administrator and each Purchaser Agent,
the most recent Information Package to reflect the level of the Aggregate
Capital, the LC Participation Amount and related reserves and the calculation of
the Purchased Interest after such subsequent purchase or issuance, as the case
may be, and a completed Purchase Notice in the form of Annex B; and
 
    (b) on the date of such Funded Purchase, reinvestment or issuance, as  the
case may be, the following statements shall be true (and acceptance of the
proceeds of such Funded Purchase, reinvestment or issuance shall be deemed a
representation and warranty by the Seller that such statements are then true):
 
       (i) the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects on and as of the date of
such Funded Purchase, reinvestment or issuance, as the case may be, as though
made on and as of such date except for representations and warranties which
apply as to an earlier date (in which case such representations and warranties
shall be true and correct as of such earlier date);
 
       (ii) no event has occurred and is continuing, or would result from such
Funded Purchase or issuance, as the case may be, that constitutes a Termination
Event or an Unmatured Termination Event; and, in the case of reinvestments, no
event has occurred and is continuing or would result from such reinvestment that
constitutes a Termination Event;
 
       (iii)  the sum of the Aggregate Capital plus the LC Participation Amount,
after giving effect to any such Funded Purchase, reinvestment or issuance, as
the case may be, shall not be greater than the Purchase Limit, and the Purchased
Interest shall not exceed 100%; and
 
       (iv)  the Facility Termination Date has not occurred.
 
II-3
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT III
 
REPRESENTATIONS AND WARRANTIES
 
    1. Representations and Warranties of the Seller.  The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
date of execution of this Agreement that:
 
    (a) Existence and Power.  The Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted.
 
    (b) Company and Governmental Authorization, Contravention.  The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, and, do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or result in the creation or
imposition of any lien (other than liens in favor of the Administrator) on
assets of the Seller.
 
    (c) Binding Effect of Agreement.  This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
 
    (d) Accuracy of Information.  All information heretofore furnished by the
Seller to the Administrator or any Purchaser Agent pursuant to or in connection
with this Agreement or any other Transaction Document is, and all such
information hereafter furnished by the Seller to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.
 
    (e) Actions, Suits.  Except as set forth on Schedule IV, there are no
actions, suits or proceedings pending or, to the best of the Seller’s knowledge,
threatened against or affecting the Seller or any of its properties, in or
before any court, arbitrator or other body.
 
    (f) Accuracy of Exhibits; Lock-Box Arrangements.  The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts at such Lock-Box Banks, are specified in Schedule II to this Agreement
(or at such other Lock-Box Banks and/or with such other Lock-Box Accounts as
have been notified to the Administrator), and all Lock-Box Accounts are subject
to Lock-Box Agreements. All information on each Exhibit, Schedule or Annex to
this Agreement or the other Transaction Documents (as updated by the
 
III-1
 
 

--------------------------------------------------------------------------------

 
 
Seller from time to time) is true and complete.  The Seller has delivered a copy
of all Lock-Box Agreements to the Administrator.  The Seller has not granted any
interest in any Lock-Box Account (or any related lock-box or post office box) to
any Person other than the Administrator  and, upon delivery to a Lock-Box Bank
of the related Lock-Box Agreement, the Administrator will have exclusive
ownership and control of the Lock-Box Account at such Lock-Box Bank.
 
    (g) No Material Adverse Effect.  Since the date of formation of Seller as
set forth in its certificate of formation, there has been no Material Adverse
Effect.
 
    (h) Names and Location.  The Seller has not used any company names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware.  The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.
 
    (i) Margin Stock.  The Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Purchase will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
 
    (j) Eligible Receivables.  Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.
 
    (k) Credit and Collection Policy.  The Seller has complied in all material
respects with the Credit and Collection Policy of each Transferor and the
Originator with regard to each Receivable originated by such Transferor and the
Originator.
 
    (l) Investment Company Act.  The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
    (m) Mortgages Covering As-Extracted Collateral.  Except for any security
interest, lien or other rights in the Receivables, Contracts and Related
Security that have been released pursuant to the Citibank Release Letter, there
are no mortgages that are effective as financing statements covering
as-extracted collateral and that name any Transferor as grantor, debtor or words
of similar effect filed or recorded in any jurisdiction.
 
    (n) OFAC.  The Seller is not a Sanctioned Person.  To the Seller’s
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor.  The Seller and its Affiliates:   (i)
have less than 15% of their assets in Sanctioned Countries; and (ii) derive less
than 15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.  Neither the Seller nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.
 
III-2
 
 

--------------------------------------------------------------------------------

 
 
    2. Representations and Warranties of the Servicer.  The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser as of
the date of execution of this Agreement that:
 
    (a) Existence and Power.  The Servicer is a limited liability company duly
formed, validly existing and in good standing under the laws of its state of
organization, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted.
 
    (b) Company and Governmental Authorization, Contravention.  The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party are within the Servicer’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official other than filings and disclosures made under
securities laws, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of formation of
the Servicer or of any judgment, injunction, order or decree or agreement or
other instrument binding upon the Servicer or result in the creation or
imposition of any lien on assets of the Servicer or any of its Subsidiaries.
 
    (c) Binding Effect of Agreement.  This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
 
    (d) Accuracy of Information.  All information heretofore furnished by the
Servicer to the Administrator or any Purchaser Agent pursuant to or in
connection with this Agreement or any other Transaction Document is, and all
such information hereafter furnished by the Servicer to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any other Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.
 
    (e) Actions, Suits.  Except as set forth in Schedule IV, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of the Servicer (or such Affiliate) to perform its obligations under
this Agreement or any other Transaction Document to which it is a party.
 
    (f) No Material Adverse Effect.  To the best of Servicer’s knowledge, since
the date of the financial statements described in Section 2(i) below, there has
been no Material Adverse Effect.
 
    (g) Credit and Collection Policy.  The Servicer has complied in all material
respects with the Credit and Collection Policy of each Transferor and the
Originator with regard to each Receivable originated by such Transferor and the
Originator.
 
III-3
 
 

--------------------------------------------------------------------------------

 
 
    (h) Investment Company Act.  The Servicer is not an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
    (i) Financial Information.  The balance sheets of the Performance Guarantor
and its consolidated Subsidiaries as at December 31, 2010, and the related
statements of income and retained earnings for the fiscal year then ended,
copies of which have been made publicly available, fairly present in all
material respects the financial condition of the Performance Guarantor and its
consolidated Subsidiaries as at such date and the results of the operations of
the Performance Guarantor and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied.
 
    (j) Lockbox Accounts.  On or prior to the Closing Date, the Servicer has
transferred and assigned all of its rights, title, and interest in and to, and
remedies, powers, and privileges in respect of, the Lock-Box Accounts to the
Seller.
 
    (k) OFAC.  The Servicer is not a Sanctioned Person.  To the Servicer’s
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor.  The Servicer and its Affiliates:  (i)
have less than 15% of their assets in Sanctioned Countries; and (ii) derive less
than 15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.  Neither the Servicer nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.
 
    3. Representations, Warranties and Agreements Relating to the Security
Interest.  The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:
 
    (a) The Receivables.
 
       (i) Creation.  This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims, and
is enforceable as such as against creditors of and purchasers from the Seller.
 
       (ii) Nature of Receivables.  The Receivables included in the Receivables
Pool constitute either “accounts” (including, without limitation, “accounts”
constituting “as-extracted collateral”), “general intangibles” or “tangible
chattel paper” within the meaning of the applicable UCC.
 
       (iii) Ownership of Receivables.  The Seller owns and has good and
marketable title to the Receivables included in the Receivables Pool and Related
Security free and clear of any Adverse Claim.
 
       (iv) Perfection and Related Security.  The Seller has caused the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions
 
III-4
 
 

--------------------------------------------------------------------------------

 
 
    under applicable law in order to perfect the sale of the Receivables and
Related Security from such Transferor to the Originator pursuant to the Sale
Agreement, the sale of the Receivables and Related Security from the Originator
to the Seller pursuant to the Purchase and Sale Agreement, and the sale and
security interest therein from the Seller to the Administrator under this
Agreement, to the extent that such collateral constitutes “accounts” (including,
without limitation, “accounts” constituting “as-extracted collateral”), “general
intangibles,” or “tangible chattel paper” within the meaning of the applicable
UCC.
 
       (v) Tangible Chattel Paper.  With respect to any Receivables included in
the Receivables Pool that constitute “tangible chattel paper”, if any, the
Seller (or the Servicer on its behalf) has in its possession the original copies
of such tangible chattel paper that constitute or evidence such Receivables, and
the Seller has caused (and will cause the applicable Transferor and Originator
to cause), as of the Closing Date, the filing of financing statements described
in clause (iv), above, each of which will contain a statement that: “A purchase
of, or security interest in, any collateral described in this financing
statement will violate the rights of the Administrator” or similar words to that
effect.  The Receivables to the extent they are evidenced by “tangible chattel
paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrator.
 
    (b) The Lock-Box Accounts.
 
       (i) Nature of Accounts.  Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.
 
       (ii) Ownership.  The Seller owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.
 
       (iii) Perfection.  The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank, respectively, has agreed, following the delivery
of a notice of control by the Administrator, to comply with all instructions
originated by the Administrator (on behalf of the Purchasers) directing the
disposition of funds in such Lock-Box Account without further consent by the
Seller or the Servicer.
 
    (c) Priority.
 
       (i) Other than the transfer of the Receivables to the Originator, the
Seller and the Administrator under the Sale Agreement, the Purchase and Sale
Agreement and this Agreement, respectively, and/or the security interest granted
to the Originator, the Seller and the Administrator pursuant to the Sale
Agreement, the Purchase and Sale Agreement and this Agreement, respectively,
neither the Transferors, the Seller nor the Originator has pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables transferred or purported to be transferred under the Transaction
Documents, the Lock-Box Accounts or any subaccount thereof, except for any such
pledge, grant or other conveyance which has been released or
terminated.  Neither any of
 
III-5
 
 

--------------------------------------------------------------------------------

 
 
    the Originator, the Seller nor the Originator has authorized the filing of,
or is aware of any financing statements against either the Seller, such
Transferor or the Originator that include a description of Receivables
transferred or purported to be transferred under the Transaction Documents, the
Lock-Box Accounts or any subaccount thereof, other than any financing statement
(i) relating to the sale thereof by such Transferor to the Originator under the
Sale Agreement (ii) relating to the sale thereof by the Originator to the Seller
under the Purchase and Sale Agreement, (iii) relating to the security interest
granted to the Administrator under this Agreement, or (iv) that has been
released or terminated.
 
       (ii) The Seller is not aware of any judgment, ERISA or tax lien filings
against either the Seller, any of the Transferors, the Servicer or the
Originator, other than any judgment, ERISA or tax lien filing that (A) has not
been outstanding for greater than 30 days from the earlier of such Person’s
knowledge or notice thereof, (B) is less than $250,000 and (C) does not
otherwise give rise to a Termination Event under clause (k) of Exhibit V to the
Agreement.
 
       (iii) The Lock-Box Accounts are not in the name of any person other than
the Seller or the Administrator.  Neither the Seller nor the Servicer has
consented to any bank maintaining such account to comply with instructions of
any person other than the Administrator and, prior to the occurrence and
continuation of a Termination Event and the delivery of a notice of control by
the Administrator, the Servicer.
 
    (d) Survival of Supplemental Representations.  Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.
 
    (e) No Waiver.  To the extent required pursuant to the securitization
program of any Conduit Purchaser, the parties to this Agreement: (i) shall not,
without obtaining a confirmation of the then-current rating of the Notes, waive
any of the representations set forth in this Section; (ii) shall provide the
Rating Agencies with prompt written notice of any breach of any representations
set forth in this Section, and shall not, without obtaining a confirmation of
the then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any
of the representations set forth in this Section.
 
    (f) Servicer to Maintain Perfection and Priority.  In order to evidence the
interests of the Administrator under this Agreement, the Servicer shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrator or any Purchaser Agent) to maintain and perfect,
as a first-priority interest, the Administrator’s security interest in the
Receivables, Related Security and Collections.  The Servicer shall, from time to
time and within the time limits established by law, prepare and present to the
Administrator for the Administrator’s authorization and approval, all financing
statements (including fixture filings or as extracted collateral filings),
amendments, continuations or initial financing statements in lieu of a
 
III-6
 
 

--------------------------------------------------------------------------------

 
 
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest.  The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Transferor, the Originator or the Administrator where allowed by applicable
law.  Notwithstanding anything else in the Transaction Documents to the
contrary, the Servicer shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements,
without the prior written consent of the Administrator.
 
    (g) Additional Mortgages under Credit Agreement.  The Servicer shall (and
shall cause each applicable Transferor to) (x) provide written notice promptly,
and in any event within 30 days, to the Seller, the Administrator and each
Purchaser Agent of each Additional Mortgage under the Credit Agreement covering
as-extracted collateral, (y) cause to be delivered to the Administrator a
letter, in the form of the Citibank Release Letter (or such other form as may be
approved by the Administrator), addressed to the Administrator and duly executed
by the related grantee or beneficiary releasing such party’s security interest,
lien or other rights under such Additional Mortgage in the Receivables,
Contracts and Related Security subject thereto and (z) file or record all
amendments and/or releases to such Additional Mortgages necessary to release and
remove of record any such security interest, lien or other interest of the
related grantee or beneficiary in the Receivables, Contracts and Related
Security, in each case in form and substance satisfactory to the Administrator.
 
    4. Ordinary Course of Business.  Each of the Seller and the Purchasers
represents and warrants, as to itself, that each remittance of Collections by or
on behalf of the Seller to the Purchasers under this Agreement will have been
(i) in payment of a debt incurred by the Seller in the ordinary course of
business or financial affairs of the Seller and the Purchasers and (ii) made in
the ordinary course of business or financial affairs of the Seller and the
Purchasers.
 
    5. Reaffirmation of Representations and Warranties.  On the date of each
Purchase and/or reinvestment hereunder, and on the date each Information Package
or other report is delivered to the Administrator, any Purchaser Agent or any
Purchaser hereunder, the Seller and the Servicer, by accepting the proceeds of
such Purchase or reinvestment and/or the provision of such information or
report, shall each be deemed to have certified that (i) all representations and
warranties of the Seller and the Servicer, as applicable, described in this
Exhibit III, as from time to time amended in accordance with the terms hereof,
are correct on and as of such day as though made on and as of such day, except
for representations and warranties which apply as to an earlier date (in which
case such representations and warranties shall be true and correct as of such
date), and (ii) no event has occurred or is continuing, or would result from any
such Purchase, which constitutes a Termination Event or an Unmatured Termination
Event.
 
III-7
 
 

--------------------------------------------------------------------------------

 


EXHIBIT IV
 
COVENANTS
 
    1. Covenants of the Seller.  At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, the date on
which an amount equal to 100% of the LC Participation Amount has been deposited
in the LC Collateral Account or all Letters of Credit have expired, or the date
all other amounts owed by the Seller under this Agreement to any Purchaser,
Purchaser Agent, the Administrator and any other Indemnified Party or Affected
Person shall be paid in full:
 
    (a) Financial Reporting.  The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:
 
       (i) Annual Reporting.  Promptly upon completion and in no event later
than 120 days after the close of each fiscal year of the Seller, annual
unaudited financial statements of the Seller certified by a designated financial
or other officer of the Seller.
 
       (ii) Information Packages.  As soon as available and in any event not
later than two Business Days prior to the Settlement Date, an Information
Package as of the most recently completed calendar month.
 
       (iii) Other Information.  Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request, within a reasonable time after such request is received.
 
    (b) Notices.  The Seller will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
 
       (i) Notice of Termination Events or Unmatured Termination Events.  A
statement of the chief financial officer or chief accounting officer of the
Seller setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Seller proposes to take with respect thereto.
 
       (ii) Representations and Warranties.  The failure of any representation
or warranty to be true (when made or at any time thereafter) with respect to the
Receivables included in the Receivables Pool.
 
       (iii) Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding which may have a Material Adverse Effect.
 
       (iv) Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
the Pool Receivables or Collections with respect thereto, (B) any Person other
than the
 
IV-1
 
 

--------------------------------------------------------------------------------

 
 
    Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.
 
       (v) ERISA and Other Claims.  Promptly after the filing or receiving
thereof, copies of all reports and notices that the Seller or any ERISA
Affiliate files under ERISA with the Internal Revenue Service, the Pension
Benefit Guaranty Corporation or the U.S. Department of Labor or that the Seller
or any Affiliate receives from any of the foregoing or from any multiemployer
plan (within the meaning of Section 4001(a)(3) of ERISA) to which the Seller or
any of its Affiliates is or was, within the preceding five years, a contributing
employer, in each case in respect of any Reportable Event (as defined in ERISA)
that could, in the aggregate, result in the imposition of liability on the
Seller and/or any such Affiliate.
 
    (c) Conduct of Business.  The Seller will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
    (d) Compliance with Laws.  The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.
 
    (e) Furnishing of Information and Inspection of Receivables.  The Seller
will furnish to the Administrator and each Purchaser Agent from time to time
such information with respect to the Pool Receivables as the Administrator or
such Purchaser Agent may reasonably request.  The Seller will, at the Seller’s
expense, at any time and from time to time during regular business hours with
prior written notice (i) permit the Administrator or any Purchaser Agent, or
their respective agents or representatives, (A) to examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or
other Pool Assets and (B) to visit the offices and properties of the Seller for
the purpose of examining such books and records, and to discuss matters relating
to the Pool Receivables, other Pool Assets or the Seller’s performance hereunder
or under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Seller
(provided that representatives of the Seller are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, from time to time during regular business hours,
at the Seller’s expense, upon reasonable prior written notice from the
Administrator and the Purchaser Agents, permit certified public accountants or
other auditors acceptable to the Administrator to conduct a review of its books
and records with respect to the Pool Receivables; provided that the Seller shall
be required to reimburse the Administrator and Purchaser Agents for only one (1)
such audit per year, unless a Termination Event has occurred and is continuing.
 
    (f) Payments on Receivables, Accounts.  The Seller will, and will cause
each  Transferor and the Originator to, at all times instruct all Obligors to
deliver payments on the Pool Receivables to a Lock-Box Account.  If any such
payments or other Collections are received by
 
IV-2
 
 

--------------------------------------------------------------------------------

 
 
the Seller, the Originator or a Transferor, it shall hold such payments in trust
for the benefit of the Administrator and the Purchasers and promptly (but in any
event within two Business Days after receipt) remit such funds into a Lock-Box
Account.  The Seller will cause each Lock-Box Bank to comply with the terms of
each applicable Lock-Box Agreement.  Except as set forth in the following
paragraphs, the Seller will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account.  If
such funds are nevertheless deposited into any Lock-Box Account, the Seller will
promptly identify such funds for segregation.  Except as set forth in the
following paragraphs, the Seller will not, and will not permit the Servicer, the
Originator, any Transferor or other Person to, commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds.  The Seller shall only add, and shall only permit
the Originator or a Transferor to add, a Lock-Box Bank (or the related lock-box
or post office box), or Lock-Box Account to those listed on Schedule II to this
Agreement, if the Administrator has received notice of such addition, a copy of
any new Lock-Box Agreement and an executed and acknowledged copy of a Lock-Box
Agreement in form and substance acceptable to the Administrator from any such
new Lock-Box Bank.  The Seller shall only terminate a Lock-Box Bank or close a
Lock-Box Account (or the related lock-box or post office box), upon 30 days’
advance notice to and with the prior written consent of the Administrator.
 
    Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, but subject to the remainder of this clause (f):
 
       (i) at any time during the Effective Period, the Seller may permit
Affiliate Collections to be deposited into any Lock-Box Account (or the related
lock-box or post office box);
 
       (ii) within two Business Days of deposit of any Affiliate Collections
into any Lock-Box Account (or the related lock-box or post office box), the
Seller (or the Servicer on its behalf) shall (i) identify the portion of funds
deposited into each Lock-Box Account (and any related lock-box or post office
box) that represent Affiliate Collections and (ii) if so instructed by the
Administrator in writing (which instruction the Administrator may deliver at any
time in its sole discretion) transfer such Affiliate Collections to the Person
that is entitled to receive such Affiliate Collections.  In so determining and
identifying which portion of such funds represent Affiliate Collections and
which portion represents Collections on Pool Receivables, the Seller and
Servicer shall use the allocation method set forth in Section 4 of the Sales
Agency Agreement; it being understood, that any portion of such funds
representing freight, shipping and other cost of transportation shall be a
Collection of a Pool Receivable (for purposes of such allocations); and
 
       (iii) the Seller (or the Servicer on its behalf) shall at all times
create and maintain data and records regarding the receipt of Affiliate
Collections in the Lock-Box Accounts (and the related lock-boxes or post office
boxes) and the transfers from time to time of such Affiliate Collections
sufficient to permit the Seller, the Servicer, any successor Servicer and the
Administrator to properly identify and segregate such Affiliate Collections held
in the Lock-Box Accounts (and the related lock-boxes or post office
 
IV-3
 
 

--------------------------------------------------------------------------------

 
 
    boxes) from the Collections on Pool Receivables held in the Lock-Box
Accounts (and the related lock-boxes or post office boxes).
 
    (g) Sales, Liens, etc.  Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.
 
    (h) Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 4.2 of this Agreement, the Seller will not extend, amend or
otherwise modify the terms of any Pool Receivable, or amend, modify or waive any
term or condition of any Contract related thereto, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Seller shall
at its expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract.
 
    (i) Change in Business.  The Seller will not (i) make any change in the
character of its business, which change would impair the collectibility of any
Pool Receivable or (ii) make any change in any Credit and Collection Policy that
could reasonably be expected to materially adversely affect the collectibility
of the Pool Receivables, the enforceability of any related Contract or its
ability to perform its obligations under the related Contract or the Transaction
Documents, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator.  The Seller shall not make any change in any
Credit and Collection Policy without giving prior written notice thereof to the
Administrator.
 
    (j) Fundamental Changes.  The Seller shall not, without the prior written
consent of the Administrator and the Majority Purchaser Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) except for a 5% ownership interest in the Seller held by
Black Dog, to be owned by any Person other than ANR and thereby cause ANR’s
percentage of ownership or control of the Seller to be reduced. The Seller shall
provide the Administrator and each Purchaser Agent with at least 30 days’ prior
written notice before making any change in the Seller’s name, location or making
any other change in the Seller’s identity or corporate structure that could
impair or otherwise render any UCC financing statement filed in connection with
this Agreement “seriously misleading” as such term (or similar term) is used in
the applicable UCC; each notice to the Administrator and the Purchaser Agents
pursuant to this sentence shall set forth the applicable change and the proposed
effective date thereof.  The Seller will also maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
 
IV-4
 
 

--------------------------------------------------------------------------------

 
 
    (k) Change in Payment Instructions to Obligors.  The Seller shall not (and
shall cause either any Transferor or the Originator not to) add to, replace or
terminate any of the Lock-Box Accounts (or any related lock-box or post office
box) listed in Schedule II hereto or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
 
    (l) Ownership Interest, Etc.  The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and a first priority
perfected security interest in the Pool Assets, in each case free and clear of
any Adverse Claim, in favor of the Administrator (on behalf of the Purchasers),
including taking such action to perfect, protect or more fully evidence the
interest of the Administrator (on behalf of the Purchasers) as the Administrator
or any Purchaser Agent, may reasonably request.
 
    (m) Certain Agreements.  Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not amend,
modify, waive, revoke or terminate any Transaction Document to which it is a
party or any provision of the Seller’s organizational documents which requires
the consent of the “Independent Manager” (as defined in the Seller’s operating
agreement).
 
    (n) Restricted Payments.  (i) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A)through (E) being referred to as “Restricted
Payments”).
 
       (ii) Subject to the limitations set forth in clause (iii) below, the
Seller may make Restricted Payments so long as such Restricted Payments are made
only in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends.
 
       (iii) The Seller may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(c) of this
Agreement. Furthermore, the Seller shall not pay, make or declare: (A) any
dividend if, after giving effect thereto, the Tangible Net Worth of the Seller
would be less than $3,000,000, or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.
 
    (o) Other Business.  The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any
 
IV-5
 
 

--------------------------------------------------------------------------------

 
 
Debt of any kind (or cause or permit to be issued for its account any letters of
credit or bankers’ acceptances) other than pursuant to this Agreement or the
Company Notes, or (iii) form any Subsidiary or make any investments in any other
Person; provided, that the Seller shall be permitted to incur minimal
obligations to the extent necessary for the day-to-day operations of the Seller
(such as expenses for stationery, audits, maintenance of legal status, etc.).
 
    (p) Use of Seller’s Share of Collections.  The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) the payment of its expenses (including all obligations payable to
the Purchasers, the Purchaser Agents and the Administrator under this Agreement
and under the Purchaser Group Fee Letters), (ii) the payment of accrued and
unpaid interest on the Company Note and (iii) other legal and valid corporate
purposes.
 
    (q) Tangible Net Worth.  The Seller will not permit its Tangible Net Worth,
at any time, to be less than $3,000,000.
 
    (r) OFAC.  The Seller has not used and will not use the proceeds of any
Receivable or any Purchase hereunder to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.
 
    2. Covenants of the Servicer.  At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding and all
Letters of Credit have been terminated or the date all other amounts owed by the
Seller or the Servicer under this Agreement to any Purchaser, Purchaser Agent,
the Administrator and any other Indemnified Party or Affected Person shall be
paid in full:
 
    (a) Financial Reporting.  The Servicer will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Servicer shall
furnish or cause to be furnished to the Administrator and each Purchaser Agent:
 
       (i) Information Packages.  As soon as available and in any event not
later than two Business Days prior to the Settlement Date, an Information
Package as of the most recently completed calendar month.
 
       (ii) Other Information.  Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request, within a reasonable time after such request is received.
 
    (b) Notices.  The Servicer will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
 
       (i) Notice of Termination Events or Unmatured Termination Events.  A
statement of the chief financial officer or chief accounting officer of the
Servicer setting
 
IV-6
 
 

--------------------------------------------------------------------------------

 
 
    forth details of any Termination Event or Unmatured Termination Event and
the action which the Servicer proposes to take with respect thereto.
 
       (ii) Representations and Warranties.  The failure of any representation
or warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables.
 
       (iii) Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding which could reasonably be expected to have
a Material Adverse Effect.
 
       (iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.
 
    (c) Conduct of Business.  The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
limited liability company in its jurisdiction of formation and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted if the failure to have such authority could reasonably be
expected to have a Material Adverse Effect.
 
    (d) Compliance with Laws.  The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
 
    (e) Furnishing of Information and Inspection of Receivables.  The Servicer
will furnish to the Administrator and each Purchaser Agent from time to time
such information with respect to the Pool Receivables as the Administrator or
such Purchaser Agent may reasonably request.  The Servicer will, at the
Servicer’s expense, at any time and from time to time during regular business
hours with prior written notice (i) permit the Administrator or any Purchaser
Agent, or their respective agents or representatives, (A) to examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Pool Assets and (B) to visit the offices and properties of
the Servicer for the purpose of examining such books and records, and to discuss
matters relating to the Pool Receivables, other Pool Assets or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon reasonable prior written notice
from the Administrator, permit certified public accountants or other auditors
acceptable to the Administrator and the Purchaser Agents to conduct, a review of
its books and records with respect to the Pool Receivables; provided that the
Servicer shall be required to reimburse the
 
IV-7
 
 

--------------------------------------------------------------------------------

 
 
Administrator and Purchaser Agents for only one (1) such audit per year, unless
a Termination Event has occurred and is continuing.
 
    (f) Payments on Receivables, Accounts.  The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account.  If any such payments or other Collections are received by the
Servicer, it shall hold such payments in trust for the benefit of the
Administrator and the Purchasers and promptly (but in any event within two
Business Days after receipt) remit such funds into a Lock-Box Account.  The
Servicer will cause each Lock-Box Bank to comply with the terms of each
applicable Lock-Box Agreement.  Except as set forth in the following paragraphs,
the Servicer will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account.  If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will promptly identify such funds for segregation.  Except as set forth in the
following paragraphs, the Servicer will not commingle Collections or other funds
to which the Administrator, any Purchaser Agent or any Purchaser is entitled
with any other funds.  The Servicer shall only add, a Lock-Box Bank (or the
related lock-box or post office box), or Lock-Box Account to those listed on
Schedule II to this Agreement, if the Administrator has received notice of such
addition, a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Agreement in form and substance acceptable to the
Administrator from any such new Lock-Box Bank.  The Servicer shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box), upon 30 days’ advance notice to and with the prior written
consent of the Administrator.
 
    Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, but subject to the remainder of this clause (f):
 
       (i) at any time during the Effective Period, the Servicer may permit
Affiliate Collections to be deposited into any Lock-Box Account (or the related
lock-box or post office box);
 
       (ii) within two Business Days of deposit of any Affiliate Collections
into any Lock-Box Account (or the related lock-box or post office box), the
Servicer shall (i) identify the portion of funds deposited into each Lock-Box
Account (and any related lock-box or post office box) that represent Affiliate
Collections and (ii) if so instructed by the Administrator in writing (which
instruction the Administrator may deliver at any time in its sole discretion),
transfer such Affiliate Collections to the Person that is entitled to receive
such Affiliate Collections.  In so determining and identifying which portion of
such funds represent Affiliate Collections and which portion represents
Collections on Pool Receivables, the Servicer shall use the allocation method
set forth in Section 4 of the Sales Agency Agreement; it being understood, that
any portion of such funds representing freight, shipping and other cost of
transportation shall be a Collection of a Pool Receivable (for purposes of such
allocations); and
 
       (iii) the Servicer shall at all times create and maintain data and
records regarding the receipt of Affiliate Collections in the Lock-Box Accounts
(and the related lock-boxes or post office boxes) and the transfers from time to
time of such Affiliate Collections sufficient to permit the Seller, the
Servicer, any successor Servicer and the
 
IV-8
 
 

--------------------------------------------------------------------------------

 
 
    Administrator to properly identify and segregate such Affiliate Collections
held in the Lock-Box Accounts (and the related lock-boxes or post office boxes)
from the Collections on Pool Receivables held in the Lock-Box Accounts (and the
related lock-boxes or post office boxes).
 
    (g) Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 4.2 of this Agreement, the Servicer will not extend, amend
or otherwise modify the terms of any Pool Receivable, or amend, modify or waive
any term or condition of any Contract related thereto, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Servicer
shall at its expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract.
 
    (h) Change in Business.  The Servicer will not (i) make any change in the
character of its business, which change would impair the collectibility of any
Pool Receivable or (ii) make any change in any Credit and Collection Policy that
could reasonably be expected to adversely affect the collectibility of the Pool
Receivables, the enforceability of any related Contract or its ability to
perform its obligations under the related Contract or the Transaction Documents,
in the case of either (i) or (ii) above, without the prior written consent of
the Administrator.  The Servicer shall not make any material change in any
Credit and Collection Policy without giving prior written notice thereof to the
Administrator.
 
    (i) Records.  The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
 
    (j) Change in Payment Instructions to Obligors.  The Servicer shall not add
to, replace or terminate any of the Lock-Box Accounts (or any related lock-box
or post office box) listed in Schedule II hereto or make any change in its
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
 
    (k) Ownership Interest, Etc.  The Servicer shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
undivided percentage ownership or security interest, to the extent of the
Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim in
favor of the Administrator (on behalf of the Purchasers), including taking such
action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser Agent, may reasonably request.
 
IV-9
 
 

--------------------------------------------------------------------------------

 
 
    3. Separate Existence.  Each of the Seller and the Servicer hereby
acknowledges that the Purchasers and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from ANR, the
Transferors, the Originator and their respective Affiliates.  Therefore, from
and after the date hereof, each of the Seller and the Servicer shall take all
steps specifically required by this Agreement or reasonably required by the
Administrator or any Purchaser Agent to continue the Seller’s identity as a
separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of ANR, the
Originator and any other Person, and is not a division of ANR, the Originator or
any other Person. Without limiting the generality of the foregoing and in
addition to and consistent with the other covenants set forth herein, each of
the Seller and the Servicer shall take such actions as shall be required in
order that:
 
    (a) The Seller will be a limited liability company whose primary activities
are restricted in its operating agreement to: (i) purchasing or otherwise
acquiring from the Originator, owning, holding, granting security interests or
selling interests in Pool Assets, (ii) entering into agreements for the selling
and servicing of the Receivables Pool, and (iii) conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;
 
    (b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability (including, without limitation, any assumption or
guaranty of any obligation of ANR, the Originator, any Transferor or any
Affiliate thereof), other than as expressly permitted by the Transaction
Documents;
 
    (c) (i) Not less than one member of the Seller’s board of managers or other
governing body (the “Independent Director”) shall be a natural person (A) who is
not at the time of initial appointment and has not been at any time during the
five (5) years preceding such appointment: (1) an equityholder, director (other
than the Independent Director), officer, employee, member, manager, attorney or
partner of ANR, Seller or any of their Affiliates; (2) a customer of, supplier
to or other person who derives more than 1% of its purchases or revenues from
its activities with ANR, Seller or any of their Affiliates; (3) a person or
other entity controlling, controlled by or under common control with any such
equity holder, partner, member, manager customer, supplier or other person; or
(4) a member of the immediate family of any such equity holder, director,
officer, employee, member, manager, partner, customer, supplier or other person
and (B) (1) who has (x) prior experience as an independent director for a
corporation or an independent manager of a limited liability company whose
charter documents required the unanimous consent of all independent director or
independent managers thereof before such corporation could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (y) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
(2) is reasonably acceptable to the Administrator and each Purchaser Agent (such
acceptability of any Independent Director appointed after the date hereof must
be evidenced in writing signed by the Administrator and each Purchaser
Agent).  Under this clause (c), the term “control” means the possession,
directly or indirectly, of the power to direct or cause the
 
IV-10
 
 

--------------------------------------------------------------------------------

 
 
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.  (ii) The operating
agreement of the Seller shall provide that: (A) the Seller’s board of managers
or other governing body shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Seller unless the
Independent Director shall approve the taking of such action in writing before
the taking of such action, and (B) such provision and each other provision
requiring an Independent Director cannot be amended without the prior written
consent of the Independent Director;
 
    (d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, ANR,  any Transferor, the Originator or any of their
respective Affiliates;
 
    (e) The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary, appropriate and customary
company formalities, including, but not limited to, holding all regular and
special members’ and board of managers’ meetings appropriate to authorize all
limited liability company action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;
 
    (f) Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller, and to the extent that
Seller shares the same officers or other employees as ANR or the Originator (or
any other Affiliate thereof), the salaries and expenses relating to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with such common officers and employees. The Seller
will not engage any agents other than its attorneys, auditors and other
professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee, and a manager,
which manager will be fully compensated from the Seller’s funds;
 
    (g) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. Except as otherwise
permitted by this Agreement, the Seller will not incur any material indirect or
overhead expenses for items shared with ANR or the Originator (or any other
Affiliate thereof) that are not reflected in the Servicing Fee. To the extent,
if any, that the Seller (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee or the manager’s fee, such as legal, auditing and
other professional services, such expenses will be allocated to the extent
practical on the basis of actual use or the value of services rendered, and
otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that ANR, in its capacity as Servicer,
shall pay all expenses relating to the preparation, negotiation, execution and
delivery of the Transaction Documents, including legal, agency and other fees;
 
    (h) The Seller’s operating expenses will not be paid by ANR or the
Originator or any Affiliate thereof;
 
    (i) The Seller will have its own separate stationery;
 
IV-11
 
 

--------------------------------------------------------------------------------

 
 
    (j) The Seller’s books and records will be maintained separately from those
of ANR, each Originator and any other Affiliate thereof and in a manner such
that it will not be difficult or costly to segregate, ascertain or otherwise
identify the assets and liabilities of Seller;
 
    (k) All financial statements of ANR or the Originator or any Affiliate
thereof that are consolidated to include Seller will disclose that (i) the
Seller’s sole business consists of the purchase or acceptance through capital
contributions of the Receivables and Related Rights from the Originator and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Rights to certain purchasers party to this Agreement, (ii) the
Seller is a separate legal entity with its own separate creditors who will be
entitled, upon its liquidation, to be satisfied out of the Seller’s assets prior
to any assets or value in the Seller becoming available to the Seller’s equity
holders and (iii) the assets of the Seller are not available to pay creditors of
ANR or the Originator or any other Affiliates of ANR or the Originator;
 
    (l) The Seller’s assets will be maintained in a manner that facilitates
their identification and segregation from those of ANR, the Originator or any
Affiliates thereof;
 
    (m) The Seller will strictly observe corporate formalities in its dealings
with ANR, the Originator, the Transferors, or any Affiliates thereof, and funds
or other assets of the Seller will not be commingled with those of ANR, the
Originator or any Affiliates thereof except as permitted by this Agreement in
connection with servicing the Pool Receivables. The Seller shall not maintain
joint bank accounts or other depository accounts to which ANR or any Affiliate
thereof (other than ANR in its capacity as the Servicer) has independent access.
The Seller is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of ANR,
the Transferors, the Originator or any Subsidiaries or other Affiliates thereof.
The Seller will pay to the appropriate Affiliate the marginal increase or, in
the absence of such increase, the market amount of its portion of the premium
payable with respect to any insurance policy that covers the Seller and such
Affiliate;
 
    (n) The Seller will maintain arm’s-length relationships with ANR, the
Transferors, the Originator (and any Affiliates thereof). Any Person that
renders or otherwise furnishes services to the Seller will be compensated by the
Seller at market rates for such services it renders or otherwise furnishes to
the Seller.  Neither the Seller on the one hand, nor ANR or the Originator, on
the other hand, will be or will hold itself out to be responsible for the debts
of the other or the decisions or actions respecting the daily business and
affairs of the other. The Seller, ANR and the Originator will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity;
 
    (o) The Seller shall have a separate area from ANR and each Transferor and
the Originator for its business (which may be located at the same address as
such entities) and to the extent that any other such entity has offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each shall bear its fair share of such expenses; and
 
IV-12
 
 

--------------------------------------------------------------------------------

 
 
    (p) To the extent not already covered in paragraphs (a) through (o) above,
Seller shall comply and/or act in accordance with the provisions of Section 6.4
of the Purchase and Sale Agreement.
 
    4. Post-Closing Covenants.  Each of the Seller and the Servicer hereby
covenants and agrees that it shall cause each of the following to be delivered,
filed or recorded, as the case may be, in each case in form and substance
satisfactory to the Administrator:
 
    (a) Filing of Financing Statement Amendments and Releases.  Within six (6)
Business Days of the Closing Date, each of the Seller and the Servicer shall
cause the financing statements described in Section (1)(e) of Exhibit II and the
amendments and/or releases to financing statements described in Section 1(f) of
Exhibit II to be duly filed in the appropriate jurisdictions as described in the
security interest opinion delivered on the Closing Date by Vedder Price, P.C.
 
    (b) Recording of Mortgage Amendments and Releases.  Within thirty (30) days
of the Closing Date, each of the Seller and the Servicer shall cause the
amendments and/or releases to mortgages and other instruments described in
Section 1(f) of Exhibit II to be duly recorded in the appropriate jurisdictions
as described in the security interest opinion delivered on the Closing Date by
Vedder Price, P.C.
 
    (c) Mortgage Searches.  As soon as practicable, but in any event no more
than forty five (45) days after the Closing Date, each of the Seller and the
Servicer shall cause to be delivered to the Administrator completed abstracts,
prepared by search firms reasonably acceptable to the Administrator, reflecting
results of searches of the recorder of deeds or other public office of similar
purpose in all jurisdictions listed in Schedule II to the Sale Agreement,
listing all records of mortgages or deeds of trust, if any, filed or recorded in
any such jurisdictions that name as grantor or transferor or words of similar
effect any Transferor (including any trade names of such Transferor shown on
Schedule IV to the Sale Agreement) shown on Schedule II to the Sale Agreement as
operating, owning or leasing an underground or surface mine, with a beginning
date on the date of incorporation or formation of such Transferor and a recent
through date, together with copies of any mortgages or deeds of trust identified
on a completed abstract that do not name PNC Bank or Citicorp North America,
Inc. or one of their affiliated entities as lender and administrative agent for
a syndicate of lenders.
 
    (d) Mortgage Releases.  In the case that the search reports described in
clause (c) of this Section 4 show any mortgages covering as-extracted collateral
and name any Transferor as grantor or debtor or words of similar effect, then
each of the Seller and the Servicer shall (x) cause to be delivered to the
Administrator, in the case of any such mortgages showing any Person other than
Citicorp North America, Inc., in its capacity as agent under the Credit
Agreement, as grantee, beneficiary or words of similar effect, as soon as
practicable but in any event no more than thirty (30) days after the delivery of
such search reports to the Administrator, a release letter, in the form of the
Citibank Release Letter (or such other form as may be approved by the
Administrator), addressed to the Administrator and duly executed by such grantee
or beneficiary releasing such party’s security interest, lien or other rights
thereunder in the Receivables, Contracts and Related Security subject thereto
and (y) as soon as practicable, but in any event no more than thirty (30) days
after the date of delivery of such search reports to
 
IV-13
 
 

--------------------------------------------------------------------------------

 
 
the Administrator, and to the extent not already duly recorded pursuant to
clause (b) above, cause all amendments and/or releases to such mortgages or
other applicable instruments necessary to release all security interests, liens
and other rights of the related grantee or beneficiary thereunder in the
Receivables, Contracts and Related Security subject thereto to have been duly
recorded, in each case in form and substance satisfactory to the Administrator.
 
IV-14
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT V
 
TERMINATION EVENTS
 
    Each of the following shall be a “Termination Event”:
 
    (a) (i) the Seller, any Transferor, ANR, the Originator or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document and, except as otherwise provided
herein, such failure shall, solely to the extent capable of cure, continue for
30 days after the earlier of any such Person’s knowledge or notice thereof or
(ii) the Seller or the Servicer shall fail to make when due any payment or
deposit to be made by it under this Agreement or any other Transaction Document
and such failure shall remain unremedied for two Business Days;
 
    (b) ANR (or any Affiliate thereof) shall fail to transfer to any successor
Servicer, when required, any rights pursuant to this Agreement that ANR (or such
Affiliate) then has as Servicer;
 
    (c) any representation or warranty made or deemed made by the Seller, any
Transferor, the Servicer or the Originator (or any of their respective officers)
under or in connection with this Agreement or any other Transaction Document, or
any information or report delivered by the Seller, any Transferor, the Servicer
or the Originator pursuant to this Agreement or any other Transaction Document,
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered and, if the representation or warranty is of a type
that is capable of being cured, shall remain incorrect or untrue for thirty days
after the earlier of such Person’s knowledge or notice thereof;
 
    (d) the Seller or the Servicer shall fail to deliver any Information Package
when due pursuant to this Agreement, and such failure shall remain unremedied
for two Business Days;
 
    (e) this Agreement (and each Lock-Box Agreement, as applicable) or any
purchase or reinvestment pursuant to this Agreement shall for any reason: (i)
cease to create, or the Purchased Interest shall for any reason cease to be, a
valid and enforceable first priority perfected undivided percentage ownership or
security interest to the extent of the Purchased Interest in each Pool
Receivable, the Related Security and Collections with respect thereto, free and
clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator (for the benefit of the Purchasers)
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim;
 
    (f) the Seller, ANR, any Transferor, the Servicer or the Originator shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Seller, ANR, any Transferor, the Servicer or the Originator seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for
 
V-1
 
 

--------------------------------------------------------------------------------

 
 
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, ANR, any Transferor the Servicer or the Originator shall
take any corporate action to authorize any of the actions set forth above in
this paragraph;
 
    (g) (i) the (A) Default Ratio shall exceed 2.00%, (B) Delinquency Ratio
shall exceed 3.50%, (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 1.50%, (B) the Delinquency Ratio shall exceed
3.00%, or (C) the Dilution Ratio shall exceed 4.50% or (iii) Days’ Sales
Outstanding exceeds 45 days;
 
    (h) a Change in Control shall occur;
 
    (i) the Purchased Interest shall exceed 100% for two (2) Business Days;
 
    (j) (i) the Seller, ANR or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount of at least $25,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt (whether or not such failure shall have been
waived under the related agreement); (ii) any other event shall occur or
condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt (as referred to in clause (i) of this subsection (j))
and shall continue after the applicable grace period, if any, specified in such
agreement, mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate the maturity of such Debt (as referred to in clause (i) of
this subsection (j)), or (iii) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof;
 
    (k) either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation shall have filed one or more notices of lien asserting a claim or
claims pursuant to the Internal Revenue Code, or ERISA, as applicable, against
the assets of Seller, the Originator, ANR or any ERISA Affiliate;
 
    (l) the Performance Guarantor shall fail to perform any of its obligations
under the Performance Guaranty; or
 
    (m) the “Leverage Ratio” (as such term is defined in the Credit Agreement,
without giving effect to any amendment, supplement, modification or waiver of
such definition (or any defined term used directly or indirectly in such
definition) to which the Administrator, the LC Bank and each of the Majority LC
Participants and Majority Purchaser Agents have not
 
V-2
 
 

--------------------------------------------------------------------------------

 
 
consented) of the Performance Guarantor on the last day of any fiscal quarter of
the Performance Guarantor shall exceed 3.75 to 1.00.
 
V-3
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
CREDIT AND COLLECTION POLICY
 


 
(See attached)
 
Schedule I-1
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS
 


 
BANK
LOCK-BOX
BANK ACCOUNT
Bank of America
ALPHA NATURAL RESOURCES
3988 PAYSPHERE CIRCLE
CHICAGO, IL 60674
5801048603
Bank of America
N/A
04463675829
                                         

 
Schedule II-1
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
TRADE NAMES






None.
 
Schedule III-1
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
ACTIONS AND PROCEEDINGS
 


 
None
 
Schedule IV-1
 
 

--------------------------------------------------------------------------------

 

 SCHEDULE V
 
ADDRESSES FOR NOTICES
 
ANR RECEIVABLES FUNDING, LLC


Address:                P.O. Box 2345
One Alpha Place
Abingdon, VA 24212


Attention:  General Counsel
Telephone:  (276) 619-4410
Facsimile:  (276) 623-4321


with a copy to:


Alpha Natural Resources, LLC
P.O. Box 2345
One Alpha Place
Abingdon, VA 24212


Attention:  General Counsel
Telephone:  (276) 619-4410
Facsimile:  (276) 623-4321


ALPHA NATURAL RESOURCES, LLC
Address:                P.O. Box 2345
One Alpha Place
Abingdon, VA 24212


Attention:  General Counsel
Telephone:  (276) 619-4410
Facsimile:  (276) 623-4321
 
Schedule V-1
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE VI
 
GROUP COMMITMENTS


Purchaser Group of Market Street Funding LLC
Party
Capacity
Maximum Commitment
Market Street Funding LLC
Conduit Purchaser
N/A
Market Street Funding LLC
Related Committed Purchaser
$195,000,000
PNC Bank, National Association
LC Participant
$195,000,000
PNC Bank, National Association
LC Bank
N/A
PNC Bank, National Association
Purchaser Agent
N/A



 
Purchaser Group of Wells Fargo Bank, National Association
Party
Capacity
Maximum Commitment
Wells Fargo Bank, National Association
Related Committed Purchaser
$80,000,000
Wells Fargo Bank, National Association
LC Participant
$80,000,000
Wells Fargo Bank, National Association
Purchaser Agent
N/A



 
Group Commitments
 
Purchaser Group
Group Commitments
 
Market Street Funding LLC
$195,000,000
 
Wells Fargo Bank, National Association
$80,000,000
 

 
Schedule VI-1
 
 

--------------------------------------------------------------------------------

 


ANNEX A
 
FORM OF INFORMATION PACKAGE
 
(See attached)
 
Annex A-1
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
FORM OF PURCHASE NOTICE
 


 
Dated as of [________ __, 20__]
 
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA  15222-2707
Attention: [__________]
 
[Each Purchaser Agent]
 
Ladies and Gentlemen:
 
    Reference is hereby made to the Second Amended and Restated Receivables
Purchase Agreement, dated as of October 19, 2011 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”), among ANR Receivables Funding, LLC, as Seller, Alpha
Natural Resources, LLC, as Servicer, the various Conduit Purchasers, Purchaser
Agents and LC Participants from time to time party thereto and PNC Bank,
National Association, as Administrator and as LC Bank.  Capitalized terms used
in this Purchase Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.
 
    [This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement.  Seller desires to sell an undivided variable
interest in a pool of receivables on ___________, [20__], for a purchase price
of $____________1  (of which $_______ will be funded by PNC Bank, National
Association’s Purchaser Group and $_______ will be funded by Wells Fargo Bank,
National Association’s Purchaser Group).  Subsequent to this Purchase, the
Aggregate Capital will be $___________.]2[This letter constitutes a notice
pursuant to Section 1.13(a) of the Receivables Purchase Agreement.  Seller
desires that the LC Bank issue Letters of Credit [currently issued under the
[___________]] on __________, [20__], with a face amount of
$____________.  Subsequent to this Purchase, the LC Participation Amount will be
$_______ and the Aggregate Capital will be $____________.]3
 
    Seller hereby represents and warrants as of the date hereof, and as of the
date of Purchase, as follows:
 
    (i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of the date of such purchase as


--------------------------------------------------------------------------------

 
1 Such amount shall not be less than $300,000 (or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000 with respect to each Purchaser Group.
 
2 In the case of a Borrowing Request.
 
3 In the case of a request for an issuance of a Letter of Credit.
 
Annex B-1
 
 

--------------------------------------------------------------------------------

 
 
though made on and as of such date (except for representations and warranties
which apply as to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date);
 
    (ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or Unmatured Termination Event;
 
    (iii) the sum of the Aggregate Capital plus the LC Participation Amount,
after giving effect to any such purchase or reinvestment shall not be greater
than the Purchase Limit, and the Purchased Interest will not exceed 100%; and
   
    (iv) the Facility Termination Date has not occurred.
 
Annex B-2
 
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.
 
ANR RECEIVABLES FUNDING, LLC


By:____________________________
Name Printed:____________________
Title:___________________________
 
Annex B-3
 
 

--------------------------------------------------------------------------------

 
 
ANNEX C
 
FORM OF ASSUMPTION AGREEMENT
 


 
Dated as of [__________ __, 20__]
 
    THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [______ __, ____],
is among ANR RECEIVABLES FUNDING, LLC (the “Seller”),  [________], as purchaser
(the “[_____] Conduit Purchaser”), [________], as the related committed
purchaser (the “[______] Related Committed Purchaser”), [________], as related
lc participant (the “[_____] LC Participant” and together with the Conduit
Purchaser and the Related Committed Purchaser, the “[_____] Purchasers”), and
[________], as agent for the [_____] Purchasers (the “[______] Purchaser Agent”
and together with the [_____] Purchasers, the “[_______] Purchaser Group”).
 
BACKGROUND
 
    The Seller and various others are parties to that certain Second Amended and
Restated Receivables Purchase Agreement dated as of October 19, 2011 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”).  Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.
 
    NOW, THEREFORE, the parties hereto hereby agree as follows:
 
    SECTION 1.  This letter constitutes an Assumption Agreement pursuant to
Section 1.2(f) of the Receivables Purchase Agreement.  The Seller desires [the
[_____] Purchasers] [the [______] Related Committed Purchaser] [the [______]
related LC Participant] to [become  Purchasers under] [increase its existing
Commitment under] the Receivables Purchase Agreement and upon the terms and
subject to the conditions set forth in the Receivables Purchase Agreement, the
[________] Purchasers agree to [become Purchasers thereunder] [increase its
Commitment in an amount equal to the amount set forth as the “Commitment” under
the signature of such [______] Related Committed Purchaser hereto] [increase its
Commitment in an amount equal to the amount set forth as the “Commitment” under
the signature of such [______] related LC Participant hereto].
 
    Seller hereby represents and warrants to the [________] Purchasers as of the
date hereof, as follows:
 
    (i)  the representations and warranties of the Seller contained in Exhibit
III of the Receivables Purchase Agreement are true and correct in all material
respects on and as the date of such purchase or reinvestment as though made on
and as of such date (except for representations and warranties which apply as to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);
 
Annex C-1
 
 

--------------------------------------------------------------------------------

 
 
    (ii)  no event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event; and
 
    (iii)  the Facility Termination Date has not occurred.
 
    SECTION 2.  Upon execution and delivery of this Agreement by the Seller and
each member of the [______] Purchaser Group, satisfaction of the other
conditions to assignment specified in Section 1.2(e) of the Receivables Purchase
Agreement (including the written consent of the Administrator and each Purchaser
Agent) and receipt by the Administrator and Seller of counterparts of this
Agreement (whether by facsimile or otherwise) executed by each of the parties
hereto, [the [_____] Purchasers shall become a party to, and have the rights and
obligations of Purchasers under, the Receivables Purchase Agreement][the
[______] Related Committed Purchaser shall increase its Commitment in the amount
set forth as the “Commitment” under the signature of the [______] Related
Committed Purchaser hereto][the [______] related LC Participant shall increase
its Commitment in the amount set forth as the “Commitment” under the signature
of the [______] related LC Participant hereto].
 
    SECTION 3.  Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against,  any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.
   
    SECTION 4.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged.  This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.
 
(continued on following page)
 
Annex C-2
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
 
 

  [___________], as a Conduit Purchaser          
By:____________________________
   
Name Printed:____________________
   
Title:___________________________
                [Address]                 [___________], as a Related Committed
Purchaser          
By:____________________________
   
Name Printed:____________________
   
Title:___________________________
                [Address]     [Commitment]           [___________], as a related
LC Participant          
By:____________________________
   
Name Printed:____________________
   
Title:___________________________
                [Address]     [Commitment]           [_____________], as
Purchaser Agent for [_________]          
By:____________________________
   
Name Printed:____________________
   
Title:___________________________
          [Address]  

 
Annex C-3
 
 

--------------------------------------------------------------------------------

 
                                                                
ANR RECEIVABLES FUNDING, LLC, as Seller
 
By:____________________________
Name Printed:____________________
Title:___________________________




 
Consented and Agreed:
 
PNC BANK, NATIONAL ASSOCIATION, as Administrator
 
By:____________________________
Name Printed:___________________
Title:___________________________


Address:                PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707




PNC BANK, NATIONAL ASSOCIATION, as LC Bank
 
By:____________________________
Name Printed:___________________
Title:___________________________


Address:                PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707


[THE PURCHASER AGENTS]


By:___________________________
Name Printed:__________________
Title:__________________________


[Address]
 
Annex C-4
 
 

--------------------------------------------------------------------------------

 


ANNEX D
 
FORM OF TRANSFER SUPPLEMENT




Dated as of [_______ __, 20__]
 
Section 1.
 

    Commitment assigned:   $_________     Assignor’s remaining Commitment: 
 $_________     Capital allocable to Commitment assigned:   $_________
    Assignor’s remaining Capital:   $_________     Discount (if any) allocable
to          Capital assigned:   $_________     Discount(if any) allocable to
Assignor’s          remaining Capital:   $_________

 
                       
Section 2.
 
Effective Date of this Transfer Supplement:  [__________]
 
Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 6.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Second Amended and Restated Receivables Purchase Agreement, dated as
of October 19, 2011 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among ANR
RECEIVABLES FUNDING, LLC, as Seller, ALPHA NATURAL RESOURCES, LLC, as initial
Servicer, the various Purchasers, Purchaser Agents and LC Participants from time
to time party thereto, and PNC Bank, National Association, as Administrator and
as LC Bank.
 
Annex D-1
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNOR:                      [_________], as a Related Committed Purchaser




By:______________________  
Name:____________________
Title:_____________________
 
ASSIGNEE:                      [_________], as a Purchasing Related Committed
Purchaser


By:___________________
Name:_________________
Title:__________________
 
[Address]
 
Accepted as of date first above
written:
 
[___________], as Purchaser Agent for
the [______] Purchaser Group
 
By:_________________________
Name:__________________
 
Title:___________________

 
Annex D-2
 
 

--------------------------------------------------------------------------------

 
 
ANNEX E
 
FORM OF PAYDOWN NOTICE


Dated as of [_____________ __, 20__]




ALPHA NATURAL RESOURCES, LLC
P.O. Box 2345
One Alpha Place
Abingdon, Virginia  24212
Attention:  John Pearl


PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania  15222-2707
Attention: William Falcon


[Each Purchaser Agent]


Ladies and Gentlemen:
 
    Reference is hereby made to the Second Amended and Restated Receivables
Purchase Agreement, dated as of October 19, 2011 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”), among ANR Receivables Funding, LLC, as Seller, Alpha
Natural Resources, LLC, as Servicer, the various Purchasers, Purchaser Agents
and LC Participants from time to time party thereto and PNC Bank, National
Association, as Administrator and as LC Bank.  Capitalized terms used in this
paydown notice and not otherwise defined herein shall have the meanings assigned
thereto in the Receivables Purchase Agreement.
 
    This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of
the Receivables Purchase Agreement.  The Seller desires to reduce the Aggregate
Capital on ____________, _____4 by the application of  $___________ (of which
$________ will reduce Capital funded by PNC Bank, National Association’s
Purchaser Group and $_______ will reduce the Capital funded by Wells Fargo Bank,
National Association’s Purchaser Group) in cash to pay Aggregate Capital and
Discount to accrue (until such cash can be used to pay commercial paper notes)
with respect to such Aggregate Capital, together with all costs related to such
reduction of Aggregate Capital.  Subsequent to this paydown, the aggregate
outstanding Capital will be $___________.
 



--------------------------------------------------------------------------------

 
4 Notice must be given at least two Business Days prior to the date of such
reduction for any reduction of the Aggregate Capital less than or equal to
$25,000,000 (or such greater amount as agreed to by the Administrator and the
Majority Purchaser Agents) and at least five Business Days prior to the date of
such reduction for any reduction of the Aggregate Capital greater than
$25,000,000.
 
Annex E-1
 
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.
 
ANR RECEIVABLES FUNDING, LLC
 
By:_______________________________
Name:
Title:
 
Annex E-2
 
 

--------------------------------------------------------------------------------

 


ANNEX F
 
FORM OF LETTER OF CREDIT APPLICATION
 
(attached)
 
Annex F-1